       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 1 of 168




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE UNIVERSAL HEALTH SERVICES,      :   CIVIL ACTION
INC., DERIVATIVE LITIGATION           :   NO. 17-02187
                                      :
                                      :   HONORABLE JOEL H. SLOMSKY
This Document Relates To:             :
                                      :   JURY TRIAL DEMANDED
ALL ACTIONS                           :
                                      :   REDACTED VERSION
                                      :   (FOR PUBLIC VIEW)
                                      :


            VERIFIED SHAREHOLDER DERIVATIVE CONSOLIDATED
                         AMENDED COMPLAINT
            Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 2 of 168



                                                    TABLE OF CONTENTS

NATURE OF THE CASE .............................................................................................................. 1

JURISDICTION AND VENUE ..................................................................................................... 6

PARTIES ........................................................................................................................................ 7

SUBSTANTIVE ALLEGATIONS .............................................................................................. 11

I.         UNIVERSAL IS A CONTROLLED COMPANY AND DIRECTORS ARE
           BEHOLDEN TO THE COMPANY’S CONTROLLERS, DEFENDANTS
           ALAN MILLER AND MARC MILLER, WHO ARE BOTH EXECUTIVES ............... 11

II.        UNIVERSAL HAS RAPIDLY EXPANDED ITS OPERATIONS THIS
           DECADE .......................................................................................................................... 13

III.       UNIVERSAL’S BUSINESS PLANS FOCUS ON PATIENT ADMISSIONS
           AND LENGTH OF STAY TO INCREASE PROFITABILITY ...................................... 17

                      A.         The Business Plans for Universal’s Behavioral Health Segment
                                 Leave No Doubt About Defendants’ Goals:                                   Increase
                                 Admissions at All Costs ............................................................................ 18

                      B.         Universal’s Business Strategies, in Full View and with the
                                 Support of the Board, Pay Off Handsomely for Universal’s
                                 Leadership ................................................................................................. 37

IV.        UNIVERSAL’S   ENTERPRISE-WIDE          REPUGNANT                      CONDUCT
           SUBJECTS THE COMPANY TO INQUIRIES, QUI TAM ACTIONS, AND
           GOVERNMENT INVESTIGATIONS ............................................................................ 39

                      A.         Localized Inquiries by Federal and State Agencies Reveal
                                 Quality of Care Issues and Fraud Among a Number of
                                 Universal Facilities ................................................................................... 40

                      B.         The Escobar Qui Tam Litigation, Centering on Universal’s
                                 Habitual Use of Unqualified, Untrained, and Unlicensed Staff,
                                 Exposes Universal to Hundreds of Millions of Dollars of
                                 Potential Liability...................................................................................... 42

                      C.         Federal Inquiries into Universal Facilities Mount, Resulting in
                                 a Criminal Investigation of Universal, the Corporate Entity,
                                 and a Widespread Civil Investigation ....................................................... 45

V.         IN LATE 2016, BUZZFEED’S INVESTIGATIVE EXPOSÉ FULLY
           REVEALS WHAT UNDERLIES FEDERAL INVESTIGATORS’



                                                                        i
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 3 of 168



       INTEREST: UNIVERSAL’S WIDESPREAD FRAUDULENT PATIENT
       ADMISSION AND BILLING PRACTICES ................................................................... 50

               A.       Universal Illicitly Increases Its Patient Admission Rate by
                        Wildly Mischaracterizing Patient Symptoms ........................................... 50

               B.       The Illicit Admissions and Unreasonable Cost-Cutting Reflects
                        Universal’s Corporate Culture and Negatively Impacts Patient
                        Care ........................................................................................................... 55

               C.       Universal Holds Patients for as Long as Their Insurance Is
                        Approved................................................................................................... 57

               D.       Additional Reports of Neglect and Abuse at Universal
                        Facilities Continue to Come to Light, Further Damaging
                        Universal’s Reputation.............................................................................. 60

VI.    UNIVERSAL’S BOARD IS REPEATEDLY NOTIFIED OF THE
       MISCONDUCT YET REFUSES TO TAKE CORRECTIVE ACTION ......................... 62

               A.       As Early as 2012, the Behavioral Health Segment’s Business
                        Plans Contained Red Flags ....................................................................... 63

               B.       The Board Is Put on Notice of and Frequently Discusses the
                        Various Government Investigations and Litigations Involving
                        an Increasing Number of Universal’s Facilities........................................ 64

               C.       Beginning in Late 2013, Stockholder Representatives and
                        Other Groups Began to Ring the Alarm Bells About
                        Universal’s Practices in Written Communications to the Board .............. 67

               D.       Universal’s Board, Through Its Audit and Compliance
                        Committees, Has Long Been Well Aware of Problems at the
                        Company ................................................................................................... 70

               E.       Stockholder Groups Revive Their Complaints About
                        Universal’s Oversight Failures in 2014 .................................................... 74

               F.       Universal’s Failure to Address the Concerns Raised by Its
                        Stockholders, and Apparent from Its Own Internal Compliance
                        Procedures, Continues Unabated .............................................................. 82

               G.       Not Even the BuzzFeed Exposé Could Spur the Board into
                        Action ...................................................................................................... 103

VII.   MARKET PRICE OF UNIVERSAL COMMON STOCK WAS INFLATED
       BY FALSE UNIVERSAL FINANCIAL REPORTS, PROMPTING THE



                                                               ii
           Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 4 of 168



          FILING OF A SECURITIES FRAUD CLASS ACTION AGAINST THE
          COMPANY..................................................................................................................... 115

VIII.     INSIDERS UNLOAD MILLIONS OF DOLLARS IN STOCK .................................... 117

IX.       UNIVERSAL AWARDS OFFICER DEFENDANTS FOR THEIR
          MISCONDUCT WITH EXORBITANT COMPENSATION ........................................ 127

DAMAGES TO UNIVERSAL ................................................................................................... 130

INDIVIDUAL DEFENDANTS’ DUTIES AND OBLIGATIONS ........................................... 131

I.        INDIVIDUAL DEFENDANTS’ DUTIES ..................................................................... 131

II.       ADDITIONAL DUTIES OF DIRECTOR DEFENDANTS ON THE
          UNIVERSAL AUDIT COMMITTEE ............................................................................ 139

III.      ADDITIONAL DUTIES OF DIRECTOR DEFENDANTS ON THE
          UNIVERSAL COMPENSATION COMMITTEE ......................................................... 142

DERIVATIVE ALLEGATIONS................................................................................................ 144

DEMAND FUTILITY ALLEGATIONS ................................................................................... 144

PRAYER FOR RELIEF ............................................................................................................. 158

JURY DEMAND ........................................................................................................................ 160




                                                                   iii
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 5 of 168



       Plaintiffs Amalgamated Bank, trustee of the Longview Broad Market 3000 Index Fund,

Longview LargeCap 500 Index Fund, Longview LargeCap 500 Index VEBA Fund, Longview

Quant LargeCap Equity VEBA Fund, and Longview Quantitative LargeCap Fund (collectively,

“Amalgamated”), the City of Cambridge Retirement System (“Cambridge”), and the Charter

Township of Clinton Police & Fire Pension Fund (“Clinton”) (collectively, “Plaintiffs”) bring

this consolidated derivative action on behalf of Nominal Defendant Universal Health Services,

Inc. (“Universal” or the “Company”), alleging wrongdoing against certain current and/or now

former members of Universal’s board of directors (the “Board”) and executive officers.

       Plaintiffs make these allegations upon personal knowledge, as to their own actions, and

on information and belief, as to all other matters, based upon an in-depth review of:

(i) information publicly disseminated by Universal, including its public filings with the U.S.

Securities and Exchange Commission (“SEC”), and postings on Universal’s website; (ii) news

reports, press releases, and other publicly available sources; (iii) court dockets, filings, and

decisions related to litigation filed against Universal and/or its directors and officers; and (iv)

documents produced by Universal in response to demands for books and records under 8 Del. C.

§220 (the “220 Documents” and “220 Demands”).

                                   NATURE OF THE CASE

       1.      Universal proclaims that “patients are [its] top priority,” and it is “dedicated to the

highest standards of quality, talent and ethics.” Yet for years, and in contravention of federal and

state law and its own proclamation of values, Universal – a hospital management company –

committed unsuspecting patients without their express consent to mental treatment facilities for

the sole purpose of maximizing insurance payments for their institutionalization. Beginning

from at least January 16, 2013 to the present (the “Relevant Period”), the Board, at the behest of

the Company’s Chief Executive Officer (“CEO”) and controlling stockholder, pushed forward

                                                -1-
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
            Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 6 of 168



business practices resulting in violations of law and was repeatedly apprised of red flags that this

unsavory practice was systemic and continuously occurring. The Board, however, did nothing to

stop it.

           2.    Universal is a controlled company operating as a holding company for hundreds

of behavioral health facilities across the nation. Defendant Alan B. Miller (“Alan Miller”) and

his son, Defendant Marc D. Miller (“Marc Miller”), served as CEO and President, respectively,

during all relevant times discussed herein. As a holding company, Universal is responsible for

ensuring consistent business practices and operations across its portfolio of behavioral health

facilities. As alleged herein, dozens of Universal behavioral health facilities have engaged in

similar misconduct throughout the nation, which is the result of a tone at the top pushing the

limits of the law in pursuit of profit.

           3.    Since February 2013, the Board has been apprised of long-standing and ever-

expanding government investigations of Universal – including by the Office of Inspector General

for the U.S. Department of Health and Human Services (“OIG”) and Department of Justice

(“DOJ”) – for violations of the False Claims Act and improper billing.             The number of

subpoenas, investigations, and civil demands is breathtaking. Indeed, over the past several years,

at least 31 of the Company’s facilities have received, sometimes multiple, subpoenas, from the

DOJ as part of an ever-expanding, coordinated investigation that also entails civil investigative

demands. Perhaps most significantly, in late March 2015, the DOJ investigation expanded to

include Universal as a corporate entity after years of investigations into the Company’s

behavioral health facilities.

           4.    Beginning in 2014, the Board was told numerous times, via letters from a

stockholder, an investment firm, and a major labor union representing Company employees, in



                                               -2-
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 7 of 168



exacting terms about the Company’s unlawful practices and the need to immediately correct the

unlawful conduct. The investor letters layout in painstaking detail the precise misconduct, but

the Board did not take any action in response to these repeated warnings of illegality. Instead,

the Board continued to pursue business strategies that further put the Company at risk of liability.

       5.       Then, on December 7, 2016, BuzzFeed News (“BuzzFeed”) issued an

investigative report, which shed further light on potential criminal conduct taking place

throughout Universal’s facilities.     BuzzFeed’s yearlong investigation was based on 175

interviews with current and former Universal staff, including 18 executives who ran Universal

hospitals, and more than 120 additional interviews with patients, government investigators, and

other experts, along with a cache of internal documents. Despite the credibility of the BuzzFeed

article, the Board chose not to take any steps to investigate, but rather, put in place a public

relations campaign to undermine BuzzFeed’s reporting. Worse yet, on May 23, 2017, BuzzFeed

revealed that the Company’s ever-expanding government investigations had expanded to include

the FBI and Department of Defense, information not previously shared with the Company’s

stockholders.

       6.       Internal documents and interviews of former and current Universal employees, as

well as the 220 Documents obtained by Plaintiffs, show that Universal had Company-wide

business plans and strategies to drive revenue and reduce the bottom line, resulting in widespread

illegal and unsafe practices at Universal behavioral health facilities known to the Board and the

Company’s executives.

       7.       By way of example, the most egregious misconduct relates to illicit admission of

patients regardless of medical necessity.       Universal lured unsuspecting patients into its

behavioral health facilities by offering free wellness examinations.         Once in the facility,



                                               -3-
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 8 of 168



Universal employees tricked patients into committing themselves, exaggerated patient

symptoms, manipulated patients’ answers to make them seem suicidal, and held patients against

their will until the patients’ insurance policy payments ran out in order to increase revenues at

those facilities in violation of the False Claims Act, 31 U.S.C. § 3729, et seq. (the “FCA”).

Former admissions workers from three Universal facilities stated that they learned how to turn

passing statements that individuals made during assessments into more dangerous evaluations:

admissions counselors stated they were instructed to “play up the criteria” so that insurers would

approve the hospitalization.

       8.      The Board closely monitored and sought to increase a facility’s “conversion rate,”

which measured the percentage of callers who came in for psychiatric assessments and the

percentage of those individuals who then became inpatients. A Universal employee interviewed

by reporters described the Company’s insistence on tracking patient intake statistics as if the

employees were “car salesmen.” Other employees have also stated that at Universal behavioral

health facilities, “[t]he goal when you’re on the phone with someone is to always get them into

the facility within 24 hours. And the reason for getting them into the facility is that once they

stepped foot in, they are behind locked doors.”

       9.      The Board also closely monitored and sought to increase patients’ average length

of stay, a metric measuring the amount of money insurers would pay to keep a patient housed at

a Universal behavioral health facility. While the Board ignored the growing and ever-expanding

government investigations focused on the fallout from this business practice, the average length

of stay increased substantially.

       10.     Moreover, the Individual Defendants (defined infra at ¶¶25-31, 34-38) knew,

incentivized, and directed Universal’s officers and employees to violate the FCA by rewarding



                                              -4-
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 9 of 168



them through incentive compensation for increasing revenues, without installing the proper

internal controls and other corporate governance measures to ensure that the Company was not

violating any laws in its effort to increase revenues.

       11.     Once informed of the investigations by the DOJ and OIG, and having received

multiple letters from stockholders concerning the insufficient compliance controls and corporate

governance at the Company, the Individual Defendants failed to reform the Company’s practices,

but instead chose to profit off the illicit conduct, to the detriment of the Company and its

stockholders. In the face of looming investigations by the DOJ’s Criminal Frauds Section, the

OIG, and a whistleblower action leading to the uncovering of a pattern of wrongful admissions

and quality of care issues at facilities in at least 12 states – or more than one in ten of Universal’s

behavioral health facilities – the Individual Defendants sat on their hands rather than take

meaningful corrective action. As a result, the Company has set aside $43 million to cover future

government settlements, without any indication when the reserves would stop increasing.

       12.     In addition, while in possession of material, non-public information regarding this

illegal activity, the Individual Defendants approved or authored false financial statements

inflating the Company’s share price, sold their shares of Universal common stock at inflated

prices, and concurrently caused the Company to repurchase those shares at the inflated prices.

The Company’s records, including the minutes of the meetings of the Audit Committee of the

Board, document the Individual Defendants’ receipt and approval of misleading Company filings

with the SEC. These filings are now the subject of a federal securities class action pending in

this District, styled Heed v. Universal Health Services, Inc., No. 2:17-cv-02817 (E.D. Pa.) (the

“Securities Class Action”).




                                                 -5-
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 10 of 168



       13.     By this conduct, the Individual Defendants have breached their fiduciary duties to

the Company and its stockholders and caused the Company to violate the FCA and its state

analogues, as well as federal securities law. As a result, the Company faces additional damage

relating to the investigations and subpoenas from the DOJ and OIG regarding unlawful practices

at dozens of the Company’s facilities and at the Company’s corporate offices, millions of dollars

in potential liability under the FCA and state analogues in each state that the Company has

facilities, and the Securities Class Action alleging additional damages related to false and

misleading statements made during the Relevant Period, which failed to disclose the Company’s

unlawful practices.

                                JURISDICTION AND VENUE

       14.     The claims asserted herein arise under §§10(b) and 20(a) of the Securities

Exchange Act of 1934 (“Exchange Act”) (15 U.S.C. §§78j(b) and 78t(a)), and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. §240.10b-5), and under state law for breach of

fiduciary duty, constructive fraud, corporate waste, and unjust enrichment.

       15.     In connection with the wrongdoing complained of herein, Defendants directly or

indirectly used the means and instrumentalities of interstate commerce, including the U.S. mail,

interstate telephone communications, and the facilities of national securities markets.

       16.     This Court has subject-matter jurisdiction of this case under §27 of the Exchange

Act (15 U.S.C. §78aa) and 28 U.S.C. §1331.

       17.     This Court also has supplemental jurisdiction over the state law claims asserted

herein under 28 U.S.C. §1367.

       18.     This action is not a collusive one to confer jurisdiction on a court of the United

States that it would not otherwise have.



                                               -6-
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 11 of 168



        19.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business and maintains its principal executive

offices and operates within this District or is an individual who has sufficient minimum contacts

with this District, so as to render the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.    Further, the Individual Defendants

conducted much of the wrongdoing complained of herein in this District.

        20.     Venue is proper in this District under §27 of the Exchange Act (15 U.S.C. §78aa).

        21.     Venue is also proper in this District under 28 U.S.C. §1391(b) because:

(i) Universal maintains its principal place of business in this District; (ii) one or more of the

Individual Defendants either resides in or maintains executive offices in this District; (iii) a

substantial portion of the transactions and wrongs complained of herein, including Defendants’

primary participation in the wrongful acts detailed herein in violation of fiduciary duties owed to

Universal, occurred in this District; and (iv) the Individual Defendants have received substantial

compensation in this District by doing business here and engaging in numerous activities that

had an effect in this District.

                                           PARTIES

        22.     Plaintiff Amalgamated is a current stockholder of Universal and has continuously

held Universal stock since 2012.

        23.     Plaintiff Cambridge is a current stockholder of Universal and has continuously

held Universal stock since January 31, 2014.

        24.     Plaintiff Clinton is a current stockholder of Universal and has continuously held

Universal stock since March 13, 2015.

        25.     Nominal Defendant Universal is a Delaware corporation, with its principal place

of business at 367 South Gulph Road, King of Prussia, Pennsylvania 19406. The Company’s

                                               -7-
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 12 of 168



stock trades on the New York Stock Exchange under the symbol “UHS.” As of February 28,

2018, Universal owned or operated 326 inpatient facilities and 32 outpatient and other facilities

throughout the United States, United Kingdom, Puerto Rico, and U.S. Virgin Islands.

        26.    Defendant Alan Miller has served as Universal’s Chairman and CEO since its

founding in 1978 and served as the Company’s President until May 2009.

        27.    Defendant Marc Miller is Alan Miller’s son and has served as a Universal director

since 2006 and as its President since May 2009.

        28.    Defendant Robert H. Hotz (“Hotz”) has served as a Universal director since 1991.

        29.    Defendant Lawrence S. Gibbs (“Gibbs”) has served as a Universal director since

2011.

        30.    Defendant Eileen C. McDonnell (“McDonnell”) has served as a Universal

director since April 2013.

        31.    Defendant Anthony Pantaleoni (“Pantaleoni”) served as a Universal director

from 1982 until he resigned as a director, effective as of January 17, 2018. Pantaleoni is also Of

Counsel to the law firm Norton Rose Fulbright US LLP (“Norton Rose”), Universal’s long-term

outside counsel. Norton Rose provides personal legal services to Defendant Alan Miller and is

the trustee of certain trusts for the benefit of Defendants Alan Miller, Marc Miller, and other

Miller family members.       Defendant Pantaleoni’s compensation at Norton Rose is largely

dependent upon the continued engagement by and payments for legal services to Universal and

Defendant Alan Miller. Warren Nimetz (“Nimetz”), also of Norton Rose, was appointed to

Pantaleoni’s Board seat.

        32.    Defendant John H. Herrell (“Herrell”) served as Universal’s director from 1993

until he retired, effective as of May 16, 2018. Upon his retirement, Elliot J. Sussman, M.D.



                                              -8-
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 13 of 168



(“Dr. Sussman”) was appointed to Herrell’s Board seat. Dr. Sussman is also a trustee of the

Universal Health Realty Income Trust (“UHRI”). Alan Miller is a trustee, director, CEO, and

President of UHRI and his son, Marc Miller, is a trustee.

       33.     Defendants Alan Miller, Marc Miller, Hotz, Gibbs, McDonnell, Pantaleoni, and

Herrell are collectively referred to as the “Director Defendants.” Each Director Defendant is

named as a defendant only for the period in which each served on Universal’s Board.

       34.     The Director Defendants served on the following Board committees each year,

after the Company’s annual meeting for that year, and held the following number of meetings

during each year:

                            Nominating & Governance Committee
         Member               2010 2011 2012 2013 2014                      2015    2016    2017
Alan B. Miller
Marc D. Miller
Anthony Pantaleoni
John H. Herrell                                              X       X       X       X       X
Robert H. Hotz                 Chair    Chair    Chair      Chair   Chair   Chair   Chair   Chair
Lawrence S. Gibbs                        X        X          X       X       X       X       X
Eileen C. McDonnell
Number of Meetings Held          1        1        1          1       2       1       1      1

                                       Audit Committee
Member                         2010    2011 2012 2013               2014    2015    2016    2017
Alan B. Miller
Marc D. Miller
Anthony Pantaleoni
John H. Herrell                Chair   Chair     Chair      Chair   Chair   Chair   Chair   Chair
Robert H. Hotz                  X       X         X          X       X       X       X       X
Lawrence S. Gibbs                       X         X          X       X       X       X       X
Eileen C. McDonnell                                          X       X       X       X       X
Number of Meetings Held         13       13       11         13      11      12      12      19

                                  Compensation Committee
Member                         2010 2011 2012 2013                  2014    2015    2016    2017
Alan B. Miller
Marc D. Miller
Anthony Pantaleoni


                                                -9-
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 14 of 168



                                 Compensation Committee
Member                        2010 2011 2012 2013              2014       2015    2016    2017
John H. Herrell                                    X            X          X       X       X
Robert H. Hotz                Chair Chair Chair Chair          Chair      Chair   Chair   Chair
Lawrence S. Gibbs                    X       X     X            X          X       X       X
Eileen C. McDonnell
Number of Meetings Held         7       4       2        2       2         2       3       1

                                     Executive Committee
Member                        2010     2011 2012 2013          2014       2015    2016    2017
Alan B. Miller                 X        X       X      X        X          X       X       X
Marc D. Miller                                         X        X          X       X       X
Anthony Pantaleoni             X        X       X      X        X          X       X       X
John H. Herrell
Robert H. Hotz                 X        X       X       X        X         X       X       X
Lawrence S. Gibbs
Eileen C. McDonnell
Number of Meetings Held         1       1       3        2       1         1       2       0

                                   Finance Committee
Member                        2010 2011 2012 2013              2014       2015    2016    2017
Alan B. Miller                 X      X     X      X            X          X       X       X
Marc D. Miller                 X      X     X      X            X          X       X       X
Anthony Pantaleoni             X      X     X      X            X          X       X       X
John H. Herrell
Robert H. Hotz                 X        X       X       X       X          X       X       X
Lawrence S. Gibbs
Eileen C. McDonnell
Number of Meetings Held         1       1       1       0        1         1       0       0

       35.    Defendant Steve G. Filton (“Filton”) has served as Universal’s Chief Financial

Officer (“CFO”), Executive Vice President, and Secretary since February 2003.

       36.    Defendant Debra K. Osteen (“Osteen”) has served as an Executive Vice President

and the President of Universal’s Behavioral Health Division since December 2005.

       37.    Defendant Marvin G. Pember (“Pember”) has served as a Senior Vice President

and the President of Universal’s Acute Care Division since August 2011.

       38.    Defendant Charles F. “Chick” Boyle (“Boyle”) has served as the Controller at

Universal since 2003 and is also currently a Vice President at the Company. Boyle has held


                                            - 10 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 15 of 168



various executive accounting positions at Universal beginning in 1983, including serving as the

Assistant Vice President for Corporate Accounting since 1994.

       39.     Defendant James Caponi (“Caponi”) served as the Chief Compliance Officer for

Universal from November 2010 to June 2018.              During that time, Caponi was primarily

responsible for legal compliance oversight at Universal, reporting to the Company’s Compliance

Committee on numerous occasions.

       40.     Defendants Alan Miller, Mark Miller, Filton, Osteen, Pember, Boyle, and Caponi

are collectively referred to as the “Officer Defendants.” Director Defendants and Officer

Defendants are collectively referred to as the “Individual Defendants.”

                               SUBSTANTIVE ALLEGATIONS

I.     UNIVERSAL IS A CONTROLLED COMPANY AND DIRECTORS ARE
       BEHOLDEN TO THE COMPANY’S CONTROLLERS, DEFENDANTS ALAN
       MILLER AND MARC MILLER, WHO ARE BOTH EXECUTIVES

       41.     Universal has four classes of stock with disparate voting rights: (i) holders of

Class A are entitled to one vote per share; (ii) holders of Class B are entitled to one-tenth of a

vote per share; (iii) holders of Class C are entitled to 100 votes per share; and (iv) holders of

Class D are entitled to ten votes per share.

       42.     As disclosed in the April 5, 2018 Definitive Proxy Statement (“April 5 Proxy”),

as of March 20, 2018, Defendant Alan Miller held 99.7% of the Class C stock in the Company,

while his son, Defendant Marc Miller, and he collectively held over 90% of the Class A stock.

       43.     Defendants Alan and Marc Miller possessed 83.6% and 2.6%, respectively, of the

general voting power of the Company, as of March 20, 2018, per the April 5 Proxy.

       44.     Defendants Alan and Marc Miller share their voting power. Thus, because of

their ownership of these two classes of Universal stock, they hold, in any given year, between



                                               - 11 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 16 of 168



86-88% of the general voting power of Universal, despite together holding only a 7-8% equity

stake.

         45.   No other stockholder, including large institutional investors, possesses more than

1.3% of the voting power of Universal. Thus, there is no means for outside stockholders to

effect any change at the Company. This disparate control has been the subject of institutional

criticism, including by Institutional Shareholder Services (“ISS”), which has supported proposals

to reclassify Universal’s stock because the disparate stock has, in ISS’s terminology,

“entrenched” management.

         46.   Because Defendants Alan and Marc Miller hold the top executive positions at the

Company – CEO and President, respectively – all other executives ultimately report to either or

both of them and, thus, are controlled by them. The Miller family is the primary catalyst for the

Company’s illegal and illicit business plans, implementing and monitoring Universal’s day-to-

day operations, including devising the Company’s business strategies and ensuring those

strategies are followed at the behavioral health facility level.

         47.   Moreover, through their control of Class A and Class C common stock,

Defendants Alan and Marc Miller are entitled to elect five of the seven directors on the Board.

Of the five directors Defendants Alan and Marc Miller are entitled to elect, they elect

themselves, as well as the remaining three Director Defendants, each of whom maintains his/her

directorship only at the pleasure of Defendants Alan and Marc Miller, and thus are not truly

independent. In addition, each of the Director Defendants have substantial professional, social,

and personal ties to the Miller family. For this reason, the Director Defendants are incapable of

exercising independent judgment in the oversight of Universal.




                                                - 12 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 17 of 168



       48.     The purportedly independent oversight committees – the Audit Committee and

Nominating & Governance Committee – are staffed by directors who serve almost entirely at

Defendants Alan and Marc Miller’s pleasure, as the charts in ¶33 demonstrate. Indeed, the Audit

Committee was chaired by one of Defendants Alan and Marc Miller’s handpicked directors,

Defendant Herrell, until his retirement from the Board on May 16, 2018. And while Defendants

Alan and Marc Miller did not appoint Hotz as the Chair of the Nominating & Goverance

Committee, Hotz enjoys a long-standing relationship with Defendants Alan and Marc Miller as a

fellow Universal director, having served over 25 years on the Board. Moreover, by their own

admission, Defendants and Universal admit the Nominating & Governance Committee has

limited powers, since five out of the seven directors are selected by Class A and C stockholders,

where the shares are overwhelmingly owned by Defendants Alan and Marc Miller. Thus, neither

of the oversight committees serves as an effective check on the controlling stockholders’ power.

II.    UNIVERSAL HAS RAPIDLY EXPANDED ITS OPERATIONS THIS DECADE

       49.     Universal admits that it is a holding company. Universal owns and operates

hundreds of behavioral facilities through its subsidiaries.        All healthcare and management

operations are conducted by these behavioral health facilities. Universal is responsible for

actively ensuring that the behavioral facilities’ business operations are consistent across the

nation. Specifically, according to the Company’s Form 10-K, Universal “seek[s] to increase the

operating revenues and profitability of owned hospitals by the introduction of new services,

improvement of existing services, physician recruitment and the application of financial and

operational controls.”     In short, the Company is responsible for implementing consistent

financial and operational business strategies across all of its behavioral health facilities.

       50.     Beginning in May 2010, Universal began aggressively expanding its base of

facilities by acquiring Psychiatric Solutions, Inc. (“PSI”), then the largest standalone behavioral

                                                - 13 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 18 of 168



health operator. In an acquisition that closed in November 2010, Universal paid $1.96 billion in

cash and assumed about $1.08 billion of PSI’s debt, for a total cost of $3.04 billion, adding 105

facilities spread across 32 states, Puerto Rice, and the U.S. Virgin Islands to its portfolio (the

“PSI Acquisition”). The deal doubled the number of behavioral health facilities Universal

operated, making it the largest provider of behavioral healthcare services in the nation. As

Defendant CFO Filton told analysts about the deal, “this transaction is transformative for

[Universal,] repositioning us as the largest provider of behavioral healthcare services.”

Universal also opened its Crescent Pines Hospital behavioral health facility in Georgia, as well

as its Palmdale Regional Medical Center in California, in 2010.

       51.     Since the transformative acquisition of PSI, Universal has aggressively pursued

further rapid growth through acquisitions in the United States and beyond. Universal continued

expansion in 2012 through the acquisition of Ascend Health Corporation, adding nine

freestanding inpatient psychiatric facilities to its portfolio. In 2013, the Company acquired Palo

Verde Behavioral Health facilities and 2014 marked Universal’s entry into the United

Kingdom’s behavioral health market with its acquisition of Cygnet Health Care, an operator of

21 mental health centers, for $335 million. Moreover, 2014 also saw Universal’s acquisition of

the Psychiatric Institute of Washington (“Psychiatric Institute”) in Washington, D.C.

Foundations Recovery Network, LLC, consisting of four facilities, was acquired by Universal in

2015 for approximately $350 million, and in October 2016, the Company finished construction

on Henderson Hospital, a behavioral health facility southeast of Las Vegas, Nevada.           The

Company also acquired the adult services division of Cambian Group, PLC for $473 million in

December 2016, adding 81 more facilities to the Company’s operations in the United Kingdom.

In total, Universal spent $614 million during 2016 to acquire new facilities.



                                              - 14 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 19 of 168



       52.     More recently, Universal acquired the 109-bed Memorial Hospital Behavioral

Health facility in Gulfport, Mississippi, for $21 million at the end of 2017, and in July 2018, it

announced the acquisition of The Danshell Group in the United Kingdom for $92 million.

       53.     As of the filing of Universal’s latest Form 10-Q with the SEC on August 8, 2018,

Universal “owned and/or operated 327 inpatient facilities and 32 outpatient and other facilities”

that are “located in 37 states, Washington, D.C., the United Kingdom, Puerto Rico and the U.S.

Virgin Islands[.]” Universal operates and reports its financial results through its two segments:

(1) Acute Care; and (2) Behavioral Health Care. The Acute Care segment operates 26 inpatient

acute care hospitals, four free-standing emergency departments, four outpatient surgery/cancer

care centers, and one surgical hospital, all of which are located in the United States. The

Behavioral Health Care segment operates 301 inpatient facilities and 23 outpatient facilities,

where patients are diagnosed and treated for behavioral and emotional problems.

       54.     The Company’s facilities are distributed across the United States, Puerto Rico,

and the U.S. Virgin Islands, as follows:




                                              - 15 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 20 of 168




       55.     The Company’s Behavioral Health Care segment accounted for the following

percentage of net revenues for Universal for each of the following years:




                                              - 16 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 21 of 168



        56.     Universal derives over one-third of its revenues from govemment programs -

Medicare and Medicaid - and an additional 50% from sources that include govemment

programs.

        57.     Medicare and Medicaid revenues directly represented 30% of Universal's net

patient revenues during 2017, 32% during 2016, 34% during 2015, and 38% during 2014.

Revenues from managed ca!"e entities, including health maintenance organizations and managed

Medicru·e and Medicaid programs, accounted for another 56% of Universal' s net patient

revenues during each of2017 and 2016, 54% during 2015, and 52% during 2014.

        58.     The Company's policy, pattem, and practice of improperly admitting and holding

patients and providing sub-standaTd caTe threatens this revenue stream, as the Company

continues to violate the FCA. Universal's business depends on reimbursement from the federal

govemment, and its destmctive practices have put a lru·ge pmtion of the Company's revenues at

risk.

III.    UNIVERSAL'S BUSINESS PLANS FOCUS ON PATIENT ADMISSIONS AND
        LENGTH OF STAY TO INCREASE PROFITABILITY

        59.     Universal behavioral health facilities - in full view and at the behest of the

Boru·d- have long used the patient admissions process as a tool to fuel profit, without regru·d to

its patients' needs and, indeed, the lawful provision of health services.



-             Although Universal's behavioral health ("BH") division facilities numbered from

195-294 between 2013-2017,




                                              - 17-
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 22 of 168




A.    The Business Plans for Universal's Behavioral Health Segment Leave No
      Doubt About Defendants' Goals: Increase Admissions at All Costs

60.




                                - 18-
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 23 of 168




      61.




      62.




      63.




      64.    Even where a Universal facility encountered a predicament that entailed doing

less with more –



                                         - 19 -
                        THIS DOCUMENT IS A CONFIDENTIAL FILING
             ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 24 of 168



                           - the facility nonetheless managed to get the patients in and close

the door,




-
       65.




                                         - 20 -
                        THIS DOCUMENT IS A CONFIDENTIAL FILING
             ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 25 of 168




                                                                       2



        66.   While cettain strategies appeared to work remarkably well for Universal 's bottom

line,




-



                                            -21-
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 26 of 168




       67.    Overall though, the panoply of strategies executed by the facilities paid off at the

BH division level.




-      68.
                                                                                                 4




                                             - 22 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 27 of 168



69.




70.




71.




72.




                                - 23 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
    Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 28 of 168




-   73.




                                    - 24 -
                     THIS DOCUMENT IS A CONFIDENTIAL FILING
          ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 29 of 168




                                * * *




74.




                                - 25 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 30 of 168




75.




                                - 26 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 31 of 168




76.




                                - 27 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
    Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 32 of 168




                     6




    77.




6



                                    - 28 -
                     THIS DOCUMENT IS A CONFIDENTIAL FILING
          ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
    Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 33 of 168



    78.




-
                                                                      7-




-   79.




                                    - 29 -
                     THIS DOCUMENT IS A CONFIDENTIAL FILING
          ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 34 of 168




80.




                                - 30 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 35 of 168




81.




82.




                                - 31 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
  Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 36 of 168




- 10
  83.




  84.




                                  - 32 -
                   THIS DOCUMENT IS A CONFIDENTIAL FILING
        ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 37 of 168




85.




86.




                                - 33 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 38 of 168




87.




88.




                                - 34 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 39 of 168




89.




90.




91.




                                - 35 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 40 of 168




92.




                                - 36 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 41 of 168



       93.




       B.     Universal's Business Strategies, in Full View and with the Support of the
              Board, Pay Off Handsomely for Universal's Leadership

       94.    The Board generally reviewed and approved the business plans for Universal's

vati.ous BH and acute care business segments at the beginning of each fiscal year. Indeed, and

only by way of example,




                                      Although Universal either failed to produce, or produced

                                            - 37 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 42 of 168



with heavy redactions, the Board meeting minutes for other years during the Relevant Period,




       95.     Sustained BH division margins of 26-28% meant that Defendant Alan Miller also

reaped extraordinary financial gains during this time period. As revealed in the April 5 Proxy, in

2017, Alan Miller earned a base salary of $1,635,063, $2,000,060 in stock awards, $15,978,734

in option awards, $719,428 for non-equity incentive plan compensation, $43,407 in earnings for

changes in pension value and nonqualified deferred compensation, and $1,254,169 for all other

compensation, for a total of $21,630,861. The April 5 Proxy also advised that for 2018, Alan

Miller’s base salary would increase by 1.8% from the prior year to $1,665,000. As disclosed in

the March 22, 2018 SEC Form 8-K, Alan Miller continued to receive handsome bonus

compensation in 2018, with his target award remaining 100% of his 2018 base salary, but with

the possibility of entitlement to anywhere between 0-250% of that target. The entitlement

criteria consisted solely of financial measures, as follows, with the entire amount determined

using the following corporate performance criteria:

       [the] Company’s achievement of a combination of: (i) a specified range of target
       levels of adjusted net income per diluted share attributable to UHS (as set forth in
       [the] Proxy Statement), and; (ii) a specified range of target levels of return on
       capital (adjusted net income attributable to UHS divided by quarterly average net
       capital) for the year ending December 31, 2018.

       96.     Public filings disclose Universal’s drive to increase admissions, lengths of stay,

and occupancy.     Between 2013 and 2018, Universal’s annual reports (on Form 10-K) or

quarterly reports (on Form 10-Q) filed with the SEC reveal increases in admissions and stays

year after year:



                                              - 38 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 43 of 168




                         Admissions and Patient Days in Behavioral Healthcare Facilities
Year
                         (in narrative form in filings), Same-Facility Basis (emphasis added)
                         “Inpatient admissions to these facilities increased 3.2% during 2013,
                         as compared to 2012, while patient days increased 0.7%. Adjusted
2013 10-K
                         admissions increased 3.5% and adjusted patient days increased 1.0%
                         during 2013, as compared to 2012.”
                         “Inpatient admissions and adjusted admissions to these facilities each
2014 10-K                increased 4.7% during 2014, as compared to 2013, while patient days
                         and adjusted patient days each increased 1.7%.”
                         “Inpatient admissions to these facilities increased 3.2% during 2015,
                         as compared to 2014, while patient days increased 1.6%. Adjusted
2015 10-K
                         admissions increased 2.9% and adjusted patient days increased 1.2%
                         during 2015, as compared to 2014.”

                         “Inpatient admissions to our behavioral health care facilities owned
                         during both years increased 1.3% during 2016, as compared to 2015,
2016 10-K                while patient days increased 1.2%. Adjusted admissions increased
                         1.0% and adjusted patient days increased 0.9% during 2016, as
                         compared to 2015.”

                         “Inpatient admissions to our behavioral health care facilities owned
                         during both years increased 2.5% during 2017, as compared to 2016,
2017 10-K                while patient days increased 0.3%. Adjusted admissions increased
                         2.4% and adjusted patient days increased 0.2% during 2017, as
                         compared to 2016.”

                         “[A] inpatient admissions and adjusted admissions to our behavioral
                         health facilities increased 1.8% and 1.4%, respectively, during the six-
2018 10-Q                month period ended June 30, 2018 as compared to the comparable
(as of June 30, 2018)    period of 2017. Patient days and adjusted patient days increased 0.5%
                         and 0.1%, respectively, during the six-month period ended June 30,
                         2018 as compared to the comparable prior year period.”


IV.    UNIVERSAL’S ENTERPRISE-WIDE REPUGNANT CONDUCT SUBJECTS
       THE COMPANY TO INQUIRIES, QUI TAM ACTIONS, AND GOVERNMENT
       INVESTIGATIONS

       97.     Universal’s long pattern and practice of unlawful patient admissions and other

fraudulent (and dangerous) practices at its various facilities – encouraged and orchestrated by its

directors and senior management – have slowly come into focus over the past 15 years.



                                              - 39 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 44 of 168



       A.      Localized Inquiries by Federal and State Agencies Reveal Quality of Care
               Issues and Fraud Among a Number of Universal Facilities

       98.     Universal facilities have been subject to a plethora of localized inquiries over the

years. For example, in or about 2005, and as a result of a whistleblower complaint, Universal’s

McAllen Hospitals d/b/a South Texas Health System (“South Texas”) was investigated for

violations of the FCA, Anti-Kickback Statute (42 U.S.C. §§1320a-7b), and Stark Law (42 U.S.C.

§1395nn) on allegations that the facility had entered into financial relationships with several

doctors to induce the referral of patients to Universal facilities, including “payments [] disguised

through a series of sham contracts, including medical directorships and lease agreements.”

Universal agreed to settle the claims with the DOJ for $27.5 million. The settlement also

included a five-year Corporate Integrity Agreement (“CIA”) requiring South Texas to establish

procedures for tracking and evaluating financial arrangements between its healthcare facilities

and their referral sources, conduct additional training for staff, submit to an independent third-

party annual review of compliance with its obligations under the agreement, and cooperate with

a report to the OIG by the independent third party regarding the review results.

       99.     In April of 2011, Two Rivers Psychiatric Hospital (“Two Rivers”), a Universal

facility in Kansas City, Missouri, was barred from collecting Medicaid payments after CMS

agents discovered that employees had failed to monitor a suicidal woman who killed herself at

the facility. The Kansas City Star reported that Two Rivers had a history of patient care

problems originating in 2008, including patient suicides, the use of a towel over an elderly

patient’s face to prevent the patient from screaming, and the widespread failure to provide

psychotherapy or any other form of medical treatment aside from the provision of medications.

       100.    Further, in April of 2011, state authorities in North Carolina announced that they

were removing all of their wards from The Pines, yet another Universal residential treatment


                                               - 40 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 45 of 168



center, after allegations of sexual abuse at the facility surfaced. The incident triggered a larger

investigation in which North Carolina officials discovered multiple instances of ill-trained staff,

inadequate staff-to-patient ratios, and “multiple safety risk incidents,” according to an email from

North Carolina authorities to Virginia officials concerning The Pines. Virginia and Washington,

D.C. subsequently removed their wards from the facility, and Virginia placed the facility on a

provisional license. Of note, this facility currently operates as Harbor Point Behavioral Health

Center (“Harbor Point”) and is one of the dozens of Universal facilities subject to the ongoing

coordinated government investigations.

       101.    Likewise, in 2011, the Illinois Department of Children and Family Services and

the Department of Psychiatry at the University of Illinois at Chicago reviewed Universal-owned

Hartgrove, a mental health institution for children, teens, and adults that is also currently subject

to the coordinated government investigations, and ultimately issued a scathing report about the

disturbing conditions at the facility (the “UIC Report”). The review was conducted by a team

of doctors and other licensed professionals and involved random observations, interviews with

hospital administrators (including the CEO and senior managers), review of 12,000 pages of

documents, and, later, surveys by state and federal agencies obtained through Freedom of

Information Act requests, as well as news media reports and federal court documents.

       102.    According to the UIC Report, “[t]he cumulative weight of the available data

regarding services provided DCFS wards at UHS’s Hartgrove Hospital demonstrates a consistent

pattern of unacceptable risks of harm, substandard quality of care, poor clinical treatment and

discharge planning, and questionable clinical management practices by hospital and

corporate officials at all levels of the organization.” [Emphasis added]. Indeed, the UIC Report

complained about a slew of failures at Hartgrove, including failure to protect patients from harm



                                               - 41 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 46 of 168



or risks of harm, ensure adequate staffing for patient care, adequately train and supervise staff, or

develop individualized treatment plans. As noted in the report, CMS had also found parallel

quality of care deficiencies during an unannounced 2011 survey at Hartgrove.

       103.    The UIC Report also found (as has since become even more clear) that these

issues did not appear to be limited to Hartgrove, but that “troubling reports suggest[] a pattern

of quality of care issues, harm to patients or major healthcare fraud charges involving UHS-

operated facilities in a dozen other states beyond Illinois: Virginia, Tennessee, Pennsylvania,

North Carolina, California, South Carolina, Massachusetts, Connecticut, Texas, Nevada,

Arkansas and Missouri.” [Emphasis added].

       B.      The Escobar Qui Tam Litigation, Centering on Universal’s Habitual Use of
               Unqualified, Untrained, and Unlicensed Staff, Exposes Universal to
               Hundreds of Millions of Dollars of Potential Liability

       104.    Poor staffing and oversight failures at a Universal outpatient facility in

Massachusetts led to the death of a patient, Yarushka Rivera, and a whistleblower action with

potential liability exposure of $282 million, which has traveled all the way to the U.S. Supreme

Court. In July 2011, two relators filed a qui tam action in the U.S. District Court for the District

of Massachusetts, United States ex rel. Escobar v. Universal Health Services, Inc., No. 1:11-cv-

11170 (“Escobar”), alleging FCA violations and violations of a Massachusetts state analogue

statute arising from the Company’s false and fraudulent billing claims submitted to MassHealth,

the Massachusetts state Medicaid program.

       105.    The Escobar matter involves allegations that Yarushka Rivera, a middle school

student when she came under Universal’s care at its Arbour Counseling Services (“Arbour

Counseling”) facility in Lawrence, was “treated” by individuals who, respectively, fraudulently

held themselves out to be licensed social workers, an experienced psychologist holding a Ph.D.,

and a psychiatrist certified to prescribe potent antipsychotic medication. Ms. Rivera was referred

                                               - 42 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 47 of 168



to these purported healthcare professionals by the facility’s clinical director. The two purported

social workers provided Ms. Rivera with “therapy” for nearly four years without success.

Arbour Counseling’s clinical director then referred Ms. Rivera to a purported psychologist who

diagnosed her – after a 15 minute assessment – with bipolar disorder.             The purported

psychologist then referred Ms. Rivera to a purported psychiatrist for another evaluation required

by Ms. Rivera’s school. Based on the previous diagnosis of bipolar disorder, the purported

psychiatrist prescribed Ms. Rivera a medication called Trileptal, an anti-seizure medication not

indicated for bipolar disorder. She did not advise Ms. Rivera that, if abruptly stopped, Trileptal

carries significant risk of causing seizures.    Ms. Rivera took Trileptal as instructed and

experienced substantial side effects after just one day. She stopped the medication and after a

few days suffered a massive seizure requiring hospitalization. She had never before had a

seizure. A few months later, Ms. Rivera suffered a fatal seizure while she was alone in her room.

She was 17-years-old.

       106.    As Escobar alleges, none of the purported healthcare professionals that “treated”

Ms. Rivera held the credentials they claimed to possess. Indeed, Arbour Counseling’s clinical

director described the purported psychiatrist as a very young and inexperienced nurse who was

“still trying to get her feet wet.” Nor were any of these individuals properly supervised. Care by

such unlicensed and unqualified persons without supervision was, naturally, in violation of the

various rules and regulations governing the provision of healthcare services in Massachusetts.

       107.    Nonetheless, Universal submitted claims for reimbursement for the purported

healthcare “services” provided to Ms. Rivera (and many other patients) by unqualified,

unlicensed, and unsupervised individuals to MassHealth, Massachusetts’s Medicaid program,

and the Children’s Health Insurance Program, making representations about the specific services



                                              - 43 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
          Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 48 of 168



provided and the types of professionals it employed, thereby misrepresenting its staffs’

qualifications and licensing. Unaware of Universal’s misrepresentations, MassHealth paid those

claims.

          108.   Based on the foregoing, Escobar alleged violations of the FCA and

Massachusetts’s equivalent statute. Escobar has endured a tortured history in the courts, but

following a U.S. Supreme Court ruling sanctioning FCA claims grounded in implied certification

theories, such as those set forth in Escobar, the U.S. Attorney’s Office and Massachusetts

Attorney General’s Office finally formally intervened in 2017 and filed their own complaint in

intervention, giving considerable additional weight to the litigation.

          109.   The complaint named Universal and two of its subsidiaries, contained claims to

recover payments made by MassHealth from 2005 through at least 2013, and further alleged,

among other things, that:

                    Universal entities employed unlicensed and unsupervised personnel, in
                     violation of the FCA and its Massachusetts analogue, at various mental health
                     centers throughout the Commonwealth;

                    Universal entities submitted, or caused to be submitted, MassHealth claims for
                     services by various centers in violation of the FCA and its Massachusetts
                     analogue;

                    the clinical director of a Universal subsidiary claimed that he was unaware of
                     the regular and ongoing supervision requirements of MassHealth and the
                     Massachusetts Department of Public Health and failed to provide the direct
                     and continuous supervision required by these regulations to any of the clinical
                     therapists at the behavioral health facility;

                    Universal facilities utilized unlicensed clinicians practicing at the facilities,
                     did not employ a single board-certified psychologist qualified to supervise as
                     required by regulation, misrepresented the qualifications and licensure of
                     employees, and evidenced a “systemic lack of supervision”; and

                    Universal facilities failed to correct these deficiencies even after entering into
                     remediation plans with the Massachusetts Department of Public Health and
                     related authorities.


                                                 - 44 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 49 of 168



       110.    Significantly, the complaint also included allegations that staff members from

Universal facilities told investigators working with the Massachusetts Attorney General’s Office

that there was not a single qualified supervisor in one entire facility, making it impossible that

any unlicensed staff could have been properly supervised, as required by the FCA and its

Massachusetts analogue. Despite the issuance of repeated statements of deficiencies at Universal

facilities, these facilities failed to come into compliance, as Universal continued to use

unlicensed and improperly trained staff.

       111.    By tracing the billing codes for services improperly billed by Universal’s health

facilities from 2005 through 2013, Massachusetts found that Universal claimed payments

totaling $94,217,691.08 for counseling and medication management “services” that were not

administered by certified personnel or otherwise properly supervised, as required by the FCA

and its Massachusetts analogue.      Massachusetts has asked for treble damages for the

reimbursements made to Universal between 2005 and 2013, as well as civil penalties, for a

total of over $282 million.

       C.      Federal Inquiries into Universal Facilities Mount, Resulting in a Criminal
               Investigation of Universal, the Corporate Entity, and a Widespread Civil
               Investigation

       112.    Universal soon attracted widespread scrutiny by federal investigators.          As

chronicled in Universal’s Form 10-Ks filed with the SEC, in February 2013, the OIG served the

first slew of subpoenas on Universal concerning it and UHS of Delaware, Inc., as well as several

Universal-owned facilities. Those facilities included Keys of Carolina, Old Vineyard Behavioral

Health, The Meadows Psychiatric Center (the “Meadows”), Streamwood, Hartgrove, Rock River

Academy and Residential Treatment Center (“Rock River”), Roxbury Treatment Center

(“Roxbury”), Harbor Point f/k/a The Pines Residential Treatment Center (including the

Crawford, Brighton, and Kempsville campuses) (“Harbor Point”), Wekiva Springs Center

                                              - 45 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 50 of 168



(“Wekiva Springs”), and River Point. The subpoena sought documents dating back to January

2008. Moreover, beginning on April 23, 2013, and throughout the Relevant Period, as discussed

infra at ¶¶159-66, minutes from a host of Board and subcommittee meetings reveal that the

Director and Executive Defendants received continuous updates on the coordinated government

investigations, with Universal’s General Counsel providing specific information about the items

requested in the February 2013 subpoenas at a July 17, 2013 Board meeting.

       113.    Indeed, the Director and Officer Defendants had much to keep abreast of as the

government investigation ballooned. In April 2013, the OIG served facility-specific subpoenas

on Wekiva Springs and River Point, requesting documents dating even further back to January

2005. In July 2013, another subpoena was issued to Wekiva Springs and River Point requesting

additional records.

       114.    In June 2013, the OIG served a subpoena on Coastal Harbor Health System

(“Coastal Harbor”) in Savannah, Georgia, requesting documents from January 2009 to the date

of the subpoena.

       115.    In October 2013, the DOJ’s Criminal Frauds Section advised that they had

received a referral from the DOJ’s Civil Division and opened investigations into River Point and

Wekiva Springs.

       116.    In February 2014, Universal learned that the investigation conducted by the

DOJ’s Criminal Frauds Section had expanded to include the National Deaf Academy.

       117.    In April 2014, CMS suspended Medicare payments at River Point in accordance

with federal regulations, which implemented provisions of the Affordable Care Act regarding

suspension of payments during certain investigations. The Florida Agency for Health Care

Administration (“AHCA”) subsequently issued a Medicaid payment suspension for the facility.



                                             - 46 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 51 of 168



River Point has twice submitted rebuttal statements and other information seeking revocation of

the suspension, to no avail. According to Universal’s most recent Form 10-K, filed on February

28, 2018, the CMS Medicare suspension for River Point remains in effect. AHCA is likewise

maintaining the suspension for dual eligible and cross-over Medicare beneficiaries. 13

       118.    In September 2014, Universal learned that the DOJ’s Civil Division had expanded

its investigation to include four additional facilities and was requesting production of documents

from them. These facilities included Arbour-HRI Hospital, Behavioral Hospital of Bellaire, St.

Simons by the Sea, and Turning Point Care Center (“Turning Point”).

       119.    In December 2014, the DOJ’s Civil Division further extended its document

requests to Salt Lake Behavioral Health (“Salt Lake”).

       120.    In March 2015, the OIG issued subpoenas to Central Florida and University

Behavioral Center requesting documents dating back to January 2008.

       121.    Finally, in late March 2015, Universal learned that the investigation conducted by

the DOJ’s Criminal Frauds Section had been expanded to include Universal as a corporate entity

as a result of the pervasive issues discovered in the coordinated government investigations of the

facilities described above and, in particular, Hartgrove. Indeed, as reported by Healthcare

Finance News, a healthcare industry publication that covers compliance and legal issues, the

DOJ investigation is a “criminal investigation [that] include[s] the company’s headquarters in

King of Prussia, Pennsylvania[.] . . . The [DOJ’s] Criminal Frauds Section investigation of the

parent company emerged from ongoing investigations of several [Universal] behavioral health




13
       AHCA’s Medicaid payment suspension was lifted, effective June 27, 2017.

                                                  - 47 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 52 of 168



facilities,” and “the [DOJ] said its investigation is focused on billings submitted to government

payers in relation to services.” 14

        122.     Later that year, the DOJ’s Civil Division expanded its civil investigation to

include Arbour Hospital, Arbour-Fuller Hospital, Pembroke Hospital, and Westwood Lodge, all

located in Massachusetts.

        123.     All told, by 2015, the following 25 Universal facilities – and Universal itself –

were under active, coordinated investigation by the federal government:

                    Central Florida (Florida);

                    National Deaf Academy (Florida);

                    River Point (Florida);

                    University Behavioral Health (Florida);

                    Wekiva Springs (Florida);

                    Coastal Harbor (Georgia);

                    St. Simons by the Sea (Georgia);

                    Turning Point (Georgia);

                    Hartgrove (Illinois);

                    Riveredge Hospital (Illinois);

                    Rock River (Illinois);

                    Streamwood (Illinois);

                    Arbour Hospital (Massachusetts);

                    Arbour-Fuller Hospital (Massachusetts);

                    Arbour-HRI Hospital (Massachusetts);

                    Pembroke Hospital (Massachusetts);

14
         Susan Morse, Feds widen fraud probe of Universal Health Services to include headquarters, HEALTHCARE
FIN. (Apr. 1, 2015), https://www.healthcarefinancenews.com/news/feds-widen-fraud-probe-universal-health-services
-include-headquarters.

                                                    - 48 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 53 of 168



                    Westwood Lodge (Massachusetts);

                    Keys of Carolina (North Carolina);

                    Old Vineyard (North Carolina);

                    Friends Hospital (Pennsylvania);

                    Roxbury (Pennsylvania);

                    The Meadows (Pennsylvania);

                    Behavioral Hospital of Bellaire (Texas);

                    Salt Lake (Utah); and

                    Harbor Point (Virginia).

        124.    Universal opaquely disclosed in its Form 10-K for the year ending December 31,

2016 that the federal investigations, at least, in part, were a “False Claims Act investigation

focused on billings submitted to government payers in relation to services provided at those

facilities.”   Otherwise, the Individual Defendants provided no context for the DOJ’s close

examination of Universal, as an entity, and dozens of its behavioral healthcare facilities, leaving

investors to wonder just how risky their investment in Universal was.

        125.    In its July 25, 2018 press release accompanying its 2018 second quarter financial

results, Universal announced that:

        During the first six months of 2018, we recorded a pre-tax increase of
        approximately $22 million to the reserve established in connection with the civil
        aspects of the government’s investigation of certain of our behavioral health care
        facilities, increasing the aggregate pre-tax reserve to approximately $43 million.
        Changes in the reserve may be required in future periods as discussions with the
        DOJ continue and additional information becomes available. 15




15
        Universal Health Servs., Inc., Exhibit 99.1 to Current Report (Form 8-K) (July 25, 2018).


                                                     - 49 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 54 of 168



V.       IN LATE 2016, BUZZFEED’S INVESTIGATIVE EXPOSÉ FULLY REVEALS
         WHAT UNDERLIES FEDERAL INVESTIGATORS’ INTEREST: UNIVERSAL’S
         WIDESPREAD FRAUDULENT PATIENT ADMISSION AND BILLING
         PRACTICES

         126.   On December 7, 2016, Rosalind Adams, writing for BuzzFeed, published an

exposé, entitled “Locked on the Psych Ward,” regarding Universal’s behavioral health facilities

and describing the Company’s widespread pattern and practice of manipulating the patient

admissions process to over-admit patients to its facilities (the “Exposé”). 16

         127.   The Exposé focused on a ‘“repeated and willful failure by [Universal] officials to

ensure that their staff were properly trained,’” understaffing, and investigations into civil and

criminal fraud at the behavioral health facilities owned by the Company. BuzzFeed’s extended

investigation into practices at the Company’s behavioral health facilities was comprehensive. It

encompassed 175 interviews with current and former Universal staff, including 18 executives

who ran Universal facilities, more than 120 additional interviews with patients, government

investigators, and other experts, and a review of certain internal Company documents. With

BuzzFeed at long last connecting the dots, the public was presented with the necessary narrative

to put into perspective the many federal inquiries with which Universal had been wrestling for

years.

         A.     Universal Illicitly Increases Its Patient Admission Rate by Wildly
                Mischaracterizing Patient Symptoms

         128.   The Exposé revealed that “scores” of current and former Universal employees

from facilities in nine states stated they were under intense pressure to “fill beds” by unlawful

methods – including exaggerating symptoms, manipulating patients’ answers to make them seem

suicidal, and holding patients against their will until their insurance policy payments ran out.


16
        Rosalind Adams, Locked on the Psych Ward, BUZZFEED NEWS (Dec. 6, 2016, 12:29 PM ET), https://www.
buzzfeednews.com/article/rosalindadams/intake.

                                                 - 50 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 55 of 168



       129.    Universal employees also revealed that the Company’s policy at the facilities was

to keep beds filled even at the expense of the safety of their staff or the rights of the patients. For

example, a technician at the Ridge Behavioral Health System in Lexington, Kentucky, was told

by supervisors to admit patients even when no more beds were available at the facility.

Conditions became so overcrowded that patients would sleep in seclusion rooms – which are

required by federal law to contain patients who have become dangerous – but were unavailable

for such purposes due to the overcrowding. Staff at four other Universal facilities interviewed in

connection with the Exposé stated that their seclusion rooms were also repurposed as bedrooms

when the facilities ran out of regular beds.

       130.    An employee interviewed at Salt Lake compared the Company’s insistence on

tracking performance numbers on patient intake as if the employees were ‘“car salesmen’” and

that while a patient might ‘“think we’re going to diagnose them for anxiety or depression[,]’” the

‘“goal is to admit them to the hospital.’” As another employee who worked at admissions in

three Texas facilities corroborated, ‘“[t]he goal when you’re on the phone with someone is to

always get them into the facility within 24 hours[.] . . . And the reason for getting them into the

facility is that once they stepped foot in, they are behind locked doors.”’

       131.    Other inpatients interviewed by BuzzFeed recalled Universal counselors and

phone operators urging them to come into Universal facilities for assessments, regardless of the

nature of the initial inquiry. For instance, a young accountant named Allison called Universal’s

Centennial Peaks to inquire about support options regarding her bipolar disorder, with which she

had been coping for years and for which she was taking medication. Universal counselors would

not discuss options with Allison over the phone and required her to drive to the hospital, where

she was told she should enter into a five-week intensive outpatient program. When Allison told



                                                - 51 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 56 of 168



the counselor that she did not need such a structured program, she was instructed to take an

evaluation, which included questions about suicidal ideation.          Despite Allison telling the

Universal counselor that she had dark episodes and had learned to live with them and that she

was doing well despite occasional suicidal ideation, the Universal counselor used her evaluation

to hold Allison against her will. She was given a short opportunity to email her workplace to let

them know that she would not be reporting to work, and to call her partner, who was expecting

her home for dinner that evening, before being escorted into the facility and held indefinitely.

Allison later stated that the evaluation was used as a pretext to hold her – she ‘“didn’t even think

that being an inpatient was even on the table,’” and ‘“[i]f [she] would have known that, [she]

wouldn’t have gone in there.’”

       132.    Allison’s experience reflects a broader practice by Universal facilities to increase

conversion rates. Former admissions workers from three Universal facilities interviewed for the

Exposé stated that they learned how to turn passing statements that individuals made during

assessments into more dangerous evaluations – admissions counselors stated they were told to

‘“play up the criteria’” to obtain approval for hospitalization from insurers.

       133.    Clinical staff interviewed at Salt Lake, for example, confirmed that they were

instructed to ‘“chart to the negative,’” or emphasize “the most troubling behavior to make [an

assessed individual] sound less stable.”       Another intake worker at Millwood Hospital in

Arlington, Texas, confirmed that suicidal ideation became a ‘“go-to formula’” that Universal

used to justify almost any admission ‘“[b]ecause that’s the way to make sure everything gets

paid for.’” And a therapist who performed assessments for University Behavioral Health, a

Universal hospital in Denton, Texas, and a former clinician at Salt Lake confirmed that through

repeated lines of questioning and prodding about hypothetical suicidal ideation, Universal staff



                                               - 52 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 57 of 168



would obtain answers that could be twisted into plans to carry out suicide, so that they could

justify patient admissions.

        134.     As more fully set forth above, the annual business plans created by various

Universal facilities tend to bear out the Exposé’s description of Universal’s pressure tactics to

ensure increased patient admissions and lengths of patient stay.




                                               bears a striking resemblance to the practice complained

of by a Highlands psychiatrist to the BH divisional Vice President, Sharon Worsham

(“Worsham”), in a 2014 email obtained by BuzzFeed, in which the psychiatrist stated that ‘“I

am, in particular, deeply disturbed about the efforts to extend lengths of stay[.] . . . Doctors are

publicly shamed by asking them to justify discharging a patient “early” before the end of their

insurance authorization.’”

        135.     The Exposé also undertook an analysis to determine the rate at which behavioral

health facilities would include “suicidal ideation” codes in their Medicare claims. 17 The analysis

found that, from at least 2009, Universal hospitals steadily increased the frequency with which

they described patients as experiencing suicidal ideation, and by 2013, the code for suicidal

17
         The analysis was based on three main independent sources of data: (i) Medicare billing claims obtained by
BuzzFeed for the years 2009-2013, which CMS prohibits from full publication due to the sensitivity of patient-
identifying information; (ii) hospital ownership records from the American Hospital Directory; and (iii) publicly
available Universal ownership, acquisition, and sale information to determine the dates and facilities acquired by
Universal.

                                                     - 53 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 58 of 168



ideation appeared in more than half of all Medicare claims submitted by Universal behavioral

health facilities. This rate was four and a half times the rate for all non-Universal behavioral

health facilities. Additionally, in the first full year after the November 2010 PSI Acquisition,

which doubled the number of Universal’s behavioral health facilities and made it the largest

provider of behavioral healthcare services in the nation, the use of the billing code for suicidal

ideation in Medicare claims increased by six times.




       136.    The Exposé revealed that the gaming of the intake assessment process was a

widespread practice that Universal reinforced through all levels of staff at Universal facilities. A

manager who worked in billing at one of the facilities Universal acquired stated that the billing

department ‘“had to adjust to their ways[,]’” which entailed ‘“build[ing] the severity level as

much as we could[,]’” including representing mere depression as suicidal ideation, to ‘“better


                                               - 54 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 59 of 168



support admission.’” A front desk employee at Highlands further reported that ‘“[i]f someone

came in voluntarily, I wasn’t allowed to let them out of the door.’” While every state has its own

involuntary commitment law, this practice contradicts all of them, as, at a minimum, an

individual voluntarily presenting for an assessment is free to leave absent a safety concern or

court order. Colorado, for instance, only allows a behavioral health facility to hold someone

when a threat to themselves or others is “imminent.” C.R.S. §27-65-105. 18

        B.       The Illicit Admissions and Unreasonable Cost-Cutting Reflects Universal’s
                 Corporate Culture and Negatively Impacts Patient Care

        137.     As Universal admitted more patients under the pretense of suicidal ideation,

management further cut facility staff, regardless of the impact on employee safety or the ability

to care for the people being admitted, risking patients’ lives in the process. Two separate

behavioral health facility administrators stated that cuts made to facility staff in 2014

compromised quality of care at the Universal facilities, telling BuzzFeed that staff and patients

‘“were not a priority.’”

        138.     Patients have died at Universal facilities as a result. For instance, a 22-year-old

opioid addict admitted to Highlands died of acute opioid toxicity while in the care of Universal

staff. A nurse on an overnight shift, who had already been written up for ‘“blanket charting,’ or

documenting things that she had not observed or done,” had mistakenly written that he was due

for an additional opioid dose when he had already been medicated. A social worker who visited

the young man at the facility wrote that he was ‘“overmedicated’ and ‘almost falling out of his

chair[,]’” while “other staff noted that he was falling asleep and slurring his words and that later


18
         Three leading psychiatric health organizations confirmed that industry standard practice is to allow a
person who voluntarily presents for an assessment to leave a behavioral health facility of their own volition: Dr.
Steven Hoge, Chair of the American Psychiatric Association’s Council on Psychiatry and the Law; Ron Honberg, a
senior policy adviser with the National Alliance on Mental Illness; and Carly Moore Sfregola, a spokesperson for
the American Hospital Association (all stated that it is impermissible to hold someone absent a reason to be
concerned about their own safety or the safety of others).

                                                     - 55 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 60 of 168



he even vomited up his medication.” Staff members who were supposed to watch him overnight

to check for breathing merely glanced into his room from the hallway. At 9:15 the next morning,

he was found dead – and had been dead for hours. The young man’s family settled their

wrongful death suit against the Company in November 2016.

       139.    During the police’s investigation of the death, eight Highlands staff members

made statements indicating that the facility was understaffed and that they were inadequately

trained. A nurse who was charged with the care of the deceased young man told police she had

just one day of training at the facility; even more disturbing, the nurse who administered the fatal

opioid dose revealed to police that she had little experience with fentanyl (the synthetic opioid

administered) and had so many medications to distribute in such a short amount of time that it

was impossible to check if each dose was being properly administered. A supervisor at the

facility “told police she had gotten the position just a few months after she received her

registered nurse’s license” and that the facility had a “practice of moving new nurses into

management roles,” which put patients at ‘“huge risk[,]’” further remarking that ‘“pretty much

nobody knows what they’re doing.’”

       140.    Such problems were not limited to Highlands.           Nancy Smith (“Smith”), a

corporate director of clinical services at Universal until 2012, oversaw a dozen hospitals in four

states as part of her duties with the Company. The Exposé quotes her as stating that the staffing

in the hospitals that she supervised was so low as to be ‘“almost criminal[,]’” yet when she raised

those concerns with her superiors, her complaints were ignored. Instead, Smith’s supervisors

would remove her concerns from the reports before they were published and tell her that staffing

concerns were ‘“not [her] purview.’”       Smith stated that she was faced with ‘“an ethical




                                               - 56 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 61 of 168



dilemma’” due to the ‘“focus on minimal, minimal staffing,’” and ultimately decided to retire as

a result of this untenable situation.

        141.    Four doctors interviewed for the Exposé stated that they juggled such heavy

caseloads at Universal behavioral facilities that they could meet with patients for only a few

minutes at a time, which was not nearly long enough to properly evaluate challenging psychiatric

conditions. Mental health technicians, who had the least training, frequently spent the most time

with patients instead.

        C.      Universal Holds Patients for as Long as Their Insurance Is Approved

        142.    BuzzFeed interviewed two dozen current and former employees from 14

Universal facilities across the country who reported that Company policy was to keep patients

until their insurance ran out to maximize insurance payments. Three former heads of Universal

behavioral health facilities corroborated that the mantra of Worsham was: ‘“Don’t leave days on

the table.’”

        143.    The head of Austin Lakes Hospital in Texas until 2014 stated that it was

‘“common practice[,]’ . . . openly discussed in regional conferences as well as [during] phone

calls with facility executives,’” that ‘“[i]f an insurance company gave you so many days, you

were expected to keep the patient there that many days[.]’” This message from regional directors

and other Universal executives was conveyed down to each individual facility’s “staff and

doctors through ‘flash’ meetings, the daily gatherings [whereby] administrators ran through the

list of patients in the hospital [to discuss] treatment and discharge.”

        144.    Twenty Universal executives and managers across 12 states, who were

interviewed pursuant to the Exposé and attended those meetings, said that the purpose of the

“flash” meetings was to review days available to be paid by insurance, as well as to demand an

explanation from facility managers for each and every early discharge proposed by staff and

                                                - 57 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 62 of 168



doctors.      The facility managers would, in turn, pressure their doctors to keep patients

hospitalized for longer periods, up to the maximum covered by the patients’ insurance policies.

A former manager at Salt Lake confirmed that Universal also encouraged managers to talk their

patients into staying for longer periods, including by manipulating them through threats that the

authorities would be called – such as child protective services to remove patients’ children from

their care.

         145.    When a Highlands psychiatrist shared his concerns with Worsham in 2014 about

the length of stay extensions achieved through physician shaming, Worsham took two weeks to

reply by email that he should speak with his facility’s medical director “about his ‘perspective’”

– once again demonstrating the hallmark apathy evinced by Universal management whenever

patient care issues were raised. This psychiatrist’s concerns, however, gave way to the financial

goals guiding policy at Highlands.       As the head of the facility told BuzzFeed, a draft of

Highland’s 2014 strategic plan included extending patient stays as a means to meet financial

goals.

         146.    Additionally, Universal’s River Point facility in Jacksonville, Florida, which was

acquired in 2010, determined through the direction of its top executive that 10 days would be the

‘“guideline’ for how long to keep patients.” According to a manager at River Point, the “flash”

meetings held there were thinly veiled attempts to pressure staff to keep patients longer. If staff

or doctors planned to release a patient earlier, they would be questioned. As a result, after

Universal acquired the facility, the number of Medicare patients who stayed 10 days or more at

the facility jumped to 70% from the 37% who stayed for the same duration prior to the 2010

acquisition.




                                               - 58 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 63 of 168



       147.    River Point also used a Florida statute called the Baker Act (Fla. Stat. §§394.451,

et seq.), which governs the process for involuntary commitment to behavioral health facilities, to

detain patients longer. According to three former River Point therapists, use of the Baker Act

became standard practice at River Point after Universal acquired the facility, as patients with

insurance would have petitions under the Baker Act filed for them, while those without insurance

would be discharged. In 2009, the year before Universal bought River Point, 238 petitions for

involuntary commitment emanated from River Point. Four years later, following the acquisition

by Universal, the number grew to 1,362 petitions per year, an increase of more than 470%.

       148.    Per BuzzFeed’s Exposé, doctors gave little justification for holding the patients

when filing petitions under the Baker Act – usually “just a few words with almost no context.”

A public defender in Duval County, Florida, stated that “petitions filed by River Point ‘were

often legally insufficient and lacking in supporting documentation[.]’” This was because River

Point filed the petitions to increase the length of stay to obtain the maximum amount of

insurance reimbursement, not to retain patients for better health outcomes.

       149.    As noted above, in April 2014, CMS suspended Medicare payments at River

Point with Florida’s CMS equivalent, the AHCA, following suit. Universal’s contemporaneous

disclosures about these suspensions were tightlipped and vague, stating only that they were

instituted “in accordance with federal regulations . . . regarding suspension of payments during

certain investigations.” 19 The Exposé finally connected the dots between Universal’s illicit

admissions practices and the agencies’ reimbursement suspensions.

       150.    At least five Universal hospitals, including Highlands and River Point, have since

been cited by federal regulators for violating a patient’s right to be discharged or holding a

patient without proper documentation.
19
       See, e.g., Universal Health Servs., Inc., Annual Report (Form 10-K) (Feb. 26, 2015).

                                                    - 59 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 64 of 168



        151.     Universal has since confirmed that the DOJ’s investigations center on illicit

patient admissions, among other things. The Company disclosed, as follows, in its Form 10-Q

for the period ending June 30, 2018, filed on August 8, 2018:

        The DOJ has advised us that the civil aspect of the coordinated investigation
        referenced above is a False Claims Act investigation focused on billings
        submitted to government payors in relation to services provided at those facilities.
        While there have been various matters raised by DOJ during the pendency of this
        investigation, DOJ Civil has advised that the focus of their investigation is on
        medical necessity issues and billing for services not eligible for payment due to
        non-compliance with regulatory requirements relating to, among other things,
        admission eligibility, discharge decisions, length of stay and patient care issues.
        It is our understanding that the DOJ Criminal Fraud Section is investigating issues
        similar to those focused on by DOJ Civil and the other related agencies involved
        in this matter.

[Emphasis added].

        152.     The BuzzFeed Exposé had an immediate impact on Universal. The Company’s

stock price dropped by 12.2% per share, from $126.87 to $111.36, shortly after the article was

published.

        153.     Further, within two days, Senator Charles E. Grassley (“Senator Grassley”)

called on the U.S. Department of Health and Human Services (“HHS”) to investigate Universal,

in addition to the pending investigations by the DOJ.20

        D.       Additional Reports of Neglect and Abuse at Universal Facilities Continue to
                 Come to Light, Further Damaging Universal’s Reputation

        154.     Despite Universal’s purported charm offensive following the release of the

Exposé, as part of which Universal has offered self-serving explanations and counter-allegations

on various websites, 21 bad news continued to pile up and plague the Company.


20
        Letter from Charles E. Grassley, Chairman, U.S. Senate Comm. on the Judiciary, to Honorable Daniel R.
Levinson, Inspector Gen., U.S. Dep’t of Health & Human Servs. (Dec. 9, 2016), https://www.judiciary.senate.
gov/imo/media/doc/2016-12-09%20CEG%20to%20HHS%20IG%20(Buzzfeed%20UHS%20Investigation).pdf.
21
      According to reports by BuzzFeed, Universal also, among other things, terminated an employee, whom the
Company alleges had provided information to reporters, sued a former employee for allegedly leaking damaging and

                                                    - 60 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 65 of 168



        155.     Indeed, on December 30, 2016, BuzzFeed reported that a six-year-old boy had

been held against his parents’ and his own will at River Point for more than three days, during

which time he sustained physical injuries, was locked in a seclusion room, deprived of sleep, and

had to wait more than 24 hours to see a psychiatrist. 22 Again, River Point availed itself of

proceedings under the Baker Act, seeking to extend even further the boy’s forced stay at the

facility. A public defender was finally able to secure the boy’s release into his parents’ custody.

        156.     In another lengthy article published on April 11, 2017, BuzzFeed reported on

widespread understaffing, patient neglect, and abuse, including illegitimate and potentially

dangerous forms of patient restraint, at Universal’s Shadow Mountain Youth Psychiatric Facility

in Tulsa, Oklahoma. 23 According to the article, Oklahoma had already found that the facility

“had barely a third of the staff it needed[;]” moreover, its clinical director, Mike Kistler, had

come under the scrutiny of state authorities for possible abuse and neglect. Shortly after the

publication of this article, Oklahoma Governor Mary Fallin and Oklahoma Senator Jim Inhofe

called on the state to further investigate the facility. 24 The report also triggered another letter by

Senator Grassley to the HHS calling for further investigation of the Company, emphasizing that

continued news reports “portray a pattern of conduct that is extremely concerning and casts a




disturbing internal surveillance videos that form the subject of multiple news reports, held town hall meetings with
its employees principally for the purpose of chilling employee participation in investigative news reports concerning
Universal’s misconduct, and “debriefed” several employees so thoroughly that they retracted certain statements
confirming the Company’s misconduct. Rosalind Adams, How a Giant Psychiatric Hospital Company Tried to Spin
Us – And Silence Its Staff, BUZZFEED NEWS (Dec. 27, 2017, 11:37 AM ET), https://www.buzzfeednews.com/article/
rosalindadams/how-a-giant-psychiatric-hospital-company-tried-to-spin-us.
22
       Rosalind Adams, How A 6-Year-Old Got Locked On A Psych Ward, BUZZFEED NEWS (Dec. 30, 2016, 4:26
PM ET), https://www.buzzfeednews.com/article/rosalindadams/how-a-6-year-old-got-locked-on-a-psych-ward.
23
        Rosalind Adams, The Trash Can Unit, BUZZFEED NEWS (Apr. 11, 2017, 5:57 AM ET), https://www.buzz
feednews.com/article/rosalindadams/shadow-mountain.
24
         Rosalind Adams, Oklahoma Governor And Senator Want Troubled Youth Psych Facility Investigated,
BUZZFEED NEWS (Apr. 14, 2017, 12:31 PM ET), https://www.buzzfeednews.com/article/rosalindadams/governor-
senator-call-for-investigation-of-troubled-youth.

                                                       - 61 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 66 of 168



dark cloud over UHS’s ability to properly care for its patients and whether it is properly billing

federal programs.” 25

        157.     Later, in 2017, and following another lengthy investigation, BuzzFeed reported on

yet another Universal facility, Hill Crest Behavioral Health Services in Birmingham, Alabama,

reciting evidence of staff violence and abuse against patients, including beatings, application of

improper restraints, such as chokeholds, and medically inappropriate use of chemical sedatives. 26

As with other Universal facilities, BuzzFeed reported on general understaffing with frequently

unqualified personnel, which resulted in a dangerous environment for patients and staff alike. As

a result of this BuzzFeed report, Senator Grassley again requested that the HHS more fully

investigate Universal because “[t]he most recent allegations cause significant concern about

whether UHS has the ability to adequately manage the facilities under its control.” 27

VI.     UNIVERSAL’S BOARD IS REPEATEDLY NOTIFIED OF THE MISCONDUCT
        YET REFUSES TO TAKE CORRECTIVE ACTION

        158.     As the 220 Documents and certain letters to the Board demonstrate, as early as

2012 and 2013, internal documents put the Individual Defendants on notice of Universal’s

problematic practices. By 2014 and 2015, internal documents, external correspondence, media

reports, and the expansion of the coordinated government investigation into Universal, as a

corporate entity, put the Individual Defendants on notice of red flags indicating widespread

illegal practices within the Company. Yet, despite the presence of these red flags, the Individual

Defendants took an “ostrich-like” approach and consciously disregarded the barrage of warnings.

25
          Letter from Charles E. Grassley, Chairman, U.S. Senate Comm. on the Judiciary, to Honorable Daniel R.
Levinson, Inspector Gen., U.S. Dep’t of Health & Human Servs. (Apr. 14, 2017), https://www.grassley.senate.gov/
sites/default/files/constituents/2017-04-14%20CEG%20to%20HHS%20IG%20%28UHS%20follow%20up%29.pdf.
26
      Rosalind Adams, A Prescription for Violence, BUZZFEED NEWS (Nov. 11, 2017, 11:00 AM ET), https://
www.buzzfeednews.com/article/rosalindadams/videos-show-uhs-hospital-staff-assaulting-young-patients.
27
        Letter from Charles E. Grassley, Chairman, U.S. Senate Comm. on the Judiciary, to Honorable Daniel R.
Levinson, Inspector Gen., U.S. Dep’t of Health & Human Servs. (Dec. 13, 2017), https://www.documentcloud.org/
documents/4332058-2017-12-13-CEG-to-HHS-OIG-Hill-Crest-Investigation html.

                                                    - 62 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
          Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 67 of 168



Even as stockholder correspondence and negative publicity grew from a stream to a torrent

during 2015 and 2016, the Individual Defendants refused to take any meaningful corrective

action.

          A.     As Early as 2012, the Behavioral Health Segment’s Business Plans Contained
                 Red Flags

          159.   As early as 2012, the Individual Defendants would have known that Universal’s

business model came at significant regulatory risk because they would have




                                             - 63 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 68 of 168




       160.




       B.     The Board Is Put on Notice of and Frequently Discusses the Various
              Government Investigations and Litigations Involving an Increasing Number
              of Universal’s Facilities

       161.   Minutes from a January 16, 2013 Audit Committee meeting attended by Director

Defendants Gibbs, Herrell, and Hotz, as well as Officer Defendants Filton and Boyle, show that

Defendant Filton “reviewed the most recent UHS Compliance Committee Agenda focusing on

the investigation updates.” By January of 2013, the Company had been sued in the Escobar qui

tam action, had paid a $27 million settlement to the DOJ in Texas for violations of the FCA,

Anti-Kickback Statute, and the Stark Law, had another facility barred from receiving Medicaid

                                            - 64 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 69 of 168



payments in Kansas for its failing to provide adequate care to patients, and had all of the

government’s wards from North Carolina, Virginia, and Washington, D.C., removed from a

North Carolina facility, which was placed on a provisional license for failure to provide adequate

care. Thus, as reflected in the minutes, Director Defendants Gibbs, Herrell, and Hotz were aware

of these issues.

       162.    Minutes from an April 23, 2013 executive-level Compliance Committee meeting

attended by Director Defendant Marc Miller and Officer Defendants Boyle and Filton show that

a review of “investigation updates” was conducted by those attending.             Of significance,

Universal’s executive-level Compliance Committee is comprised of just one director, the

President and son of the CEO. In these minutes, information regarding the South Texas CIA has

inexplicably been redacted; this is the same health system that was so plagued with compliance

failures that it entered an earlier five-year CIA in 2005 that was part of the $27.5 million

settlement that Universal paid to the DOJ.

       163.    At a May 15, 2013 Audit Committee meeting attended by Director Defendants

Herrell, Hotz, Gibbs, and McDonnell, Officer Defendants Filton and Boyle, and the Universal

Director of Internal Audit, Jessica Shure (“Shure”), the attendees participated in a



       164.    On July 17, 2013, the full Board met and received an update on the government

investigations into the coordinated compliance failures occurring at Universal facilities that had

prompted the issuance of subpoenas by the DOJ and OIG. By this time, the Company had hired

outside counsel to represent it with respect to the matter. Director Defendants Alan Miller,

Gibbs, Herrell, Hotz, McDonnell, Marc Miller, and Pantaleoni were present, along with Officer

Defendant Filton. At the meeting, the Company’s General Counsel “provided an update on the



                                              - 65 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 70 of 168



OIG-DOJ Investigation of ten behavioral facilities.       He described items requested in the

subpoena that had been received in February 2013, identified the law firm that the company had

hired to represent it and discussed the actions being taken to respond to the subpoena.”

       165.    On July 25, 2013, the Company’s executive-level Compliance Committee met

and discussed “investigation updates.” In addition, Caponi disclosed that Sierra Vista Hospital

(“Sierra Vista”) had “filed the 1st Annual CIA Report to the OIG.” Director Defendant Marc

Miller and Officer Defendants Boyle and Filton were present.

       166.    On September 18, 2013, the entire Board, including Director Defendants Alan

Miller, Gibbs, Herrell, Hotz, McDonnell, Marc Miller, and Pantaleoni, as well as Officer

Defendant Filton, held a regular meeting. Filton “provided an update on the ongoing DOJ

investigation of 10 behavioral facilities. He indicated that the Company continued to collect and

produce documents in response to the government’s requests.”

       167.    On October 1, 2013, the executive-level Compliance Committee, including

Director Defendant Marc Miller and Officer Defendants Boyle and Filton, were provided with an

“Investigation Update.” The contents of this update were redacted from the 220 Documents

received by Plaintiffs.

       168.    On November 6, 2013, the Audit Committee, including Director Defendants

Gibbs, Hotz, and McDonnell, as well as Officer Defendants Filton and Boyle, met and discussed

disclosures relating to the OIG investigation. Specifically, Defendant Filton “reviewed the draft

of the third quarter Form 10-Q, which had been previously distributed to the Committee [and]

noted one change to the disclosures in the Legal Proceedings section updating the OIG

investigation of Wekiva [Springs] and River Point Hospitals.”         These minutes reflect that

Director Defendants Gibbs, Hotz, and McDonnell reviewed – and, per the responsibilities laid



                                              - 66 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 71 of 168



out in the Audit Committee Charter and the lack of any dispute raised in these minutes, it can be

inferred that they also approved – the Company’s public filings.

       C.      Beginning in Late 2013, Stockholder Representatives and Other Groups
               Began to Ring the Alarm Bells About Universal’s Practices in Written
               Communications to the Board

       169.    On November 8, 2013, representatives of 1199 SEIU United Healthcare Workers

East, a chapter of the Service Employees International Union (“SEIU”), wrote to Defendant

Herrell, copying the Board, in which SEIU raised concerns stemming from its review of

investigative reporting by The Boston Globe, which raised concerns regarding inadequate

staffing, training, and supervision issues in Universal’s Arbour Health System resulting in

problems that “have severely affected patient care.” SEIU pointed out that although Universal

was “the largest behavioral health operator in the country, there are numerous indicators that

[Universal’s] oversight of patient safety, quality of care and compliance lags behind its publicly

traded for-profit peers.”   One of the areas in which Universal lagged was a Board-level

“committee to oversee patient safety and quality”: at the time, Universal’s Audit Committee

Charter lacked the scantest mention of compliance functions. Moreover, Universal’s Chief

Compliance Officer, unlike counterparts at Universal’s peer companies, did not report to the

Audit Committee. SEIU, through its independent review of regulatory reports and lawsuit

filings, highlighted how “severe quality of care issues in multiple areas” led to “breakdowns in

care [that] have risen to immediate jeopardy status or condition-level violations, which could

compromise the facilities’ eligibility to receive Medicare and Medicaid reimbursements.” And

“[i]n many instances, state health departments have levied fines or placed a ban on a facility’s

admissions, which costs [Universal] revenue from reliable government payors [sic].” Moreover,

Universal had seen private lawsuits “lead to the even costlier involvement of government

authorities.” SEIU also pointed to a systematic problem of “additional false claims allegations in

                                              - 67 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 72 of 168



other parts of [Universal’s] system,” as well as allegations of retaliation against those who raised

complaints.

       170.    Despite the serious concerns that SEIU raised, SEIU appears not to have received

a direct response from Universal or any of its officers or directors.

       171.    On March 7, 2014, representatives of SEIU – this time from the national body –

wrote a letter following up on the concerns it raised in its November 8, 2013 letter. It gave

Universal credit for having the Board “amend[] its Audit Committee charter to include quality of

care under its purview,” while emphasizing that “the serious nature of the regulatory and quality

of care issues emerging at [Universal] facilities[,] necessitate[ing] a dedicated independent

committee to work toward resolving these issues in order to protect shareholders, patients,

workers and the company itself.” Issues SEIU highlighted include the fact that state regulators

have halted admissions at a Universal’s Arbour-HRI Hospital in Massachusetts, additional

investigations by the DOJ’s Criminal Frauds Section, and “a whistleblower’s allegations of

improper and fraudulent coding and billing[,]” which SEIU’s independent analysis of publicly

available Medicare data confirmed in part.

       172.    SEIU also stressed its concerns that “[a]t many former PSI free-standing inpatient

psychiatric facilities (IPFs), we have observed a significant increase in the use of suicidal

ideation as a diagnosis code on Medicare claims immediately after acquisition by [Universal,]”

which “has brought the former PSI facilities much more in line with already above average

trends observed at [Universal] legacy IPFs.” SEIU then presented a chart illustrating how

Universal’s suicidal ideation coding had “far outpaced” PSI and non-Universal facilities over the

last seven years, with PSI’s suicidal-ideation coding noticeably increasing after its acquisition by

Universal:



                                               - 68 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 73 of 168




       173.    Moreover, SEIU recounted the concerns of Klotz, the whistleblower, who alleged

that Universal “categorized patients as suicidal when the likelihood was extremely low” to make

these patients qualify for inpatient psychiatric care that the federal and state governments would

then reimburse. Moreover, as SEIU recounted, the whistleblower alleged that Universal gamed

auditing processes so that auditors, instead of detecting the problem of false billing, “advise[d]

the caregivers on how to maximize reimbursement from falsely up-coded patients.” Further,

SEIU confirmed some of the whistleblower’s allegations by looking into how former PSI

facilities have increased occupancy rates by “300 basis points from 2010 to 2011,” which “seems

to contradict a statement made by” Defendant Filton regarding volume growth at PSI facilities.

At the same time, SEIU raised quality-of-care issues, noting the high rates of comorbidity

present at PSI facilities following their acquisitions by Universal.

       174.    SEIU concluded that Universal’s “business strategy exposes the company to a

complex set of healthcare laws and regulations that are each unique to the behavioral health and

acute care industries in which it operates.” SEIU stressed that owing to Universal’s size, it


                                               - 69 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 74 of 168



“should not lag its peers in its oversight of quality of care compliance” and that the Board should

dedicate resources “that can devote attention solely to addressing the multiple government

investigations” by “establish[ing] a dedicated independent committee that is equipped and

empowered to investigate and resolve these issues.”

       D.      Universal’s Board, Through Its Audit and Compliance Committees, Has
               Long Been Well Aware of Problems at the Company

       175.    On November 20, 2013, the Audit Committee, including Director Defendants

Gibbs, Herrell, Hotz, and McDonnell, as well as Officer Defendants Filton and Boyle, met with

the Company’s Chief Compliance Officer, Defendant Caponi. Caponi made a presentation on

“the Company’s compliance program and compliance hotline procedures . . . [and] there was

also a general discussion regarding the Board/Committee process for monitoring compliance

with quality of care issues.” Tellingly, “[i]t was agreed to continue the conversation in the near

future with the input of outside counsel.” Therefore, as early as November 20, 2013, the Audit

Committee knew, and was discussing, that outside counsel was required to advise the Company

on problems related to the monitoring of quality of care issues.

       176.    On January 10, 2014, the executive-level Compliance Committee, including

Director Defendant Marc Miller and Officer Defendants Boyle and Filton, “discussed overall

calls for each division and concerns with particular facilities” and also discussed “investigation

updates.” Given that the Audit Committee had just discussed the hiring of outside counsel to

address quality of care issues, it is reasonable to infer that the Compliance Committee likewise

discussed quality of care issues at the unidentified “particular facilities” referenced in the
                                                                                             28
minutes.




28



                                              - 70 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
          Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 75 of 168



reference to the 195 behavioral health facilities that Universal owned and/or operated at the

time,29

                  a.




                  b.

                  c.

                  d.



                  e.




                  f.




                  g.




          -       h.




29
          As revealed in the Form 10-Q for the period ending September 30, 2013, filed on November 7, 2013.




                                                      - 71 -
                             THIS DOCUMENT IS A CONFIDENTIAL FILING
                  ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 76 of 168




                                                                   31
177.




       •
       •
       •

       •
       •
       •
       •
       •

       •

       •

       •
       •
       •




                                 - 72 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 77 of 168



       178.    At a March 26, 2014 meeting of the Universal Board, attended by all Director

Defendants, as well as Officer Defendant Filton, the Board received a presentation from Karen

Johnson (“Johnson”), Senior Vice President of Clinical Services and Behavioral Health

Compliance Officer at the Company. The minutes reveal that “Ms. Johnson made a presentation

on clinical quality in the behavioral facilities. She reviewed the corporate clinical organization

and described the oversight that they provided to the hospitals. She identified the various

indicators/metrics that were tracked to insure quality care and identify potential problems.”

       179.    Johnson’s presentation raised serious red flags.




       180.




       181.




                                              - 73 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 78 of 168



        E.      Stockholder Groups Revive Their Complaints About Universal’s Oversight
                Failures in 2014

        182.    On April 8, 2014, CtW 32 sent a letter to Lead Independent Director Defendant

Herrell (and copying the Board) exhorting the Board to take immediate steps to improve its

oversight of regulatory compliance. CtW noted in its letter, in pertinent part:

        [W]e believe shareholders face considerable risk that regulatory enforcement
        actions and/or settlements with federal regulators will result from the OIG and
        DoJ investigations, given the divergence in billing practices between UHS-owned
        and other facilities evinced by an independent analysis of Medicare data.
        Furthermore, our review of UHS’s corporate governance, and in particular of the
        board’s committee structure and membership, strongly suggests that
        improvements are overdue: unlike most publicly traded hospital companies,
        UHS’s board does not have a separate Compliance Committee – instead housing
        compliance oversight in the Audit Committee. However, the members of the
        Audit Committee do not have the depth or range of health care and regulatory
        experience evident among the members of the Compliance Committees at other
        publicly traded hospital and health care firms. We are concerned that inadequate
        board oversight of regulatory compliance has generated significant risks for
        shareholders, and believe that without changes in the board’s structure and
        membership, such oversight will not improve sufficiently to mitigate such risks
        going forward.

        Absent a commitment by the board to create a new Compliance Committee
        comprised of independent directors with extensive relevant medical and
        regulatory experience, we will be unable to support Lawrence Gibbs, the Audit
        Committee member who is slated to stand for election at this year’s annual
        meeting.

[Emphasis added].

        183.    The April 8, 2014 CtW letter brought up specific concerns regarding Universal’s

billing practices, including the analysis of Medicare data conducted by SEIU showing that

Universal’s inpatient psychiatric facilities utilized the suicidal ideation code much more

frequently than other facilities and that following Universal’s acquisition of PSI facilities in

2010, those facilities experienced a dramatic increase in their utilization of the suicidal ideation

32
         CtW is a group organized to advocate for long-term stockholder value on behalf of Change to Win, a
federation of unions representing over six million members and investing over $200 billion in global capital
markets.

                                                  - 74 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 79 of 168



code. CtW noted that, before Universal’s acquisition, PSI facilities had been either in line with

or below the average of other facilities in terms of their coding patterns for suicidal ideation.

CtW included the following charts evincing the Company’s fraudulent use of the suicidal

ideation code to illicitly admit patients regardless of medical necessity following the PSI

Acquisition in 2010:




                                             - 75 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 80 of 168




         184.     CtW further noted that such high suicidal ideation rates were consistent with the

allegations made in a qui tam action filed by Dr. Klotz against a Universal facility in

Pennsylvania. This facility was one of the 14 Universal facilities that received an OIG subpoena

in February 2013. The complaint alleged that Universal falsely and fraudulently coded patients

as suicidal when patient charts did not reflect a likelihood of patient suicide, and Universal’s

internal audit employees advised caregivers on how to maximize reimbursement. CtW further

noted that:

         Despite having a substantial share of its facilities above the ‘red flag’ 80th
         percentile[33] for suicidal ideation diagnoses, . . . UHS’s board has not disclosed
         any efforts by itself or the Audit Committee to determine if UHS’s unusually high
         level of suicidal ideation diagnoses, comorbidity rates, or other billing practices,
         may be generating excessive regulatory and compliance risks for the company
         and its long-term shareholders.

         185.     CtW also noted in its April 8, 2014 letter that Universal’s Audit Committee,

which was responsible for compliance issues given the absence of a separate Board-level



33
          As explained in this same letter, “in federal fiscal year 2010, only seven of PSI’s facilities had suicidal
ideation rates above the 80th percentile nationally . . ., the level identified by the OIG as indicating a significant
outlier at risk of billing errors. But by federal fiscal year 2012, 71% of former PSI facilities (37 out of 52) had
suicidal ideation rates above the national 80th percentile level.”

                                                       - 76 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 81 of 168



committee dedicated to this area, was ill-equipped for the task and had called on the Board to

take action specifically to improve Universal’s compliance oversight:

       Audit Committee Lacks Medical and Regulatory Experience

       In contrast to many other publicly-traded hospital and healthcare firms, UHS
       assigns responsibility for overseeing regulatory compliance to its Audit
       Committee, rather than to a separate committee focused on that area of
       responsibility. Moreover, UHS’s Audit Committee members do not appear to
       have medical and regulatory experience comparable to that of directors serving on
       the Compliance Committees of other hospital firms. For instance, [Herrell’s]
       fellow Audit Committee members include a portfolio manager, an investment
       banker, and an insurance executive. While [Herrell] [him]self worked for over 30
       years for the Mayo Foundation, it does not appear from [his] biographical
       description that [his] work there involved matters directly pertaining to regulatory
       compliance or the review of clinical practices. Additionally, as the only financial
       expert on the Audit Committee, as well as the Lead Independent Director for the
       board, we are skeptical that [Herrell] alone can provide the experience and
       expertise to effectively oversee UHS’s compliance practices, especially given all
       the other duties of the Audit Committee.

                                             * * *

       Moreover, the other major hospital firms make much more clear the relevant
       committee’s responsibility to oversee regulatory compliance and that committee’s
       role in the reporting relationships among senior compliance executives. At UHS,
       up until October 2013 the Audit Committee’s charter did not state explicitly that
       the Committee was responsible for overseeing “the Company’s compliance with
       legal and regulatory requirements and quality of care standards.” The charter was
       also amended to include among the Committee’s responsibilities reviewing and
       discussing with management and independent auditors “any correspondence with
       regulators or governmental agencies and any published reports which raise
       material issues regarding the Company’s financial statements or accounting
       policies which has been brought to the Committee’s attention.” While the
       Committee has access to the Chief Compliance Officer, he is not described as
       reporting to the Committee.

                                             * * *

       Improved Compliance Oversight Will Protect Shareholders

       In light of the ongoing federal investigations of UHS’s billing practices, the
       unusually high levels of suicidal ideation diagnoses at UHS facilities – and the
       very sharp increase in such diagnoses at formerly PSI facilities following their
       2010 acquisition by UHS – and the UHS Audit Committee’s lack of members
       with direct medical and regulatory experience, we believe that an overhaul of


                                              - 77 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 82 of 168



       the board’s compliance oversight function is necessary. In particular, we urge
       you and your fellow directors to separate the compliance and audit oversight
       roles, and create a new committee comprised of independent directors with
       direct medical and regulatory experience to oversee legal and regulatory
       compliance. Absent a commitment to make such changes to the board’s structure
       and membership, we will be unwilling to support the reelection of Lawrence
       Gibbs at this year’s annual meeting.

[Emphasis added in bold and italics].

       186.   On April 22, 2014, Defendant Herrell, on behalf of the Board, responded to

CtW’s and SEIU’s letters. His response was more notable for what it failed to address than what

it actually said. For instance, Herrell did not offer any reforms, nor did he indicate that an

investigation into the points CtW and SEIU raised was currently underway or even planned for

the future. Rather, he devoted his response to disputing CtW’s contentions, such as arguing that

the Compliance Committee reported to the Audit Committee, the coding for suicidal ideation had

no effect on reimbursement, and he and Defendant McDonnell had the right experience to

supervise compliance functions.     Moreover, instead of addressing the substance of CtW’s

contentions about the high rate of suicidal ideation coding, he simply insisted that various

entities had not found the coding to be improper. Herrell did, however, concede that “while our

Board and the Audit Committee oversee these issues, they rely on the company employees

tasked with these functions to effectuate the necessary actions to ensure our facilities are

complying with all laws, rules, and regulations.” But he insisted that no Board-level compliance

committee was necessary, claiming that the Audit Committee already performed such functions.

This contention plainly ignored CtW’s point that Universal’s problem stemmed from its reliance

on the Audit Committee to perform functions that Universal’s peer companies placed in board-

level compliance and quality-of-care committees.

       187.   On April 28, 2014, the Executive Vice President of the Massachusetts Division of

a contingent of the SEIU, consisting of more than 1,000 members who were employees of

                                             - 78 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 83 of 168



Universal facilities in Las Vegas, Nevada, and Brookline, Massachusetts, echoed CtW’s

concerns and called for compliance reforms in a letter addressed to all members of the Universal

Board that stated, in relevant part:

       We are among the more than 1,000 members of the Service Employees
       International Union (SEIU) who work at Universal Health Services (UHS)
       facilities in Las Vegas, Nevada and Brookline, Massachusetts. As members of the
       country’s largest union of healthcare workers, with 1.1 million healthcare
       members nationwide, we advocate for quality and affordable healthcare, decent
       wages and benefits for healthcare workers, and accountable stewardship of our
       healthcare resources.

       We are troubled by the investigations by both the Department of Health and
       Human Services Office of Inspector General and the Department of Justice as
       well as high profile breakdowns in patient care at several UHS facilities across
       the country. In addition, our initial examination of hundreds of reports issued by
       state and federal regulators have revealed repeated issues related to inadequate
       staffing, patient security and patient abuse. We have examined several hundred
       (354) regulator surveys from 90 different facilities in 13 states, from 2008-2014
       and are in the process of obtaining and analyzing more. We have already found
       repeated citations for violations of federal and state requirements to provide
       care in a safe setting, ensure the security of patients and provide adequate staff to
       ensure the safety of the facility’s patients and staff. We believe these issues
       clearly demonstrate the need for systematic and high-level oversight, which we
       feel is lacking on UHS’s Board of Directors.

       As dedicated caregivers, we have committed our professional lives to delivering
       high quality healthcare. As UHS workers, we expect the company to share this
       mission. We call on the UHS Board of Directors to match our commitment by
       creating and empowering a qualified committee to oversee quality of care and
       compliance. Lacking such a committee, UHS significantly lags behind its
       publicly traded for-profit peers, most of whom have a dedicated board committee
       specifically charged with overseeing healthcare specific issues such as
       compliance with industry laws, patient safety, and quality of care. We compared
       UHS’s board structure and responsibilities to those of its publicly traded peers
       [and Universal’s peers all have specifically designated compliance and/or ethics
       committees].

       As the nation’s largest provider of inpatient behavioral health as well as major
       acute care hospital operator, we believe that UHS should be at the forefront in
       making quality care a top priority. Installing such a committee would broadly
       demonstrate UHS’s commitment to high quality patient care, not just to
       shareholders, but also to workers, patients and the communities in which UHS
       operates. It would also better position UHS to adapt to the healthcare landscape as
       reimbursements begin to reward value over volume.

                                              - 79 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 84 of 168



        As workers and shareholders, we want UHS to be a leader in the industry and
        thus, we urge you to consider our request to create this committee. Thank you for
        your prompt consideration of our proposal. We look forward to a timely response
        to further discuss these concerns.

[Emphasis added].

        188.    On May 6, 2014, the Audit Committee, including Director Defendants Gibbs,

Herrell, Hotz, and McDonnell, as well as Officer Defendants Boyle and Filton, held a meeting

during which Filton “pointed out the new disclosure [in the Company’s latest Form 10-Q] of the

CMS payment suspension at River Point Hospital and answered several questions from the

Committee regarding this.” Despite the shareholder letters, and the fact that River Point had its

payments suspended by CMS, the Director Defendants took no action to reform Universal’s

compliance practices. This failure was particularly significant because the Board had just been

notified, at length, of the specific problems that required it to act.

        189.    On May 19, 2014, the President of SEIU’s Pennsylvania segment, the state’s

largest union of nurses and healthcare workers, wrote another letter addressed to all members of

the Board:

        We are troubled by the investigations by both the Department of Health and
        Human Services Office of Inspector General and the Department of Justice as
        well as high profile breakdowns in patient care at several UHS facilities across the
        country. In addition, our initial examination of hundreds of reports issued by state
        and federal regulators have revealed repeated issues relating to inadequate
        staffing, patient security and patient abuse. We have examined several hundred
        (354) regulator surveys from 90 different facilities in 13 states, from 2008-2014
        and are in the process of obtaining and analyzing more. We have already found
        repeated citations for violations of federal and state requirements to provide
        care in a safe setting, ensure the security of patients and provide adequate staff to
        ensure the safety of the facility’s patients and staff. We believe these issues
        clearly demonstrate the need for systematic and high-level oversight, which we
        feel is lacking on UHS’s Board of Directors.

        As dedicated caregivers, we have committed our professional lives to delivering
        high quality healthcare across multiple settings in Pennsylvania. As a national
        company with headquarters and operations in our state, we expect UHS to share
        this mission. We call on the UHS Board of Directors to match our commitment

                                                 - 80 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 85 of 168



       by creating and empowering a qualified committee to oversee quality of care
       and compliance. Lacking such a committee, UHS significantly lags behind its
       publicly traded for-profit peers, most of whom have a dedicated board committee
       specifically charged with overseeing healthcare specific issues such as
       compliance with industry laws, patient safety, and quality of care. We compared
       UHS’s board structure and responsibilities to those of its publicly traded peers
       [and Universal’s peers all have specifically designated compliance and/or ethics
       committees].

       As the country’s largest provider of inpatient behavioral health as well as a major
       acute care hospital operator, we believe that UHS should be at the forefront in
       making quality care a top priority. Installing such a committee would broadly
       demonstrate UHS’s commitment to high quality patient care, not just to
       shareholders, but also to workers, patients and the communities in which UHS
       operates. It would also better position UHS to adapt to the healthcare landscape
       as reimbursements begin to reward value over volume.

[Emphasis added].

       190.    On May 21, 2014, SEIU’s Executive Vice President of its Nevada division wrote

to the Board, again alerting the Board to its insufficient committee oversight, quality of care, and

compliance.    The letter was similar to the April 28, 2014 letter authored by SEIU’s

Massachusetts Division.

       191.    Unfortunately, the Board met these letters, which clearly set out the facts of

Universal’s unlawful and unethical patient care and billing practices, as well as the associated

risks from their continued use, with conscious disregard. A May 26, 2014 Philadelphia Inquirer

article noted that SEIU members had raised the serious concerns expressed in the organization’s

letters at the annual meeting and demanded that a compliance committee be implemented at the

Company. Nevertheless, Defendant Alan Miller subsequently responded in an email that “[t]he

board of directors has a well-functioning audit committee and, working in conjunction with an

extensive quality department, determined that an additional oversight organization is not

required.”




                                               - 81 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 86 of 168



       192.




       193.




       F.      Universal’s Failure to Address the Concerns Raised by Its Stockholders, and
               Apparent from Its Own Internal Compliance Procedures, Continues
               Unabated

       194.    On August 7, 2014, the Audit Committee, including Director Defendants Gibbs,

Herrell, Hotz, and McDonnell, as well as Officer Defendants Boyle and Filton, reviewed a draft

of the Company’s Form 10-Q for second quarter of 2014. In a presentation on the matter, Filton

“focused primarily on updating the status of certain matters, specifically the continuing

investigation of the National Deaf Academy and the Medicare payment suspension at River

Point.” Of significance, in 2013 the National Deaf Academy, a facility subject to the coordinated

government investigations, and later closed by Universal in 2016, was embroiled in at least one

whistleblower action – Gilrain & Savage v. The National Deaf Academy LLC, No. 2013 CA

001190 (Fla. Cir. Ct., Lake Cty.) – by former therapists who made allegations against the

facility’s executive management of, among other things, fraudulent billing practices, deplorable

patient care, and impermissible extensions of lengths of patient stay. These minutes also reflect

that Director Defendants Gibbs, Herrell, Hotz, and McDonnell reviewed – and per the

responsibilities laid out in the Audit Committee Charter and the lack of any dispute raised in

these minutes, it can be inferred that they also approved – the Company’s public filings.



                                              - 82 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 87 of 168



       195.    On October 3, 2014, the executive-level Compliance Committee, including

Director Defendant Marc Miller and Officer Defendants Boyle and Filton, met




       196.    The minutes further note that the Committee




       197.    On November 6, 2014, the Audit Committee was again updated on the status of

the ongoing OIG investigation. Director Defendants Gibbs, Herrell, Hotz, and McDonnell, as

well as Officer Defendants Boyle and Filton, were in attendance, and Filton “noted one change

to the disclosures [in a draft Form 10-Q for the third quarter of 2014] in the Legal Proceedings

section updating the OIG investigation of behavioral facilities, noting that the government had

requested information from four additional facilities.”

       198.




                                              - 83 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 88 of 168




                                                                                                           34
       199.

                                                                      in reference to the 215 behavioral

health facilities that Universal owned and/or operated at that time specifically, 35 that

              :

                  a.




                  b.

                  c.



                  d.



                  e.

                  f.




34

35
       As revealed in the Form 10-Q for the period ending September 30, 2014, filed on November 7, 2014.

                                                   - 84 -
                             THIS DOCUMENT IS A CONFIDENTIAL FILING
                  ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 89 of 168



       g.




       h.




       i.




       j.




200.




       

       

       

       

       

                                 - 85 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 90 of 168



              •
              •
              •
              •
              •

              •
              •
              •
              •
              •
              •
              •
              •
              •
              •
              •
       201.   The Audit Committee was presented with a similal' update at a meeting held on

November 19, 2014, attended by Director Defendants Gibbs, Henell, Hotz, and McDonnell,

along with Officer Defendants Boyle and Filton.      At this meeting, "the Company's Chief

Compliance Officer made a presentation on the Company's compliance program and compliance

hotline procedures[]" and then the Company's General Cmmsel "provided the Committee an

update of the various govemment investigations that are disclosed in the Company's SEC

filings." Of significance, the minutes note that Caponi "described the small number of hotline

calls during the past year that involved corporate employees." Nowhere in the 220 Documents


                                            - 86 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 91 of 168



produced to Plaintiffs does Universal disclose more detail about the identity of these “corporate

employees.” Nor do these minutes reveal anything related to the “update on internal audit

activity” noted.

       202.    The executive-level Compliance Committee again met on January 28, 2015




       203.    On February 24, 2015, the Audit Committee, including Director Defendants

Gibbs, Herrell, Hotz, and McDonnell, as well as Officer Defendants Boyle and Filton, met to

review a draft of the Company’s Form 10-K for fiscal year 2014. Pursuant to this review, Filton

reviewed “the subpoena received regarding Salt Lake Behavioral.” These minutes also reflect

that Director Defendants Gibbs, Herrell, Hotz, and McDonnell reviewed – and per the

responsibilities laid out in the Audit Committee Charter, and the lack of any dispute raised in

these minutes, it can be inferred that they also approved – the Company’s public filings.

       204.    On March 30, 2015, the Audit Committee again met, including Director

Defendants Gibbs, Herrell, Hotz, and McDonnell, in addition to Officer Defendants Boyle and

Filton, at which time Filton explained:

       [I]n regards to the ongoing OIG investigation of multiple behavioral facilities, the
       Company was recently notified that the investigation conducted by the Criminal
       Frauds Section has been expanded to include UHS as a corporate entity arising
       out of the coordinated investigation of the previously disclosed facilities and, in
       particular, Hartgrove Hospital. After a discussion, the Committee unanimously
       agreed the Company would file an 8-K the following morning to disclose this
       same information. It was further agreed that another meeting would be scheduled



                                              - 87 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 92 of 168



       shortly to allow the outside counsel representing the Company in the OIG
       investigation to directly report on its status.

       205.    Notably, the last time that the Audit Committee had met and discussed its

implementation of outside counsel was on November 20, 2013. The 220 Documents do not

reveal any affirmative action taken by the Board to address any of the outstanding compliance

issues it had identified years earlier and of which it was specifically advised by letters from CtW

and SEIU, nor do any of the minutes produced reveal the existence of a single presentation from

outside counsel in the period from November 20, 2013 to March 30, 2015.

       206.    Three days later, on April 2, 2015, the Board held a Special Meeting, attended by

Director Defendants Alan Miller, Marc Miller, Pantaleoni, Gibbs, Hotz, and Herrell, as well as

Officer Defendants Filton and Osteen. The Board finally received an update from their outside

counsel:

       Mr. Payne, lead attorney from Gibson Dunn for UHS, began by reporting to the
       Board about the DOJ-OIG investigation of the Behavioral Health Division in light
       of the recent information that the DOJ Criminal Frauds Section was
       investigating UHS as a corporate entity in addition to the specific facilities
       previously identified. He updated the Board on the progress of the investigation
       and answered questions from various Board members.

[Emphasis added].

The remainder of the minutes regarding the investigation were redacted in the 220 Documents

received by Plaintiffs. As reflected in these minutes, Director Defendants Alan Miller, Marc

Miller, Pantaleoni, Gibbs, Hotz, and Herrell knew that Universal was the subject of a criminal

fraud investigation that was so serious and widespread that Universal, as a corporate entity, was

a target. Nothing was done in response.

       207.    On April 9, 2015, the executive-level Compliance Committee, including Director

Defendant Marc Miller and Officer Defendants Filton and Boyle, again received “Investigation

Updates[,]” and Caponi “reviewed the hotline calls for both divisions with the committee.”

                                              - 88 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 93 of 168



       208.    On April 27, 2015, the Audit Committee, including Director Defendants Gibbs,

Herrell, Hotz, McDonnell, and Pantaleoni, in addition to Officer Defendants Boyle and Filton,

discussed “a demand letter received from a plaintiff’s law firm regarding the ongoing OIG

investigation of certain behavioral health facilities.” The Company’s General Counsel, “Mr.

Klein[,] answered several questions[.]” On information and belief, a “demand letter” is typically

an extensive letter sent by a shareholder to a board outlining any wrongdoing at a company and

demanding that the board take specific steps to bring the wrongdoing to an end, including

initiating litigation against the culpable directors and executives. In this instance, the demand

letter concerned the “OIG investigation of certain behavioral health facilities.” Therefore, these

minutes reflect that on April 27, 2015, the Director Defendants were yet again apprised in detail

of the wrongdoing occurring at Universal and were asked to correct it.

       209.    On May 8, 2015, as a follow-up to its April 8, 2014 letter, CtW wrote another

letter to Defendant Herrell, Lead Independent Director and Chairman of the Audit Committee,

which stated, in pertinent part:

       Since our letter to you dated April 8, 2014, UHS’s River Point Behavioral Health
       facility in Florida has had payments from the Medicare and Medicaid programs
       suspended , a suspension that is still in effect. Moreover, the coordinated federal
       false claims investigation that we raised concerns over in our letter has now
       expanded its scope to 21 facilities, with subpoenas seeking records as far back as
       2006. But most troubling of all, on March 31, 2015 UHS disclosed that the
       corporation as a whole is now subject to a criminal investigation led by the
       Department of Justice’s Criminal Fraud Section.

       Additionally, we have noticed that over the past five years, UHS has made
       substantial reductions to its reserve for general and professional liabilities. Due
       to these reductions, UHS’s reserve balances are at an all-time low of 2.1% of total
       assets, or $192.9 million, while many of the company’s peers have increased
       reserves from 2013 to 2014. Moreover, these reductions boosted UHS’s earnings
       per share and enabled the company to meet or beat analyst consensus expectations
       in several of the corresponding periods. However, the risk inherent in these
       reserve reductions manifested in Q3 2014 when UHS recognized a material
       charge to earnings due to a larger than expected settlement. In the quarter leading


                                              - 89 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 94 of 168



up to the settlement, the total amount accrued for UHS’s professional and general
liability claims was the lowest it had been in the past seven years.

In light of these developments, it is incumbent upon you and your fellow
directors to explain to shareholders what steps the board intends to take in
order to minimize the exposure of long-term shareholders to the risks of
regulatory enforcement and associated litigation, including risks associated
with inadequate general and professional liability reserves.

                                      * * *

We are deeply disturbed by the developments at UHS over the past year, and by
you and your fellow directors’ failure to heed our warning that the risk of
enforcement action was unnecessarily high. We hope that you are now willing to
undertake the steps necessary to protect long-term shareholders, and look forward
to hearing your explanation of the board and Audit Committee’s plan to improve
regulatory oversight at the annual meeting.

Expansion of Federal Investigation to UHS Itself

In our letter dated April 8, 2014 we urged you and your fellow directors to take
immediate steps to improve the UHS board’s oversight of regulatory compliance,
including the creation of a new, board-level committee charged with overseeing
regulatory compliance and quality of care, a step that most of UHS’s publicly-
traded peers have already taken. We noted that multiple state and federal
investigations of UHS facilities, together with the evident divergence of UHS’s
billing practices from those of its peers – which we illustrated in the case of a
suicidal ideation diagnosis – suggested a substantial and unaddressed risk to long-
term shareholders. In particular, we suggested that the board’s lack of focus on
overseeing regulatory compliance could result in significant and costly
enforcement actions and settlements.

In your response, you assured us that the board effectively oversees UHS’s
compliance program, that this program is robust, that our analysis of UHS
billing practices did not imply any significant, unaddressed risks going forward,
and that the creation of a separate, dedicated compliance committee was
unnecessary. You also noted that “While a small minority of our facilities may
encounter sporadic regulatory compliance issues, those matters are always
remedied. UHS has never had a facility lose its license or Medicare/Medicaid
certification.”

As noted above, shortly after we received your reply, UHS’s River Point
Behavioral Health facility in Florida had payments suspended by the Medicare
and Medicaid programs, the federal false claims investigation was expanded to 21
facilities, and most recently, in March 2015, UHS disclosed that the corporation
as a whole is now subject to a criminal investigation led by the Department of
Justice’s Criminal Fraud Section. Additionally, UHS disclosed that Rock River


                                      - 90 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 95 of 168



       Academy is scheduled to close in Q2 2015 after the Illinois Department of
       Children and Family Services stopped placing juvenile wards in the facility.

       These developments only reinforce the concerns we expressed in our letter last
       spring, that the Audit Committee of UHS lacks adequate focus on and experience
       with oversight of regulatory compliance, and that long-term shareholders would
       be better served if the board followed its peers and created a separate committee
       charged with overseeing compliance and quality of care. Given that it now
       appears that the Audit Committee has also tolerated questionable and risky
       changes in accounting practices, we are more convinced than ever that a
       restructuring of the board and its committees is necessary in order to protect the
       interests of long-term shareholders.

                                             * * *

       Board Reform for UHS

       In the year since our last communication, it has become evident that the risks to
       long-term UHS shareholders from the lack of effective oversight of regulatory
       compliance are if anything greater than we feared. Moreover, it appears that the
       Audit Committee has approved reserve accounting practices that led directly to a
       significant and surprising reduction in reported earnings for 2014 and that appear
       to have boosted reported earnings in several other reporting periods. As we have
       repeatedly noted, the tasks of regulatory compliance oversight and oversight of
       accounting and financial reporting controls and practices are each in themselves
       complex and if not executed effectively, creates significant risks for long-term
       shareholders. We urge you to step forward at this year’s annual meeting and
       provide shareholders with a thorough explanation of the board and the Audit
       Committee’s past decisions and current structure as they are relevant to the
       compliance and accounting concerns we have raised.

[Emphasis added in bold and italics].

       210.   On May 19, 2015, Defendant Herrell responded to CtW’s letter, opening with the

salvo: “We recognize that your letter is a part of the SEIU’s ‘corporate campaign’ against

[Universal] rather than a good faith effort to further your stated goal of protecting long-term

shareholders.” As with his response in 2014, Herrell again resisted any suggestion that Universal

create a separate Board-level Compliance Committee, even though other healthcare companies

had such committees. He justified this distinction between Universal and its competitors by

pointing to how the competitors were subjects of government investigations or settlements, while



                                             - 91 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 96 of 168



simultaneously disclaiming the possibility that ongoing government investigations or settlements

involving Universal implied any wrongdoing or need for reform. Otherwise, like his 2014

response, Defendant Herrell focused on disputing CtW’s contentions, rather than affirmatively

addressing its concerns or offering solutions to potential problems CtW identified.

       211.    On August 6, 2015, the Audit Committee, including Director Defendants Gibbs,

Herrell, Hotz, and McDonnell, as well as Officer Defendants Boyle and Filton, met and reviewed

the Company’s Form 10-Q for the second quarter of 2015.            Boyle “focused primarily on

updating the status of certain matters, specifically the potential termination of Timberlawn’s

Medicare/Medicaid certification.” These minutes also reflect that Director Defendants Herrell,

Gibbs, Hotz, and McDonnell reviewed – and, per the responsibilities laid out in the Audit

Committee Charter and the lack of any dispute raised in these minutes, it can be inferred that

they also approved – the Company’s public filings.

       212.    About one month later, on September 10, 2015, the Audit Committee, including

Director Defendants Gibbs, Herrell, Hotz, and McDonnell, as well as Officer Defendants Boyle

and Filton, met to discuss the fact that the Medicare Provider Agreement of Universal’s

Timberlawn facility had been terminated. Specifically, the minutes reveal:

       In response to the recent termination of Timberlawn’s Medicare Provider
       Agreement, Karen Johnson, the Behavioral VP of Clinical Services, made a
       presentation regarding the circumstances that led to the termination and the
       corrective actions undertaken by the hospital. More broadly, Ms. Johnson made a
       presentation on clinical quality in the behavioral facilities. She reviewed the
       corporate clinical organization and described the oversight that they provided to
       the hospitals. She identified the various indicators/metrics that were tracked to
       insure quality care and patient satisfaction. She also described the process by
       which CMS and JCAHO survey the facilities. Ms. Johnson explained how the
       facilities prepare for these surveys and how they respond to any findings. She and
       Mr. Klein [the Company’s General Counsel] also discussed the ongoing DOJ
       investigation of certain behavioral facilities.




                                              - 92 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 97 of 168



        213.




                                                                                               Timberlawn

announced its intention to close voluntarily on January 18, 2018, “just a week after state officials

threatened to shut down the century-old treatment center because it was too dangerous for

patients.” 36

        214.    That same day, there was a meeting of the full Board, including all seven Director

Defendants, in addition to Officer Defendant Filton. At the meeting, “Herrell provided an update

on the Audit Committee meeting held earlier that morning, indicating the Committee had

received a quality of care review on the Behavioral Division from Karen Johnson.” The minutes

continue, “[h]e said there was a general discussion of how the Company tracks and measures

quality and patient satisfaction. He also said there was a specific discussion over the events

leading to the termination of Timberlawn’s Medicare Provider Agreement.

        215.    On October 6, 2015, the executive-level Compliance Committee, including

Director Defendant Marc Miller and Officer Defendants Boyle and Filton, met




36
         Sue Ambrose, Sarah Mervosh, and Mile Moffeit, Timberlawn psychiatric hospital to close Feb. 16 after
safety violations, THE DALLAS MORNING NEWS (Jan. 18, 2018), https://www.dallasnews.com/news/investigations/
2018/01/18/dmn-investigates-troubled-timberlawn-psychiatric-hospital-closing-before-state-can-shut.

                                                   - 93 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 98 of 168




                                                                                       1-




       216.




       217.    On November 5, 2015, the Audit Committee, including Dn·ector Defendants

Gibbs, Henell, Hotz, and McDonnell, as well as Officer Defendants Boyle and Filton, reviewed

a draft of the Company's Form 10-Q for the third quarter of 2015. Filton "noted one change to

the disclosures in the Legal Proceedings section regarding the receipt of a letter by several of [the

Company's] behavioral hospitals in Pennsylvania demanding a recoupment of certain Medicaid




                                               -94-
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 99 of 168



payments.” These minutes also reflect that Director Defendants Gibbs, Herrell, Hotz, and

McDonnell reviewed – and, per the responsibilities laid out in the Audit Committee Charter and

the lack of any dispute raised in these minutes, it can be inferred that they also approved – the

Company’s public filings.

        218.




                                                                           38
                                                                                 the Compliance Committee

would have reviewed data specific to the 217 behavioral health facilities that Universal owned

and/or operated at that time, 39                                             :

                a.




                b.



                c.

                d.




                e.

38

39
        As revealed in the Form 10-Q for the period ending September 30, 2015, filed on November 6, 2015.

                                                    - 95 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 100 of 168



       f.



       g.




       h.




       i.




       j.




219.




                                 - 96 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
      Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 101 of 168



              

              

              

              

              

              

              

              

              

              

              

              

              

              

              

              

              

       220.   On November 18, 2015, the Audit Committee, including Director Defendants

Gibbs, Herrell, Hotz, and McDonnell, and Officer Defendants Boyle and Filton, met and

received a presentation from Caponi “on the Company’s compliance program and compliance

hotline procedures. Committee members requested that certain of the compliance reporting data

be presented in graphic format at the next meeting.”




                                             - 97 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 102 of 168



        221.       On the same date, there was a meeting of the full Board, including all seven

Director Defendants, in addition to Officer Defendant Filton. At the meeting, Herrell reported

on the Audit Committee’s meeting and its



        222.       On March 23, 2016, a regular meeting of the Board was held, including Director

Defendants Alan Miller, Gibbs, Herrell, Hotz, McDonnell, Marc Miller, and Pantaleoni, in

addition to Officer Defendants Filton and Osteen. The Company’s General Counsel “presented

an update on the DOJ-OIG investigation of the Behavioral Division. He updated the Board on

the progress of the investigation and answered questions from various Board members.” The

minutes reflect that the Board did not discuss the Company’s compliance procedures and

controls at all.

        223.       On March 30, 2016, CtW again wrote to Defendant Herrell about their concerns

regarding “troubling trends in [Universal’s] billing practices.” [Emphasis added]. This time,

CtW highlighted “surprisingly high rates of Medicare patients being admitted to Inpatient

Rehabilitation Facilities (‘IRFs’) upon acute discharge[.] . . . Our analysis suggests that

[Universal] may have received around $106M in overpayments from Medicare for potentially

unnecessary IRF admissions during Federal Fiscal years (‘FFY’) 2010 through 2014.”

[Emphasis added]. CtW then stressed the need for Universal to be mindful of regulatory and

reputational risks since Universal “is already the subject of a corporate-level investigation by the

Department of Justice Criminal Frauds Section” and expressed “disappoint[ment]” in the lack of

“any meaningful steps” toward creating a “dedicated compliance and quality of care committee”

by the Board.




                                                - 98 -
                              THIS DOCUMENT IS A CONFIDENTIAL FILING
                   ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 103 of 168



       224.    CtW, in its March 30, 2016 letter, highlighted the fact that Universal had “double

the national average from FFY 2010 through 2014” of IRF post-acute-care admissions rates, and

Universal’s IRF transfer rate was increasing even as the national average remained flat:




       225.    Moreover, CtW pointed out that 12 out of Universal’s 20 facilities rank in the top

20% nationwide in terms of IRF transfers, and this “unusual pattern raises concerns related to

whether patients are receiving the levels of care that best suit their condition – especially given

the intense rehabilitation that the IRF setting is intended to provide.” CtW noted that this

practice inured to Universal’s financial benefit, since the Company’s own IRF units received

most of the transfers. CtW questioned whether Universal’s high IRF transfer rate reflected

actual medical necessity and further raised concern about the quality of patient care.

       226.    Moreover, CtW highlighted the fact that two hospital systems had recently settled

with the DOJ 40 regarding alleged FCA violations related to suspect IRF admissions, yet those

two systems both had far lower IRF admissions than Universal.




40
       Tenet Healthcare for $42 million and Carondelet Health Network for $35 million.

                                                   - 99 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 104 of 168



       227.    After detailing its concerns, CtW concluded by observing that “the emerging best-

practice among publicly traded hospital companies is to delegate oversight of regulatory

compliance and quality of patient care to a dedicated committee comprised of clearly qualified

and genuinely independent directors.” CtW stressed that its “analysis of [Universal’s] IRF-

related practices only heightens our concern with the effectiveness of the board’s current

structure.”   CtW explained that “the high level of regulator interest in ensuring that only

medically necessary IRF transfers take place” highlighted the need for the Board “to ensure that

[Universal’s] unusual and surprisingly high levels of IRF utilization are carefully examined[,]”

and the Board “act with much greater alacrity to address its increasingly outmoded structure, and

create a dedicated compliance and patient care committee.”

       228.    On April 12, 2016, the executive-level Compliance Committee, including

Director Defendant Marc Miller and Officer Defendants Boyle and Filton, met




       229.    Appealing to the Board’s previous request for graphical depictions of certain

compliance data, the minutes from the April 12, 2016 executive-level Compliance Committee

meeting also include the following chart showing




                                             - 100 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
      Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 105 of 168




The minutes further note that




       230.




                                       - 101 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
      Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 106 of 168



      231.   In addition, the minutes include a discussion about




      232.   On July 12, 2016, the executive-level Compliance Committee, including Director

Defendant Marc Miller and Officer Defendants Boyle and Filton, met and




      233.




      234.   Likewise, the minutes disclose that




                                          - 102 -
                        THIS DOCUMENT IS A CONFIDENTIAL FILING
             ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
      Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 107 of 168




       235.




       G.     Not Even the BuzzFeed Exposé Could Spur the Board into Action

       236.   Following publication of the BuzzFeed Exposé, the full Board, including all

Director Defendants, met at a Special Meeting on December 14, 2016, attended also by Officer

Defendants Filton and Osteen. At this meeting, the entire Board discussed the publication of the

Exposé, which had been “previously provided to the Board.” Further, the heavily redacted

minutes reflect that no discussion about compliance reform ensued.

       237.   On January 23, 2017, Universal’s executive-level Compliance Committee met to

review a breakdown of hotline complaint calls Universal received in 2016, as well as to receive

an update on the coordinated government investigations. In attendance were Director Defendant

Marc Miller, Officer Defendants Boyle and Filton, Caponi, Johnson, and Klein.

       238.   For the fourth quarter of 2016,




                                            - 103 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
      Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 108 of 168




      239.




                                                                 41
                                                                      the Compliance

Committee would have reviewed data showing




      240.




             

             

             

41



                                       - 104 -
                        THIS DOCUMENT IS A CONFIDENTIAL FILING
             ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
           Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 109 of 168



                   

                   

                   

                   

                   

                   

                   

                   

                   

                   

                   

                   




           241.    Moreover, the Compliance Committee would also have reviewed data in

reference to the 232 behavioral health facilities that Universal owned and/or operated at that

time, 42

                   a.




42
           As revealed in the Form 10-Q for the period ending September 30, 2016, filed on November 8, 2016.

                                                      - 105 -
                              THIS DOCUMENT IS A CONFIDENTIAL FILING
                   ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 110 of 168



      b.




      c.




      d.




      e.

      f.

      g.

      h.




      i.




      j.




                               - 106 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 111 of 168




               k.




       242.    Incredibly, despite facing widespread negative publicity from BuzzFeed’s

coverage, which spanned from December 2016 through July 2018, the Individual Defendants

ignored red flags and caused Universal to actively deny wrongdoing and obstruct the flow of

information to stockholders by publishing “alternative facts” on various websites.

       243.    Likewise, they failed to appropriately respond to the serious noncompliance

issues raised in each of the shareholder letters received to date, prompting yet another letter

addressed to Defendant Herrell from CtW on March 28, 2017. CtW again raised concerns about

compliance oversight at the Company.          It also noted the Board’s retrenchment and anti-

shareholder policies, and stated, in pertinent part:

       While we and other shareholders have repeatedly urged you to modernize the
       entrenched and unaccountable character of UHS’s governance practices, while
       also constructively addressing UHS mounting legal woes, these efforts appear
       to have fallen on deaf ears. Consequently, unless the board publicly commits to
       the governance changes we and other shareholders have urged upon you, we will
       not support the re-election of Lawrence Gibbs as a director at UHS’s 2017 annual
       meeting.

                                                * * *




                                               - 107 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 112 of 168



Our Previous Communications and the Burgeoning Federal Investigation

We first wrote to you three years ago to express concern over the coordinated
federal investigation being undertaken by the Office of the Inspector General
for the Department of Health and Human Services and the Department of
Justice’s Criminal Fraud Section. This investigation prompted the issuance of
[a] series of subpoenas from February 2013 through July 2013, including at least
10 separate UHS facilities, as disclosed by UHS in November 2013. We noted in
our April 2014 letter that UHS’s admissions practices – in particular the
frequency with which patients were admitted with a suicidal ideation diagnosis -
diverged from its competitors, and that such admissions rose sharply in former
Psychiatric Services (“PSI”) facilities following UHS’s acquisition of that
company in 2010. We urged the board to address the risk of an adverse
enforcement action by creating a new board level committee charged with
overseeing legal and regulatory compliance.

The following year, after UHS disclosed that the Federally led criminal
investigation was expanded to an additional 11 facilities, that one of its facilities
subject to this investigation had Medicare and Medicaid payments suspended,
and most importantly that the corporation as a whole is now subject to this
criminal investigation, we wrote to you again, this time noting that over the
prior two years, UHS’s reserve for professional and general liabilities had been
falling sharply relative to its overall assets. We expressed the concern that
reducing this reserve seemed imprudent in light of the scrutiny focused on the
company, while also noting the implausibility of the company’s explanation for
the methodological changes through which it explained this reduction. Moreover,
we pointed out that in a then recent settlement, UHS had incurred costs well in
excess of its expectations, and had to report a $44 million charge to reflect the
lack of adequate provisioning for this liability. We again urged the board to
create a new committee charged with overseeing legal and regulatory
compliance.

                                       * * *

Throughout this engagement, we have urged the board to proactively address
what appeared to us to be significant signs of vulnerability to regulatory
enforcement actions and related liabilities. Unfortunately, to date the board had
taken no action, and now the company is mired in an apparently serious,
corporation-wide criminal investigation. Its admissions practices have been the
subject of investigative reports that have drawn additional public scrutiny, and it
continues to maintain a level of professional and general liability reserves well
below that of its competitors. In the following sections we update the analysis of
inpatient psychiatric admissions, inpatient rehabilitation facility transfers from
acute care hospitals, and UHS’s professional and general liability reserves.




                                       - 108 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 113 of 168



UHS Psychiatric Facilities Inpatient Admissions Diverge Sharply From
Competitors

As we noted in our April 2014 letter, a former UHS psychiatrist alleged that UHS
manipulates patient diagnosis and treatment decisions in order to increase
admissions and maintain a high occupancy level. This psychiatrist specifically
identified excessive use of the suicidal ideation diagnosis, and the prescription of
unnecessarily expensive pharmaceuticals – which many patients would be unable
to afford, causing them to become non-compliant with discharge instructions and
establishing an acceptable basis for future readmission. In your response to this
letter, you noted that suicidal ideation diagnosis does not increase payment rates
from payers such as Medicare. However, UHS executives have identified
maintaining a high occupancy level as beneficial to the company’s profitability;
for example, CFO Steve Filton told a J.P. Morgan investor conference in 2014
that “We operate this business at fairly high occupancy rates and operating
margins. I think those two things are tied together.”

Our letter also provided a summary of Medicare data that in fact UHS free-
standing inpatient psychiatric facilities do utilize suicidal ideation code much
more frequently tha[n] comparable facilities owned and operated by competitors.
In addition, we noted that following the acquisition of PSI in 2010, the suicidal
ideation utilization rate at PSI facilities increased dramatically, from below the
average for non-UHS facilities, to many times that average. We also noted that
between 2010 and 2012, the percentage of PSI facilities that utilized the suicidal
ideation code at a frequency placing them in the 80th percentile nationally or
higher, increased from 13.4% to 71%.

With three years’ worth of additional data available, we can see that the trends
we observed in 2014 have continued unabated. As we can see in Figure 1, UHS
freestanding psychiatric facilities have continued to admit patients under a
suicidal ideation diagnosis much more frequently than its competitors.




                                      - 109 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 114 of 168




In addition to our concerns about UHS’s excessive suicidal ideation rates, we
have also identified additional coding and utilization patterns that potentially lead
to higher admission and occupancy rates. Figure 2 demonstrates that, especially
since 2011, UHS freestanding psychiatric facilities admit patients with a history
of past non-compliance with post-discharge instructions at a dramatically higher
rate than non-UHS psychiatric facilities. This data appears to be consistent with
the allegation that post-discharge instructions from UHS facilities may be
objectively more difficult for patients to comply with, resulting in a higher rate of
future readmissions.




And Figure 3 shows that, in fact, UHS does exhibit a much higher rate of
readmission within 30 days of discharge than other facilities.




                                       - 110 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 115 of 168




While Medicare reimbursement penalties are not currently assessed on psychiatric
facilities with high readmission rates, we nevertheless believe that such a high
readmission rate strongly suggests that there are reasonable grounds to be
concerned that quality of care issues could pose risks for the company and for
shareholders. When combined with the ongoing high utilization of the suicidal
ideation diagnosis and the high non-compliance rate, and the associated
whistleblower allegations, this data suggests that UHS’s high overall occupancy
levels may be a source of investor risk, rather than an unambiguous positive for
the company.

Furthermore, CFO Filton has in the past noted that additional days for current
stays may be just as good – if not preferable – to a new admission for UHS,
saying, “If you can get paid for an increased days [sic], it’s easier and cheaper
than generating another admission.” In fact, the per diem rates paid by Medicare
include a multiplicative factor that gradually reduces actual payments below the
base rate after 10 days. Figure 4 compares the frequency of different lengths of
stay in UHS facilities to other privately operated free-standing psychiatric
facilities, and there appears to be a clear clustering of above average frequency at
UHS for lengths of stay between 5 and 13 days.




                                      - 111 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 116 of 168




This picture seems much too close for comfort to what we would expect to see if
health care decisions were being made at UHS psychiatric facilities based on
the desire to maintain high occupancy and high margins, rather than ensuring
either the best possible care or fulsome compliance with law and regulation.

Three years after we raised concerns with you over the clear and increasing
divergence between admissions practices at UHS and its competitors, this
divergence and the risks it indicates for shareholders have not abated. Instead,
these large differentials have persisted and may have grown. Given the Federally-
led investigation of UHS, allowing these divergent practices – and even
encouraging them, as CFO Filton appears to have done – generates unacceptable
risks of adverse enforcement actions against the company.

                                     * * *

Shrinking Reserves While Liabilities Grow

As we pointed out in our March 2015 letter, the combination of an ongoing,
multi-agency Federal criminal investigation of the company with clear
empirical indicators of compliance risk affecting both the psychiatric and acute
care segments should at the very least result in a stable allocation of resources
toward reserves against adverse enforcement actions, settlements, or litigation
outcomes. But far from increasing its reserves for professional and general
liability, since 2010 UHS has been sharply reducing this reserve even as its self-
insured claims have grown and its settlement payments have increased. This has
resulted in a 28% drop in the balance of UHS’s professional and general liability
reserve. Since 2014, UHS’s professional and general liability reserve has fallen


                                     - 112 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 117 of 168



to 2% of total assets, by far the lowest relative reserve level of all the publicly
traded hospital companies.

Figure 10 illustrates the simultaneous decline in professional and general
liabilities, even as the settlements paid by the company out of this reserve have
grown.




                                      * * *

Governance Reform and New Directors Needed to Protect Shareholders’
Investment

Since UHS disclosed on March 31, 2015 that the corporation as a whole was
subject to a criminal investigation led by the Department of Justice’s Criminal
Fraud Section, its share price has moved sideways even as the broad market has
steadily risen. We believe that shareholders such as ourselves have justified
concerns that this investigation will generate adverse consequences for UHS,
whether in the form of regulatory enforcement actions, financial settlements, or
private litigation. We are convinced that the looming risks facing UHS could have
been ameliorated or even avoided if the company had been willing to adopt the
governance changes enacted by its competitors over the past decade, including the
creation of a separate board committee charged with overseeing regulatory
compliance and quality of patient care. The board’s unwillingness to adopt such a
change –despite Chairman and CEO Miller’s statement at the 2015 annual
meeting that the board would consider it – seems sadly consistent with UHS’s
general approach to corporate governance and shareholder accountability.

UHS has what is in our experience a uniquely entrenched governance
structure. In addition to having a classified board – an increasingly endangered
species in US markets – UHS divides its shares into four classes, of which only

                                      - 113 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 118 of 168



       one (the class B or public shares) provides voting power proportional to
       economic exposure. The other three classes all provide their holders, when voting
       on matters other than director elections, with voting power equal to 10, 100, or
       1000 times that of the public shareholders, and these classes of shares are
       overwhelmingly held by company insiders, including Chairman and CEO Miller.
       But even beyond these entrenchments, UHS also divides its already classified
       directors so that only two of the seven board members are even subject to
       elections in which the outside, public shareholders have a vote. Consequently,
       public shareholders have an effective opportunity to oppose an incumbent director
       only twice every three years.

       It is long past time for UHS to modernize its board of directors by eliminating
       these entrenching mechanisms and ensuring that all directors are accountable to
       all shareholders on an annual basis, while also establishing that voting power
       among shareholders must be proportional to economic exposure. While we
       appreciate Mr. Millers’ past contributions as founder of the company, the fact
       remains that he chose to sell the vast majority of his economic stake in the
       company to the investing public. UHS has for many years now been included in
       many popular equity indexes, and so many of its shareholders – including the
       funds we work with – will obtain stakes in the company through passively-
       managed index funds. As a consequence, UHS cannot defend its governance
       practices by claiming that shareholders accepted its peculiar institutions when
       they chose to purchase shares: first, because many if not most shareholders
       have obtained that exposure through a mechanical (index) rather than
       discretionary mechanism, and second because even if a shareholder had
       consented to this dog’s breakfast of a governance structure in the past,
       subsequent events – including those described in this letter – have demonstrated
       just how inadequate it is as a defense against excessive and unnecessary risk.

       We have repeatedly engaged you in an effort to convince the UHS board to
       undertake this much needed modernization proactively. We have hoped that you
       and your fellow directors would recognize the benefits that an open and
       democratic governance structure would provide both for outside shareholders but
       also for the corporation itself. Unfortunately, and despite occasional contrary
       indicators, the board has failed to act and the problems fester. If the board does
       not publicly commit to modernizing its structure prior to issuing its proxy
       statement for this years’ annual meeting, we will publicly oppose Mr. Gibbs[’s]
       candidacy for re-election.

[Emphasis added in bold and italics].

       244.   Despite these repeated exhortations for reform at Universal, the Board has

obstinately failed to implement any meaningful change. On April 21, 2017, CtW wrote a letter

to fellow Universal shareholders asking them to withhold support for the re-election of


                                            - 114 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 119 of 168



Defendant Gibbs at the Company’s annual meeting on May 17, 2017.               Unfortunately for

stockholders, the Company had already incurred significant damages as a result of the continuing

and obdurate mismanagement and disloyal oversight of the Director Defendants.

VII.   MARKET PRICE OF UNIVERSAL COMMON STOCK WAS INFLATED BY
       FALSE UNIVERSAL FINANCIAL REPORTS, PROMPTING THE FILING OF A
       SECURITIES FRAUD CLASS ACTION AGAINST THE COMPANY

       245.    While the Individual Defendants caused the Company to manipulate the patient

admissions process at its facilities, hold patients beyond lengths medically necessary, critically

understaff those facilities and otherwise cut costs while sacrificing patient care, and submit

fraudulent reimbursements for such “services” in violation of the FCA, they also failed to

disclose any such material information to the Company’s shareholders. As such, the Individual

Defendants were, and are, responsible to the Company for failing to accurately portray the

Company’s financial position, in violation of §§10(b) and 20(a) of the Exchange Act and Rule

10b-5 promulgated thereunder, and have exposed the Company to additional costs incurred as a

result of such misrepresentations.

       246.    In December 2016, the Securities Class Action was filed against the Company.

Through the Securities Class Action, another Universal shareholder seeks to recover from

damages suffered due to a “precipitous decline in the market value of the Company’s Class B

common stock” on behalf of a class of Company shareholders for misrepresentations made by

the Company between February 26, 2015 and December 7, 2016 in public filings the Company

made with the SEC.

       247.    The Securities Class Action alleges that, in the annual Form 10-Ks filed with the

SEC on February 26, 2015 and February 25, 2016, as well as the quarterly Form 10-Qs filed with

the SEC on May 6, August 5, and November 8, 2016, the Company misrepresented that it:



                                             - 115 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 120 of 168



              a.      had effective internal controls over financial reporting and that its

       disclosure controls and procedures were effective;

              b.      was focused on “long-term results” for investors, including providing

       “superior healthcare services” through a commitment to “service excellence,”

       “continuous improvement in measurable ways,” “employee development,” and “ethical

       and fair treatment”;

              c.      had “a comprehensive ethics and compliance program that is designed to

       meet or exceed applicable federal guidelines and industry standards[,]” and the Company

       believed it complied with regulations governing the healthcare industry; and

              d.      had no changes in internal control over financial reporting or in “other

       factors” over the period of its financial reports that had materially affected, or were

       reasonably likely to materially affect, its internal control over financial reporting.

       248.   The Securities Class Action alleges that the foregoing statements were materially

false and misleading because they misrepresented and failed to disclose known adverse facts

pertaining to the Company’s business operations and financial results, including the failure to

disclose that: (1) Universal admitted patients based on its own financial considerations and not

upon the medical necessity of the patient; (2) Universal would keep patients admitted until their

insurance payments ran out in order to ensure the maximum payment for its “services”; (3) as a

result, Universal’s revenues from inpatient care relied on unsustainable practices; (4) in turn,

Universal lacked effective internal controls concerning its practices and policies of admitting

patients; and (5) as a result, Universal’s public statements were materially false and misleading

at the times they were made.




                                               - 116 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
      Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 121 of 168



       249.   When the Exposé was published and made these falsities clear, the Company’s

inflated stock price fell nearly 12%, losing $1.45 billion in market cap in a single day.

Unfortunately, the Individual Defendants caused the Company to repurchase its own shares

before the truth came to light and also sold a large portion of their own shares into the open

market, all while knowing that the Company’s financial statements were false.

       250.   During the February 24, 2015 Audit Committee Meeting, Director Defendants

Gibbs, Herrell, Hotz, and McDonnell, as well as Officer Defendants Boyle and Filton, reviewed

and approved the false and misleading Form 10-K, which was filed with the SEC on February

26, 2015. All Director Defendants, as well as Officer Defendant Filton, signed the February 26,

2015 Form 10-K.

       251.   During the February 24, 2016 Audit Committee meeting, Director Defendants

Gibbs, Herrell, Hotz, and McDonnell, and Officer Defendants Boyle and Filton, reviewed and

approved the false and misleading Form 10-K, which was filed with the SEC on February 25,

2016. All Director Defendants, as well as Officer Defendant Filton, signed the February 25,

2016 Form 10-K.

VIII. INSIDERS UNLOAD MILLIONS OF DOLLARS IN STOCK

       252.   From January 16, 2013 to March 8, 2017, in further breach of their fiduciary

duties, having placed their own financial interests ahead of Universal and Universal’s

stockholders, Individual Defendants Alan Miller, Marc Miller, Pantaleoni, Herrell, Hotz, Gibbs,

Filton, Osteen, and Pember (hereinafter, the “Insider Trading Defendants”) collectively sold

$29,683,911.13 of Universal common stock while in possession of material non-public

information. These sales placed the Insider Trading Defendants’ shares onto the open market at

artificially inflated prices at a time when the Board was causing the Company to repurchase



                                            - 117 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
          Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 122 of 168



those shares. As a result, Universal overpaid by more than an estimated $29.7 million for those

shares.

          253.   Furthermore, in July 2014, and again in February 2016, the Director Defendants

twice authorized the repurchase of up to $400 million worth of publicly traded Universal

common stock on the open market for a total of up to $800 million worth of shares. The

Company repurchased more than 4.3 million Universal shares, resulting in an estimated

overpayment of around $29.7 million.

          254.   The Insider Trading Defendants knew about the Company’s systemic practice of

inappropriate    patient   admissions,   improper   staffing,   and   false   claims   submissions.

Consequently, they were aware that the Company was defrauding the U.S. and individual state

health care systems due to their illicit over-admitting of patients and fraudulent billing of

Medicare and Medicaid for the purported services rendered. The Insider Trading Defendants

knew that they were thereby creating substantial litigation risk for the Company, but did not

disclose this risk, nor their underlying wrongdoing, to the public. It was not until December 7,

2016, when the Exposé was published detailing the extent of the Company’s illicit schemes, that

the Company’s overarching pattern of FCA violations were made visible to the public markets.

          255.   As knowing participants in the illicit scheme to over-admit patients, retain

patients for specific periods coextensive with insurance payouts without regard for actual

treatment needs, provide substandard care, and make false representations regarding that care for

Medicare and Medicaid reimbursement in violation of the FCA and state analogues, the Insider

Trading Defendants were in possession of material non-public information and were prohibited

from trading Company stock until such information was revealed to the public. The Insider

Trading Defendants were, therefore, prohibited from trading Company stock on the basis of non-



                                              - 118 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 123 of 168



public adverse information about the illicit scheme that exposed the Company to extraordinary

financial risk.

        256.      In addition to the criminal scheme generally, the Insider Trading Defendants were

also aware of specific material facts that were not disclosed to the public, including the fact that

Universal was improperly recognizing millions of dollars of net patient revenues derived through

the practice of illicitly over-admitting patients, providing substandard care through employees

not licensed to provide such care, and billing the U.S. government in violation of the FCA.

Furthermore, the Insider Trading Defendants knew that the Company’s controls were ineffective

to identify these problems and enforce compliance with the law, rendering the Company’s

financial statements – including revenues derived from Medicare and Medicaid and the profits

reported on those revenues – materially false and misleading.

        257.      In the face of subpoenas from the OIG and DOJ, as well as shareholder letters

demanding corporate governance reform, including the establishment of a seperate Board-level

Compliance Committee and the elimination of the protective measures designed to entrench the

Board, the Company did nothing substantive to rectify or disclose these issues.

        258.      Given their knowledge of the Company’s extensive noncompliance with

Medicare and Medicaid billing laws and guidelines, and the active, ever-expanding coordinated

government investigation, the Company’s annual reports to shareholders from 2013 to 2016 were

false in stating that Universal “believe[d] [that its] facilities [we]re in substantial compliance

with current applicable federal, state, local and independent review body regulations and

standards.” Each of the Company’s quarterly financial reports during the Relevant Period also

incorporated these statements by reference.




                                               - 119 -
                             THIS DOCUMENT IS A CONFIDENTIAL FILING
                  ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 124 of 168



       259.    The Insider Trading Defendants were thus in possession of material non-public

information and, therefore, were prohibited from trading Company stock until such information

was revealed to the public.

       260.    Director Defendants Gibbs, Herrell, Hotz, and McDonnel, as well as Officer

Defendants Boyle and Filton, reviewed and approved the Company’s false and misleading Form

10-Ks, filed with the SEC on February 26, 2015 and February 25, 2016, in addition to the Form

10-Qs filed with the SEC on May 6 and August 5, 2016.

       261.    Each of the false and misleading quarterly financial reports issued during the

Relevant Period was signed by Defendants Alan Miller and Filton and included certifications

pursuant to the Sarbanes Oxley Act of 2002, stating that management had reviewed the

Company’s internal controls and that they were effective to ensure that material information was

being recorded, processed, summarized, and reported by management on a timely basis in order

to comply with Universal’s disclosure obligations under the Exchange Act, as amended, and the

SEC rules promulgated thereunder.

       262.    Each of the false and misleading annual financial reports issued during the

Relevant Period (for fiscal years 2014 and 2015) were signed by all Director Defendants, as well

as Officer Defendant Filton.

       263.    The Insider Trading Defendants’ efforts to artificially inflate the market price of

Universal common stock through a pattern and practice of illicit over-admissions and provision

of care below regulatory minimums in violation of the FCA, not to mention their false and

misleading financial reporting, had its intended effect. From January 16, 2013 to December 6,

2016, the Company’s stock price rose from $52.63 to $126.16, representing a 240% increase.




                                             - 120 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 125 of 168



       264.    The following chart summarizes the dates upon which Defendant Alan Miller

divested, as well as the total proceeds from such trades:

                                  Defendant Alan B. Miller
                         Date      Shares      Price       Proceeds
                         12/12/13 5,000      $80.75     $403,750.00
                         12/13/13 5,000 $80.7632        $403,816.00
                         9/12/14    2,000 $113.4475     $226,895.00
                         12/5/14 33,228     $107.51 $3,572,342.28
                         12/11/14 7,000     $108.40     $758,800.00
                           Total Proceeds            $5,365,603.28

Alan Miller’s sales were inconsistent with past trading patterns and suspicious in their timing and

amount. Alan Miller sold his shares, placing them into the open market, at artificially inflated

prices and at a time when the Board was causing the Company to repurchase those same shares.

As a result, it is estimated that the Company overpaid for these and other shares by more than

more than $29.7 million. In placing his own financial interest ahead of the interests of both

Universal and its shareholders, Alan Miller wrongfully and illicitly profited from his knowledge

of the Individual Defendants’ and the Company’s wrongdoing to the detriment of both Universal

and its shareholders.

       265.    The following chart summarizes the dates upon which Defendant Marc Miller

divested, as well as the total proceeds from such trades:

                                  Defendant Marc D. Miller
                         Date      Shares     Price        Proceeds
                         12/13/13     863 $80.8565       $69,779.16
                         12/13/13     863 $80.8565       $69,779.16
                         12/13/13 4,137 $80.8855       $334,623.31
                         12/13/13 4,137 $80.8855       $334,623.31
                         5/14/14    8,477 $85.8837     $728,036.12
                         9/12/14    2,000 $111.6543    $223,308.60
                         9/12/14    2,000 $111.664         $223,328
                         9/12/14    2,000 $111.6485        $223,297
                           Total Proceeds            $2,206,774.06




                                              - 121 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 126 of 168



Marc Miller’s sales were inconsistent with past trading patterns and suspicious in their timing

and amount. Marc Miller sold his shares, placing them into the open market, at artificially

inflated prices and at a time when the Board was causing the Company to repurchase those same

shares. As a result, it is estimated that the Company overpaid for these and other shares by more

than $29.7 million. In placing his own financial interest ahead of the interests of both Universal

and its shareholders, Marc Miller wrongfully and illicitly profited from his knowledge of the

Individual Defendants’ and the Company’s wrongdoing to the detriment of both Universal and

its shareholders.

       266.    The following chart summarizes the dates upon which Defendant Pantaleoni

divested, as well as the total proceeds from such trades:

                                Defendant Anthony Pantaleoni
                           Date    Shares     Price      Proceeds
                           3/5/14 19,942 $80.819 $1,611,692.50
                           5/6/15     862 $116.184    $100,150.61
                           5/8/15   7,700 $120.078    $924,600.60
                           5/5/16   6,995 $133.51     $933,902.45
                           Total Proceeds           $2,636,443.71

Pantaleoni’s sales were inconsistent with past trading patterns and suspicious in their timing and

amount. Pantaleoni sold his shares, placing them into the open market, at artificially inflated

prices and at a time when the Board was causing the Company to repurchase those same shares.

As a result, it is estimated that the Company overpaid for these and other shares by more than

$29.7 million. In placing his own financial interest ahead of the interests of both Universal and

its shareholders, Pantaleoni wrongfully and illicitly profited from his knowledge of the

Individual Defendants’ and the Company’s wrongdoing to the detriment of both Universal and

its shareholders.




                                              - 122 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 127 of 168



       267.     The following chart summarizes the dates upon which Defendant Herrell

divested, as well as the total proceeds from such trades:

                                  Defendant John H. Herrell
                         Date      Shares      Price        Proceeds
                         3/6/14     6,500 $80.2626      $521,706.90
                         3/4/15     6,000 $115.1651     $690,990.60
                         12/14/15 1,200      $117.38    $140,856.00
                         5/11/16    6,000    $136.09    $816,540.00
                           Total Proceeds             $2,170,093.50

Herrell’s sales were inconsistent with past trading patterns and suspicious in their timing and

amount. Herrell sold his shares, placing them into the open market, at artificially inflated prices

and at a time when the Board was causing the Company to repurchase those same shares. As a

result, it is estimated that the Company overpaid for these and other shares by more than $29.7

million. In placing his own financial interest ahead of the interests of both Universal and its

shareholders, Herrell wrongfully and illicitly profited from his knowledge of the Individual

Defendants’ and the Company’s wrongdoing to the detriment of both Universal and its

shareholders.

       268.     The following chart summarizes the dates upon which Defendant Hotz divested,

as well as the total proceeds from such trades:

                                  Defendant Robert H. Hotz
                          Date     Shares     Price        Proceeds
                          6/6/14    4,000 $94.7501      $379,000.40
                          7/31/14 5,000     $106.85     $534,250.00
                          7/31/14     100 $106.9701      $10,697.01
                          7/31/14     700   $106.97      $74,879.00
                          7/31/14     200 $106.985       $21,397.00
                          7/31/14 6,000     $106.98     $641,880.00
                          8/1/14    6,804   $107.00     $728,028.00
                          5/28/15     100 $129.5356      $12,953.56
                          5/28/15     904 $129.506      $117,073.42
                          5/28/15 1,454 $129.466        $188,243.56
                          3/8/16    7,077 $113.064      $800,153.93
                           Total Proceeds             $3,508,555.88


                                              - 123 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 128 of 168



Hotz’s sales were inconsistent with past trading patterns and suspicious in their timing and

amount. Hotz sold his shares, placing them into the open market, at artificially inflated prices

and at a time when the Board was causing the Company to repurchase those same shares. As a

result, it is estimated that the Company overpaid for these and other shares by more than $29.7

million. In placing his own financial interest ahead of the interests of both Universal and its

shareholders, Hotz wrongfully and illicitly profited from his knowledge of the Individual

Defendants’ and the Company’s wrongdoing to the detriment of both Universal and its

shareholders.

       269.     The following chart summarizes the dates upon which Defendant Gibbs divested,

as well as the total proceeds from such trades:

                                 Defendant Lawrence S. Gibbs
                          Date     Shares     Price        Proceeds
                          3/7/14    1,672 $80.3268      $134,306.41
                          7/31/14 1,000 $107.1167       $107,116.70
                          3/4/15    4,541 $115.3167     $523,653.13
                          5/28/15 1,393 $129.6162       $180,555.37
                          3/8/16    6,000 $112.135      $672,810.00
                           Total Proceeds             $1,618,441.61

Gibbs’ sales were inconsistent with past trading patterns and suspicious in their timing and

amount. Gibbs sold his shares, placing them into the open market, at artificially inflated prices

and at a time when the Board was causing the Company to repurchase those same shares. As a

result, it is estimated that the Company overpaid for these and other shares by more than $29.7

million. In placing his own financial interest ahead of the interests of both Universal and its

shareholders, Gibbs wrongfully and illicitly profited from his knowledge of the Individual

Defendants’ and the Company’s wrongdoing to the detriment of both Universal and its

shareholders.




                                              - 124 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 129 of 168



       270.     The following chart summarizes the dates upon which Defendant Filton divested,

as well as the total proceeds from such trades:

                                    Defendant Steve Filton
                           Date    Shares     Price        Proceeds
                           6/2/16 15,000 $136.01 $2,040,150.00
                           3/8/17 10,000 $123.795 $1,237,950.00
                           Total Proceeds             $3,278,100.00

Filton’s sales were inconsistent with past trading patterns and suspicious in their timing and

amount. Filton sold his shares, placing them into the open market, at artificially inflated prices

and at a time when the Board was causing the Company to repurchase those same shares. As a

result, it is estimated that the Company overpaid for these and other shares by more than $29.7

million. In placing his own financial interest ahead of the interests of both Universal and its

shareholders, Filton wrongfully and illicitly profited from his knowledge of the Individual

Defendants’ and the Company’s wrongdoing to the detriment of both Universal and its

shareholders.

       271.     The following chart summarizes the dates upon which Defendant Osteen divested,

as well as the total proceeds from such trades:

                                  Defendant Debra K. Osteen
                          Date     Shares      Price       Proceeds
                          5/21/14 1,500 $88.4247       $132,637.05
                          5/21/14 1,500 $88.3601       $132,540.15
                          5/21/14 1,500 $88.3148       $132,472.20
                          5/21/14 1,500 $88.3532       $132,529.80
                          5/21/14 1,121 $88.3963         $99,092.25
                          5/27/15 3,300      $130.59   $430,947.00
                          5/27/15 4,016      $130.71   $524,931.36
                          5/27/15     461    $130.59     $60,201.99
                          5/27/15     100    $130.63     $13,063.00
                          5/27/15     700    $130.59     $91,413.00
                          6/10/15 1,305 $131.3797      $171,450.51
                          6/10/15     360 $131.375       $47,295.00
                          6/10/15     200    $131.36     $26,272.00
                          6/10/15     199 $131.353       $26,139.25


                                              - 125 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 130 of 168



                                  Defendant Debra K. Osteen
                          6/10/15 4,000 $131.203        $524,812.00
                          6/10/15     800 $131.202      $104,961.60
                          6/10/15     300 $131.347       $39,404.10
                          6/10/15 3,641 $131.337        $478,198.02
                          6/10/15     300 $131.315       $39,394.50
                          6/10/15     200    $131.21     $26,242.00
                          6/1/16 18,749      $135.81 $2,546,301.69
                          6/9/16    6,756    $138.27    $934,152.12
                           Total Proceeds             $6,714,450.59

Osteen’s sales were inconsistent with past trading patterns and suspicious in their timing and

amount. Osteen sold her shares, placing them into the open market, at artificially inflated prices

and at a time when the Board was causing the Company to repurchase those same shares. As a

result, it is estimated that the Company overpaid for these and other shares by more than $29.7

million. In placing her own financial interest ahead of the interests of both Universal and its

shareholders, Osteen wrongfully and illicitly profited from her knowledge of the Individual

Defendants’ and the Company’s wrongdoing to the detriment of both Universal and its

shareholders.

       272.     The following chart summarizes the dates upon which Defendant Pember

divested, as well as the total proceeds from such trades:

                                 Defendant Marvin G. Pember
                            Date    Shares   Price       Proceeds
                            6/3/16 16,105 $135.70 $2,185,448.50
                            Total Proceeds          $2,185,448.50

Pember’s sales were inconsistent with past trading patterns and suspicious in their timing and

amount. Pember old his shares, placing them into the open market, at artificially inflated prices

and at a time when the Board was causing the Company to repurchase those same shares. As a

result, it is estimated that the Company overpaid for these and other shares by more than $29.7

million. In placing his own financial interest ahead of the interests of both Universal and its

shareholders, Pember wrongfully and illicitly profited from his knowledge of the Individual

                                              - 126 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 131 of 168



Defendants’ and the Company’s wrongdoing to the detriment of both Universal and its

shareholders.

IX.    UNIVERSAL AWARDS OFFICER DEFENDANTS FOR THEIR MISCONDUCT
       WITH EXORBITANT COMPENSATION

       273.     The Officer Defendants were unjustly enriched as they exposed Universal to

massive liability in allowing the Company to over-admit patients, over-retain patients, and

provide substandard care, often by employing individuals without the requisite training or

licensure, falsely billing for those “services” in violation of the FCA, and failing to disclose that

the Company was generating illicit revenues to shareholders and regulators in violation of the

federal securities laws.

       274.     Moreover, because Universal awards the Officer Defendants bonuses based

purely on financial performance, rather than quality of care measures, unlike many other

healthcare companies, the Officer Defendants have a perverse incentive to push for increased

patient admissions and lengths of stay while simultaneously cutting the budgets for actual patient

care. Indeed, by way of example, the “Compensation Discussion and Analysis” section of the

Company’s Proxy Statement filed with the SEC on April 6, 2017 (“2016 Proxy Statement”),

illustrates as much, seeking to justify the incentive compensation awards granted to the Officer

Defendants by emphasizing the following highlights:

       •        During 2016, our adjusted net income . . . increased to $720.2 million, or
                $7.32 per diluted share, as compared to $692.0 million, or $6.87 per
                diluted share, during 2015.
       •        Our net revenues increased 8.0% to $9.77 billion during 2016 as compared
                to $9.04 billion during 2015.

                                               * * *
       •        Net revenues at our behavioral health care facilities owned during both
                years increased 2.6% during 2016 as compared to 2015. During 2016 at
                these facilities, adjusted admissions increased 1.0% and adjusted patient
                days increased 0.9% as compared to 2015.

                                               - 127 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 132 of 168



Further, in discussing the process used to set compensation, the 2016 Proxy Statement also

disclosed that: “The Compensation Committee has traditionally taken into account the input and

recommendations of our Chairman and Chief Executive Officer, Mr. Alan Miller, with respect to

our compensation programs, including the compensation arrangements with our named executive

officers other than himself.”

       275.    Thus, Defendant Alan Miller, in addition to the disproportionate voting power he

wields by virtue of his ownership of Class A and Class C stock, also has significant power in

setting the compensation of the Company’s executive officers.        While the Compensation

Committee charter describes a committee of non-executive directors charged with designing and

approving compensation for Universal’s executive officers, in practice, Alan Miller makes

executive pay decisions for all other officers at the Company, and the Universal Compensation

Committee rubber stamps those decisions.

       276.    The Compensation Committee also acquiesced in setting Alan Miller’s requested

bonuses, stock grants, and salary increases during the purported contract negotiations.

Defendant Alan Miller’s salary is currently $1.635 million, an increase of 2.2% over his 2016

salary, and he is eligible for an annual bonus targeted at 100% of his salary. Defendant Alan

Miller was also granted restricted stock awards valued at $1.5 million each in March 2015 and

2016, and over $2 million in 2017. According to a report by the news publication Axios, in 2016,

Alan Miller was the most highly compensated CEO in the hospital industry, with compensation

to the tune of more than $51 million.

       277.    The Compensation Committee, by virtue of setting revenue and profit targets

based upon increases in patient admission rates and number of patient days, caused Universal

executives to illicitly over-admit and hold patients, so that the Company could bill federal and



                                            - 128 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 133 of 168



state governments billions of dollars for inpatient behavioral health care “services” from 2013 to

the present.

          278.     While the Company was violating the FCA and failing to provide even a

semblance of adequate care, Universal’s Compensation Committee, in addition to approving

millions of dollars in salaries, health benefits, deferred compensation, retirement contributions,

and other perquisites for Universal executives, also approved payment of more than $74 million

in stock, option, and cash incentive awards to the Officer Defendants for fiscal years 2013

through 2017:

                                                                         Non-Equity
                                                         Option                           Total Incentive
     Defendant         Year       Stock Awards                             Incentive
                                                         Awards                           Compensation
                                                                            Award
                       2013             $0             $7,846,233         $2,310,089
                       2014         $1,500,004        $10,098,440         $3,843,900
     Alan Miller       2015         $1,500,022        $12,553,430         $3,434,599        $78,669,420
                       2016         $1,500,069        $14,024,359         $1,360,053
                       2017         $2,000,060        $15,978,734          $719,428
                       2013                           $1,196,883           $645,337
                       2014                           $1,540,440          $1,083,375
     Marc Miller       2015             N/A           $1,914,930           $989,371         $13,150,264
                       2016                           $2,377,010           $398,276
                       2017                           $2,789,508           $215,134
                       2013                             $930,909           $404,496
                       2014                           $1,198,120           $682,901
       Filton          2015             N/A           $1,489,390           $619,794          $9,267,631
                       2016                           $1,663,907           $248,458
                       2017                           $1,895,782           $133,874
                       2013                             $930,909           $331,146
                       2014                           $1,198,120           $413,203
       Osteen          2015             N/A           $1,489,390           $518,495          $8,545,195
                       2016                           $1,663,907            $67,790
                       2017                           $1,895,782            $36,453
                       2013                             $664,935         $1,110,692 43
                       2014                             $855,800           $618,187
       Pember          2015             N/A           $1,063,850           $613,441          $8,544,846
                       2016                           $1,307,356           $529,592
                       2017                           $1,624,956           $156,037

43
        In addition to earning $110,692 in non-equity incentive compensation, Pember also earned a $1,000,000
cash bonus.

                                                  - 129 -
                              THIS DOCUMENT IS A CONFIDENTIAL FILING
                   ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 134 of 168



                                 DAMAGES TO UNIVERSAL

       279.    The Individual Defendants breached their duties of loyalty and good faith by:

(i) causing the Company to defraud federal and state Medicare and Medicaid systems in violation

of the FCA due to the illicit over-admission and failure to properly care for patients at the

Company’s facilities; (ii) authorizing the Company’s filing of false and misleading financial

statements that failed to disclose the true nature of the schemes herein described; and (iii) using

Universal stock for their own benefit and to the detriment of shareholders and the Company by

causing the Company to repurchase tens of millions of dollars of Universal common stock on the

open market at artificially inflated prices at the same time that the Individual Defendants sold

tens of millions of dollars of their own personal stake in the Company. As a result of these

breaches, Universal has incurred significant expenses, and will continue to expend significant

sums, including:

               a.     the risk of having up to about 40% of the Company’s revenues suspended

       as a result of the FCA violations occurring at the Company’s behavioral health facilities,

       in addition to $282 million in penalties threatened from the Escobar qui tam action

       concerning wrongdoing in just the Commonwealth of Massachusetts;

               b.     further penalties and fines Universal will incur to resolve its criminal and

       civil federal investigations, including, but not limited to, public and private FCA and

       Exchange Act violations, as well as violations of analogous other state laws;

               c.     the costs incurred to carry out internal investigations, including the costs

       of legal and other fees paid to outside counsel, auditors, and other experts;

               d.     executive compensation improperly paid to the Individual Defendants

       throughout the Relevant Period;



                                              - 130 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 135 of 168



                 e.     the amount the Individual Defendants authorized and further caused

       Universal to overpay to repurchase its shares on the open market at artificially inflated

       prices;

                 f.     the almost $29.7 million in damages resulting from Universal’s senior

       officers and directors selling almost $29.7 million worth of Universal common stock on

       the open market at artificially inflated prices;

                 g.     resultant loss of business and business opportunities;

                 h.     loss in market value and shareholder equity;

                 i.     legal fees, costs, and amounts payable in settlement or satisfaction of

       lawsuits brought against the Company related to the foregoing wrongdoing; and

                 j.     the increased capital costs the Company will incur as a result of loss of

       market capitalization and the Company’s damaged reputation in the investing community

       as a result of the foregoing.

       280.      Universal has been directly and substantially injured by reason of the Individual

Defendants’ intentional breach and/or reckless disregard of their fiduciary duty of loyalty to the

Company. Plaintiffs, as shareholders and representatives of Universal, seek damages and other

relief for the Company, in an amount to be proven at trial.

                 INDIVIDUAL DEFENDANTS’ DUTIES AND OBLIGATIONS

I.     INDIVIDUAL DEFENDANTS’ DUTIES

       281.      By reason of their positions as officers and/or directors of Universal, and due to

their ability to control the business and corporate affairs of Universal, the Individual Defendants

owed Universal and its shareholders the fiduciary obligations of loyalty and due care. The

Individual Defendants were obligated to use their utmost abilities to control and manage

Universal in an honest, lawful manner and to promptly disseminate accurate and truthful

                                               - 131 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 136 of 168



information with respect to the Company’s operations, earnings, and compensation practices. In

addition, the Individual Defendants had a duty to refrain from utilizing their control over

Universal to cause the Company to spend millions of dollars repurchasing its own stock at

artificially inflated prices as a result of their own improper and unlawful practices. In sum, the

Individual Defendants were, and are, required to act in furtherance of the best interests of

Universal and its shareholders and not for their own personal interest or benefit.

        282.    Because of their positions of control and authority as directors and/or officers of

Universal, in addition to their attendance and votes at meetings of the Board and its

subcommittees, the Individual Defendants were able to, and did, directly and/or indirectly,

exercise control over the wrongful acts complained of herein. As to the Director Defendants,

these acts include: the oversight and approval of fraudulent admissions of patients at mental

health facilities; the simultaneous understaffing and undertraining of facility personnel below

regulatory requirements; the oversight and approval of attendant FCA billing violations; the

oversight and approval of the filing of false financial statements with the SEC that contained

false information regarding the true state of affairs at the Company; the repeated and willful

refusal to correct the Company’s operations through the implementation of adequate internal

controls; the authorization of a stock repurchase program causing Universal to repurchase tens of

millions of dollars’ worth of Universal common stock at artificially inflated prices; and the

concurrent sale of their own personally held Universal shares on to the same market at those

artificially inflated prices.

        283.    The Individual Defendants’ conduct complained of herein involves a knowing and

culpable violation of their obligations as directors and/or officers of Universal, the absence of

good faith on their part, and a reckless disregard for their duties to the Company and its



                                              - 132 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 137 of 168



shareholders, which the Individual Defendants were, or should have been, aware posed a risk of

serious harm to the Company.

       284.   Universal’s Code of Business Conduct and Corporate Standards (the “Code of

Conduct”) expressly requires, in pertinent part, that “[a]ll employees, officers and directors of

the company and its subsidiaries”:

                  “Shall not buy or sell UHS or any other stock based upon ‘insider’

                   information about or involving UHS, not [sic] pass on any such information

                   to others, including, but not limited to, friends and family members.”;

                  “Shall notify either the UHS general counsel, the facility’s compliance

                   officer, or the chief executive officer of the UHS facility in which he or she

                   works, who will in turn notify the UHS general counsel, immediately upon

                   the receipt (at work or at home) of an inquiry, subpoena or other agency or

                   government request for information regarding UHS or any of its subsidiaries

                   or facilities (other than for medical records or other routine licensing

                   matters).”;

                  “Shall not participate in any false billing of patients, government entities, or

                   any other party.”; and

                  “Shall promptly report all suspected violations of this Code of Business

                   Conduct and Corporate Standards by other employees, officers or directors to

                   (1) the UHS compliance hotline (1-800-852-3449), or (2) the compliance

                   post office box (Universal Health Services, Inc., P.O. Box 61823, King of

                   Prussia, PA, 19406-8823), or (3) his or her immediate supervisor or the

                   facility’s compliance officer.”



                                             - 133 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 138 of 168



       285.   Universal’s Code of Conduct and Ethics (the “Code of Ethics”) provides further

principles to “guide all employees, officers and directors of the Company[,]” holds the Universal

Board and its Nominating & Governance Committee expressly “responsible for the

enforcement” of the Code of Ethics, and mandates that every employee, officer and director

comply with the following pertinent provisions:

       Compliance with Laws, Rules and Regulations

       You must respect and abide by all applicable laws, rules and regulations.
       Although you are not expected to know the details of all applicable laws, rules
       and regulations, you are expected to seek advice in accordance with guidelines
       described in Section 13 of this Code [Compliance Procedures].

       In the event of litigation or government investigation, please consult with one or
       more of the persons, and in accordance with the guidelines, described in Section
       13 below so that the Company may comply in full with all applicable laws, rules
       and regulations, including those relating to the retention of records.

       Insider Trading

       Federal law and the policies of the Company prohibit you, either directly or
       indirectly through your family members or others, from purchasing or selling
       Universal Health Services, Inc. Shares [sic] while in the possession of material,
       non-public information concerning the Company. This same prohibition applies to
       trading in the stock of other publicly-held companies on the basis of material,
       non-public information.

       Material, non-public information is any information which could reasonably be
       expected to affect either the price of, or a decision to buy or sell, the stock of any
       company. If you are considering buying or selling Universal Health Services, Inc.
       shares because of inside information you possess, you should assume that such
       information is material.

       Federal law and Company policy also prohibit you from “tipping” family, friends
       or others regarding material, non-public information that you learn about the
       Company or any other publicly traded company in the course of your employment
       or other position with the Company. The same penalties apply, regardless of
       whether you derive any benefit from the trade.

                                              * * *




                                              - 134 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 139 of 168



Integrity of Financial Statements and Disclosures

The integrity of the Company’s financial statements and the disclosures contained
in the filings with government agencies and in its press releases and other public
statements is essential. All financial books, records and accounts must timely and
accurately reflect transactions and events. You must comply with the Company’s
policies and practices that comprise its system of internal controls and disclosure
controls and procedures and must provide full, fair, accurate, timely and
understandable responses to all requests from any of the Company’s senior
management, independent or internal auditors or legal counsel for information in
accordance therewith.

Reporting of Illegal or Unethical Behavior

You should report all actual or potential violations of laws, rules, regulations or of
this Code in accordance with the guidelines described in Section 13 of this Code
[Compliance Procedures]. You may submit your report confidentially and, if you
wish, anonymously in accordance with the guidelines described in Section 13 of
this Code.

                                       * * *

Compliance Procedures

The Company endeavors to promote a business environment in which its officers,
directors, employees or agents feel comfortable addressing concerns and
questions regarding compliance matters without fear of retaliation. Accordingly,
the Company has established the following procedural guidelines. You should
follow these guidelines when you have any questions about appropriate course of
action in any situation which many [sic] be subject to this Code:

   •   Discuss the situation with your supervisor or a member of the
       Company’s legal staff. This is the basic guidance for all situations.
       Remember that it is the responsibility of your supervisor or a member of
       the Company’s legal staff to help you address any situation.

   •   Alternatives. In a situation where you do not feel comfortable discussing
       the situation with your supervisor or a member of the Company’s legal
       staff you may contact the Chairperson of the Nominating and Governance
       Committee of the Board.

   •   Reporting Code Violations. You may report violations of this Code,
       including applicable laws, rules and regulations, in confidence and without
       fear of retaliation. If you request that your identity be kept secret, the
       Company is committed to protecting your anonymity (subject to
       applicable laws, rules, regulations and the requirements relating to legal



                                       - 135 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 140 of 168



               proceedings). Company policy prohibits retaliation against you for
               reasonable good faith reports of violations of this Code.

       Violations of Code of Business Conduct

       Failure to comply with this Code could result in disciplinary action, up to and
       including termination of employment, and may subject you to civil liability and/or
       criminal prosecution under applicable law.

       Any director, officer or employee of the Company who authorizes or permits
       another person to violate this code may also be subject to disciplinary action,
       dismissal, and/or other penalties.

       286.    The Code of Ethics also contains a preliminary direction that any employee,

officer or director “in a situation which [s/he] believe[s] may violate or lead to a violation” of

the Code of Ethics should refer to the Compliance Procedures guidelines of the Code of Ethics.

       287.    Universal also has a separate Code of Ethics for Senior Financial Officers (the

“SFO Code of Ethics”). The SFO Code of Ethics applies to the Company’s CEO, CFO,

Treasurer, Controller, Vice President of Finance – Acute Care/Behavioral Health, and “any other

employee of the Company performing similar functions.” The SFO Code of Ethics provides

supplemental guidance requiring the Company’s senior officers to comply with the following

pertinent provisions:

       Disclosure in SEC Filings and Other Public Communications

       The Senior Financial Officers should conduct themselves and their activities on
       behalf of the Company, its Subsidiaries and affiliated entries in a manner which
       promotes the full, fair, accurate, timely and understandable disclosure, in
       accordance with applicable law, rules or regulations, of all material information
       required to be included in (i) each report or other document required to be filed or
       submitted by the Company with the SEC and (ii) in all other public
       communications made by the Company. To this end, the Senior Financial Officers
       should oversee the establishment and management of the Company’s internal
       controls and disclosure controls and procedures to enable:

           •   The Company’s consolidated financial statements and the notes thereto to
               present fairly, in all material respects, the financial position, the results of
               operations and the cash flows of the Company as of and for the period(s)



                                               - 136 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 141 of 168



                 indicated in conformity with accounting principles generally accepted in
                 the United States; and

            •    The Senior Financial Officers to bring to the attention of the Audit
                 Committee any information, of which they are aware, concerning
                 (i) significant deficiencies in the design or operation of internal controls
                 which could adversely affect the Company’s ability to record, process,
                 summarize and report financial data or (ii) any fraud, whether or not
                 material, that involves management or other employees who have a
                 significant role in the Company’s financial reporting, disclosures or
                 internal controls.

        Compliance with Applicable Governmental Laws, Rules and Regulations

        The Senior Financial Officers are expected to comply, and should encourage and
        promote compliance by all employees of the Company, its subsidiaries and
        affiliated entities, with the governmental laws, rules and regulations applicable to
        their business and operations, including the retention and disposal of business
        documents and records.

        Reporting Code Violations

        Senior Financial Officers should report any known or suspected violation of this
        Code by any Senior Financial Officer to the Company’s chief executive officer,
        chief compliance officer and the Audit Committee (and any other appropriate
        committee) of the Board.

        288.     Universal also had in place a separate Inside Information and Trading of

Company Stock policy (the “Inside Trading Policy”), 44 prohibiting all Company directors,

officers, and other employees from transacting in Universal stock while in possession of material

non-public information, stating, in pertinent part:

        Under the Federal Securities Law, a person is prohibited from exercising stock
        options and/or purchasing or selling securities on the basis of “material (inside)
        information”, which includes any information that would influence a reasonable
        investor to buy or sell stock of the Company. Non-public information is material
        if it is reasonably certain to have a substantial effect on the market price of the
        security, if publicly disclosed. The news of such activity must be widely
        disseminated in the press before stock options can be exercised and/or purchases
        or sales of stock can be made. Communications on behalf of the Company with


44
         This version of the Inside Trading Policy was in place at the time of the alleged misconduct. Effective
January 18, 2018, the Board updated the Inside Trading Policy. The current version is available on the Company’s
website at https://ir.uhsinc.com/inside-information-and-trading-company-stock.

                                                    - 137 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 142 of 168



       the media, security analysts and investors must be made only by specifically
       designated representatives of the Company.

       Examples of material (inside) information include, but are not limited to,
       earnings, mergers, acquisitions, divestitures, joint ventures, acquisition or loss of
       a significant contract, stock or cash dividends, stock splits, significant financing
       developments, major personnel changes, and major litigation developments. No
       individual, regardless of position within the Company, should exercise stock
       options and/or purchase or sell the Company’s stock while in the possession of
       material (inside) information which is not yet publicly disseminated. At such
       times, such individuals (referred to as “Insiders”) may not exercise stock options
       and/or purchase or sell Company stock.

       The Company has designated its Directors and Executive Officers as Insiders for
       both [SEC] and internal purposes and as such, they are required to comply at all
       times with the requirements and restrictions outlined in III and IV below. [sic]

       289.     Parts I and II of the Inside Trading Policy, presumably providing the requirements

and restrictions referred to above, require all Insiders, including “the Company’s Directors,

Executive Officers, and [certain] non-executive officers,” to refrain from exercising stock

options and trading in the Company’s stock during certain financial “quiet periods”:

        •     1st Quarter: March 15th through April 30th.
        •     2nd Quarter: June 15th through July 31st.
        •     3rd Quarter: September 15th through October 31st.
        •     4th Quarter/full year: December 15th through March 3rd.

Additionally, the Inside Trading Policy provides that other “quiet periods” outside of the

foregoing dates may require the suspension of insider trading:

       Since there may be other “quiet periods” when trading should be suspended
       including, but not limited to, the pending release of material (inside) information
       to the public or recent stock repurchases by the Company pursuant to its
       repurchase program, all designated insiders must notify the Company’s Senior
       Vice President and Chief Financial Officer (Steve Filton), or the Vice President
       and Controller (Chick Boyle), before executing purchases or sales of Company
       stock, at any time. The Company’s Senior Vice President and Chief Financial
       Officer shall notify the President and Chief Executive Officer before executing
       purchases or sales of Company stock, at any time. Notification for the exercise of
       stock options should be made to the Corporate Accounting Department to the
       Controller and/or the Director of Corporate Accounting. If any development of
       major importance is expected to be announced in the near future, Insiders should
       also refrain from trading. Whenever doubt exists, the presumption should be made

                                              - 138 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
         Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 143 of 168



         against exercising stock options or trading in the Company’s stock until advice
         has been sought in advance.

         290.   Senior Vice President and CFO Defendant Filton was the “Originator” of the

Inside Trading Policy. President and CEO Defendant Alan Miller “Authorized” the Inside

Trading Policy. Defendants Filton and Alan Miller both signed the Inside Trading Policy

available at Universal’s website.

II.      ADDITIONAL DUTIES OF DIRECTOR DEFENDANTS ON THE UNIVERSAL
         AUDIT COMMITTEE

         291.   The Universal Board has delegated additional responsibilities to its Audit

Committee (made up of Director Defendants Gibbs, Herrell (until his retirement), Hotz, and

McDonnell) through the Company’s Audit Committee Charter. The Audit Committee Charter

requires that its members be comprised of at least three independent directors appointed by the

Board.    For the reasons described infra at ¶299(e), the Director Defendants on the Audit

Committee are not independent.

         292.   The Audit Committee Charter 45 provides that the Audit Committee’s purpose is to

“take appropriate actions to set the overall ‘tone’ for quality financial reporting, sound business

risk practice and ethical behavior,” and the Audit Committee:

         shall provide assistance to the Board of Directors in fulfilling its oversight
         responsibility to the stockholders, potential stockholders, the investment
         community and others relating to: the integrity of the Company’s financial
         statements; the financial reporting process; the systems of internal accounting and
         financial controls; the performance of the Company’s internal audit function and
         independent auditors; the independent auditors’ qualifications and independence;
         and the Company’s compliance with legal and regulatory requirements and
         quality of care standards. In doing so, it is the responsibility of the Committee to
         maintain free and open communication among the Committee, independent
         auditors and management of the Company. In discharging its oversight role, the
         Committee is empowered to investigate any matter brought to its attention with

45
         This version of the Audit Committee Charter was in place at the time of the alleged misconduct. Upon
information and belief, the Board amended the Audit Committee Charter after December 13, 2017. The current
version is available on the Company’s website at https://ir.uhsinc.com/index.php/uhs-audit-committee-charter.

                                                  - 139 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 144 of 168



       full access to all books, records, facilities and personnel of the Company and to
       engage independent counsel and other advisors as it determines necessary to carry
       out its duties.

       293.    The Audit Committee Charter also lays out the following principal duties and

responsibilities of the Audit Committee, in pertinent part, as guidelines:

       Discussion of the Audit and Internal Controls; Risk Assessment

       The Committee shall discuss with the independent auditors the overall scope and
       plans for the audit, including the adequacy of staffing and compensation. Also,
       the Committee shall discuss with management and the independent auditors the
       adequacy and effectiveness of the accounting and financial controls, including the
       Company’s policies and procedures to assess, monitor and manage business risks,
       and legal and ethical compliance programs. In connection with its review of the
       Company’s risk assessment and risk management policies, the Committee shall
       discuss with management the Company’s major financial risk exposures and the
       steps management has taken to monitor and control such exposures. The
       Committee shall also discuss with the independent auditors the matters required to
       be discussed by auditing standards relating to the conduct of the audit, including
       any difficulties encountered in the course of the audit work, any restrictions on the
       scope of activities or access to requested information, and any significant
       disagreements with management.

       Oversight of Management’s Conduct of the Company’s Financial Reporting
       Process

       Financial Information Disclosure. The Committee shall review and discuss
       earnings press releases, as well as financial information and earnings guidance
       provided to analysts and rating agencies. In connection with the foregoing, the
       Committee shall review the type and presentation of information to be included in
       the earnings press releases (paying particular attention to any use of “pro forma,”
       or “adjusted” non-GAAP, information).

       Interim Financial Statements. The Committee shall meet to review and discuss
       with management and the independent auditors the interim financial statements
       and disclosures under Management’s Discussion and Analysis of Financial
       Condition and Results of Operations with management and the independent
       auditors prior to the filing of the Company’s Quarterly Report on Form 10-Q.
       Also, the Committee shall discuss the results of the quarterly review and any other
       matters required to be communicated to the Committee by the independent
       auditors under generally accepted auditing standards. Any such matters reported
       to the Chairman of the Committee shall be communicated by the Chairman to the
       other members of the Committee.




                                              - 140 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 145 of 168



Audited Financial Statements. The Committee shall meet to review and discuss
with management and the independent auditors the annual audited financial
statements and disclosures under Management’s Discussion and Analysis of the
Financial Condition and Results of Operations to be included in the Company’s
Annual Report on Form 10-K (or the annual report to shareholders if distributed
prior to the filing of the Annual Report on Form 10-K), including the independent
auditors’ judgment about the quality, not just the acceptability, of accounting
principles, the reasonableness of significant judgments and the clarity of the
disclosures in the financial statements. Also, the Committee shall discuss the
results of the annual audit and any other matters required to be communicated to
the Committee by the independent auditors under generally accepted auditing
standards.

Financial Statement Issues. The Committee shall also review and discuss with
management and the independent auditors: (i) major issues regarding accounting
principles and financial statement presentations, including any significant changes
in the Company’s selection or application of accounting principles, and major
issues as to the adequacy of the Company’s internal controls and any special audit
steps adopted in light of material control deficiencies; (ii) analyses prepared by
management and/or the independent auditors setting forth significant financial
reporting issues and judgments made in connection with the preparation of the
financial statements, including analyses of the effects of alternative GAAP
methods on the financial statements; (iii) the effect of regulatory and accounting
initiatives, as well as off-balance sheet structures, on the financial statements of
the Company and (iv) any correspondence with regulators or governmental
agencies and any published reports which raise material issues regarding the
Company’s financial statements or accounting policies which has been brought to
the Committee’s attention.

Assist the Board in Oversight of the Company’s Financial Reporting and
Compliance Matters; Reporting to the Board

The Committee shall establish and oversee procedures for the receipt, retention
and treatment of complaints received by the Company regarding accounting,
internal controls or auditing matters, and the confidential, anonymous submission
by employees of the Company of concerns regarding questionable accounting or
auditing matters.

The Committee shall receive periodic reports from and meet with the Company’s
divisional officers responsible for overseeing the quality of patient care at the
Company’s facilities.

The Committee shall receive corporate attorneys’ reports of evidence of a
material violation of securities laws or breaches of fiduciary duty or any other
matter brought to the attention of the Company’s general counsel and/or the
chief compliance and privacy officer. Further, the Committee shall discuss with
the Company’s general counsel and/or the chief compliance and privacy

                                      - 141 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 146 of 168



       officer, legal matters that may have a material impact on the financial
       statements or the Company’s compliance policies.

       The Committee shall report regularly to the full Board of Directors. The
       Committee shall review with the full Board of Directors any issues that arise
       with respect to the quality or integrity of the Company’s financial statements,
       the performance and independence of the independent auditors, or the
       performance of the internal audit function and the Company’s compliance with
       legal or regulatory requirements, and quality control matters with respect to
       patient care.

       The Committee shall consider any requests for waivers from the Company’s Code
       of Business Conduct & Ethics or from the Company’s Code of Ethics for Senior
       Financial Officers and assure that the Company discloses any such waivers as
       may be required by the NYSE or the regulations of SEC.

       The Committee shall perform an evaluation of its performance at least annually to
       determine whether it is functioning effectively.

[Emphasis added in bold and italics].

III.   ADDITIONAL DUTIES OF DIRECTOR DEFENDANTS ON THE UNIVERSAL
       COMPENSATION COMMITTEE

       294.   The Universal Board has delegated additional responsibilities to its Compensation

Committee (made up of Director Defendants Gibbs, Herrell (until his retirement), and Hotz)

through the Company’s Compensation Committee Charter.           The Compensation Committee

Charter requires that its membership be comprised of at least three independent directors

appointed by the Board. For the reasons described infra at ¶¶299(f)-(g), the Director Defendants

on the Compensation Committee are not independent.

       295.   The Compensation Committee is responsible for the following duties and

responsibilities, as enumerated in the Compensation Committee Charter, in pertinent part:

       Review and approve the Company’s goals and objectives relevant to the
       compensation of the Chief Executive Officer and the Company’s other executive
       officers;

       Evaluate the performance of the CEO and of the Company’s other executive
       officers in accordance with policies and principles established by the Committee



                                            - 142 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 147 of 168



from time to time, including the Company’s goals and objectives relevant to the
compensation of the CEO and the other executive officers;

Determine and approve, either as a Committee or (as directed by the Board)
together with other Board members that satisfy the applicable independence
requirements under the listing standards of the New York Stock Exchange, the
compensation level of the [CEO] and of the Company’s other executive officers
based on the Committee’s evaluation of the performance of the CEO and of the
other executive officers, using those criteria deemed appropriate by the
Committee from time to time, including, with respect to the long-term incentive
component of the CEO’s compensation, the Company’s performance and relative
shareholder return, the value of incentive awards granted to principal executive
officers of comparable companies and awards granted to the CEO of the
Company in past years;

Review and determine the form and amount of compensation of the non-
management members of the Board, including cash, equity-based awards and
other compensation, including benefits, in accordance with guidelines and general
principles established by the Committee from time to time;

Administer, and make recommendations to the Board with respect to, incentive-
compensation plans and equity-based plans, including the Executive Incentive
Plan, establish and verify annual performance targets and criteria for the granting
of options to the Company’s officers and other employees, review and approve
the granting of options in accordance with such criteria and determine potential
bonus amounts;

Approve compensation awards (with or without ratification of the Board) as may
be required to comply with applicable tax laws;

Produce an annual report on executive compensation, as required by the [SEC] for
inclusion in the Company’s annual proxy statement filed with the SEC;

Report periodically to the Board on the actions and deliberations of the
Committee; [and]

                                      * * *

Conduct an annual performance evaluation of the Committee’s performance and
report the results of such evaluation to the Board or the Governance Committee
thereof[.]




                                      - 143 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 148 of 168



                                DERIVATIVE ALLEGATIONS

       296.    Plaintiffs bring this action derivatively in the right, and for the benefit, of

Universal to redress the breaches of fiduciary duty and other violations of law committed by the

Individual Defendants, as alleged herein.

       297.    Plaintiffs will adequately and fairly represent the interests of Universal and its

shareholders in enforcing and prosecuting the Company’s rights, and Plaintiffs have retained

counsel experienced in prosecuting this type of derivative action. Plaintiffs have continuously

held Universal stock throughout the Relevant Period and will continue to hold Universal stock

through the resolution of this action.

       298.    Plaintiffs have not made a pre-suit demand on the Board to assert the claims set

forth herein against the Individual Defendants because such a demand would have been futile,

and is thereby excused, since the allegations herein permit, at a minimum, the inference that the

Defendant Directors lack the requisite disinterest to determine fairly whether these claims should

be pursued.

                            DEMAND FUTILITY ALLEGATIONS

       299.    The Universal Board has instituted several measures that entrench their positions

and are antithetical to their accountability to shareholders, including: imposing a staggered Board

and “classes” of directors, so that only two directors are answerable to public stockholders;

denying shareholder proxy access; dividing Universal common stock into “tiers” consisting of

Classes A, B, C, and D; and assigning disproportionate voting rights to Defendants Alan Miller

and Marc Miller by virtue of their ownership of 99.9% of the voting power of the Company’s

Class A and Class C Common Stock, which consists of only 7.5% of total outstanding

Universal common stock, but grants them 87% of general voting power at the Company. To

put this vast discrepancy in context, Defendants Alan Miller and Marc Miller own $872 million

                                              - 144 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 149 of 168



of the $11 billion of the Company’s outstanding market cap (7.5% of the Company), yet they

would have to own over $10 billion of Company common stock to enjoy that same voting power

if the Company employed representational voting power.

       300.   The Comptroller of the City of New York, Scott M. Stringer, as the custodian and

a trustee of the New York City Employees’ Retirement System, the New York City Fire

Department Pension Fund, the New York City Teachers’ Retirement System, and the New York

City Police Pension Fund (collectively, the “New York Shareholders”), beneficially owning

hundreds of thousands of shares of Universal common stock, set forth a “one vote per share”

shareholder proposal for proxy access in each of the Company’s annual proxy statements filed

with the SEC since April 9, 2015. The one vote per share proposal urged the Company to adopt

a recapitalization plan that would eliminate Universal’s multiple-class capital structure and

provide for true representational voting power, in that each outstanding share of common stock

would have one vote on all matters.

       301.   While the Company has a one vote per share policy for votes on director

elections, as mentioned supra at ¶40, the tiered ownership of differing classes of common stock

ensures that Defendants Alan Miller and Marc Miller retain vastly disproportionate control over

the composition of the Universal Board relative to their holdings in the Company. For all other

voting matters not the subject of director election, Class B shares, which make up the vast

majority of shares offered to Universal shareholders, each receive only one-tenth of one vote per

share. Meanwhile, the Class C shares owned by Defendants Alan Miller and Marc Miller each

receive 100 votes per share (subject to certain restrictions), while their Class A shares receive

one vote per share. Class D shares receive 10 votes per share.

       302.   The Company opposed the shareholder proposal.



                                             - 145 -
                         THIS DOCUMENT IS A CONFIDENTIAL FILING
              ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 150 of 168



       303.    The New York Shareholders also set forth a shareholder proposal for proxy access

in each of the Company’s annual proxy statements filed with the SEC on April 7, 2016 and April

6, 2017. If approved, the proposal would have required that the Universal Board amend its

bylaws to include a proxy access bylaw allowing for shareholders to nominate Class B and D

directors for election, as well as to permit the shareholders to vote on such nominees on

Universal’s proxy card.

       304.    The Company opposed the shareholder proposal in both years.

       305.    It is clear that a pre-suit demand on the Universal Board would be a futile and

useless act for the following reasons:

               a.      The Universal Board is controlled by Defendant Alan Miller, who has the

       voting power to elect five of the seven directors on the Board. As stated in the 2016

       Proxy Statement, Universal is “eligible to be treated as a controlled company under New

       York Stock Exchange Rule 303A due to the fact that the family of Alan B. Miller holds

       more than 95% of the shares of Class A and Class C Common Stock, which is entitled to

       elect 80% of the entire Board of Directors and constitutes more than 50% of [Universal’s]

       aggregate voting power.” Moreover, Universal “determin[ed] that [its] Nominating &

       Governance Committee is not responsible for identifying and recommending qualified

       candidates for Board positions that, in accordance with [its] Restated Certificate of

       Incorporation, are to be elected by the holders of Class A and Class C Common Stock of

       the Company.” Universal also stated the following in its Form 10-K for fiscal year 2016,

       filed with the SEC on February 28, 2017:

               Since a substantial majority of the Class A shares and Class C shares are
               controlled by Mr. Alan B. Miller and members of his family, one of whom
               (Marc D. Miller) is also a director and officer of our company, and they
               can elect a majority of our company’s directors and effect or reject most


                                            - 146 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 151 of 168



       actions requiring approval by stockholders without the vote of any other
       stockholders, there are potential conflicts of interest in overseeing the
       management of our company.

 [Emphasis added].

 All Universal Board members therefore serve at the discretion of Defendant Alan Miller,

 who directed the misconduct alleged herein, failed to institute any meaningful corrective

 action to address such wrongdoing, and whose son was the sole director who oversaw

 the woefully insufficient and anemic activity of the Compliance Committee. Because of

 these facts, and because the Company itself recognizes that the ownership structure of

 the Company subjects it to “potential conflicts of interest” in oversight, none of the

 Universal Board members are independent from Alan Miller, and thus, none are

 disinterested for the purposes of demand futility.

       b.      Universal’s Proxy Statement filed with the SEC on April 6, 2017

expressly states that Director Defendants Alan Miller, Marc Miller, and Pantaleoni are

not independent due to Alan and Marc Miller’s stock ownership and roles with the

Company, Pantaleoni’s role as outside counsel to the Company, and their relationships

with, and dependence upon, the other members of the Board for their livelihoods.

       c.      All of the following factors disqualify the Director Defendants from

considering demand, as these activities constitute personal participation by the Director

Defendants in the misconduct alleged herein: the severity and long duration of the

Company’s illicit over-admissions; failure to comply with care standards; FCA

violations; internal reporting and control deficiencies at the Company; the fact that the

Director Defendants were repeatedly warned about the risks that such wrongdoing posed

to the Company through shareholder letters, SEIU letters, and at regularly held meetings,

yet actively supported the Company’s continuous wrongdoing and failed to reform any of

                                      - 147 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 152 of 168



its corporate governance policies or practices; the artificial inflation of the price of

Universal common stock; the authorization of the share repurchase program, causing the

Company to repurchase its own shares at artificially inflated prices; the insider trading

conducted by the Insider Trading Defendants using non-public information owned by the

Company; the approval of excessive incentive compensation to the Officer Defendants,

unjustly enriching them by millions of dollars; and the authorization of the filing of false

and misleading public statements.

       d.      Director Defendants Hotz, as Chairman, and Gibbs and Herrell, as current

or former members of the Nominating & Governance Committee, are also disqualified

from considering demand due to their complicity in the misconduct described herein and

their failure to uphold their fiduciary duties, as described in the Nominating and

Governance Committee Charter, to “develop and recommend to the Board a set of

corporate governance guidelines applicable to the Company, and shall review and

reassess the adequacy of such guidelines annually and recommend to the Board any

changes deemed appropriate.”        Additionally, because five out of seven Director

Defendants are nominated by Defendant Alan Miller, the Nominating & Governance

Committee can do little more than rubber stamp his decision and is therefore not

independent and cannot consider demand in a disinterested manner.

       e.      Director Defendants Herrell, as former Chairman, and McDonnell, Gibbs,

and Hotz, as members of the Audit Committee, are also disqualified from considering

demand due to their complicity in the misconduct described herein and their failure to

uphold their fiduciary duties, as described in the Audit Committee Charter, to:

       provide assistance to the Board of Directors in fulfilling its oversight
       responsibility to the stockholders, potential stockholders, the investment


                                      - 148 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 153 of 168



       community and others relating to: the integrity of the Company’s financial
       statements; the financial reporting process; the systems of internal
       accounting and financial controls; the performance of the Company’s
       internal audit function and independent auditors; the independent auditor’s
       qualifications and independence; and the Company’s compliance with
       legal and regulatory requirements and quality of care standards.

       f.      Director Defendants Hotz, as Chairman, and Gibbs and Herrell, as current

or former members of the Compensation Committee during the Relevant Period, are also

disqualified from considering demand due to their complicity in the misconduct

described herein. Specifically, these Director Defendants failed to act in the interests of

the Company and its shareholders to satisfy their fiduciary duties to:

       Evaluate the performance of the CEO and of the Company’s other
       executive officers in accordance with policies and principles established
       by the Committee from time to time, including the Company’s goals and
       objectives relevant to the compensation of the CEO and the other
       executive officers;

       Determine and approve, either as a Committee or (as directed by the
       Board) together with other Board members that satisfy the applicable
       independence requirements under the listing standards of the New York
       Stock Exchange, the compensation level of the [CEO] and of the
       Company’s other executive officers based on the Committee’s evaluation
       of the performance of the CEO and of the other executive officers, using
       those criteria deemed appropriate by the Committee from time to time,
       including, with respect to the long-term incentive component of the CEO’s
       compensation, the Company’s performance and relative shareholder
       return, the value of incentive awards granted to principal executive
       officers of comparable companies and award granted to the CEO of the
       Company in past years; [and]

       Review and determine the form and amount of compensation of the non-
       management members of the Board, including cash, equity-based awards
       and other compensation, including benefits, in accordance with guidelines
       and general principles established by the Committee from time to time[.]

       g.      The    Compensation     Committee     improperly    awarded   the     Officer

Defendants for defrauding the government through the illicit over-admission and over-

retention of patients to its behavioral health facilities, and the use of under-trained and


                                      - 149 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 154 of 168



unlicensed employees to perform services proscribed by their lack of requisite

accreditations, as well as by misleading the Company’s shareholders as to its revenues,

all while authorizing the Company’s repurchase of stock at inflated price, to the detriment

of Universal and its shareholders. Defendants Hotz, Gibbs, and Herrell are directly

complicit in these activities and therefore are incapable of considering demand in a

disinterested matter.

       h.      The Director Defendants have also each violated Universal’s Code of

Conduct, Code of Ethics, SFO Code of Ethics, and Inside Trading Policy by: (i) failing to

cause Universal to comply with all applicable laws and regulations, including the FCA

and federal securities laws; (ii) failing to maintain internal controls, corporate

governance, and compliance procedures, which could have caused the discontinuance, or

at least abatement, of the illicit scheme; (iii) failing to cause Universal to appropriately

maintain the Company’s financial statements and accurately report its financial

performance on filings made with the SEC; (iv) engaging in and/or allowing other

Defendants to engage in insider trading, including using proprietary Universal

information for their own personal gain; (v) wasting Universal assets by paying excessive

compensation to the Officer Defendants that rewarded them for defrauding the

government in violation of the FCA and its state analogues; and (vi) failing to respond to

the repeated and consistent reports received regarding investigations and subpoenas from

the OIG and the DOJ’s Criminal Frauds Division, as well as calls from Universal

stockholders and employees for reform of wrongful practices and the institution of

corporate governance reforms, including substantial improvements to the Company’s

compliance procedures.



                                      - 150 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 155 of 168



       i.      The Director Defendants have demonstrated a longstanding unwillingness

or inability to act to uphold their fiduciary obligations to correct the Company’s

wrongdoing, and thus, they will not sue themselves and/or their fellow directors and

allies in the top ranks of the corporation for the violations of law complained of herein, of

which there is a substantial likelihood of liability.      The Director Defendants have

developed professional relationships with each other, maintained long-standing

friendships and familial relationships, or have entangling financial interests and

dependencies among themselves and therefore are not able to, and will not, vigorously

prosecute any such action.

       j.      The Director Defendants participated in and approved the wrongdoing

described herein and participated in efforts to conceal or disguise those wrongs from

Universal’s stockholders and are therefore not disinterested parties. As a result of their

attendance at Board and subcommittee meetings, as recorded in the minutes, each of the

Defendants knew the adverse non-public information regarding the potential FCA

violations, false financial reporting, and the payment of excessive incentive compensation

to the Officer Defendants as a reward for having caused the Company to violate the law.

Pursuant to their specific duties as Board members, the Director Defendants are charged

with oversight of the Company and its compliance with the law.                The Director

Defendants breached the fiduciary duty of loyalty they owe to Universal and its

shareholders in that they failed to prevent and correct the FCA violations, false financial

reporting, and wasteful share repurchases, and they further acquiesced to Defendant Alan

Miller in awarding the Officer Defendants excessive incentive compensation for causing

Universal to violate the FCA, thereby incentivizing continued noncompliance. Certain



                                       - 151 -
                  THIS DOCUMENT IS A CONFIDENTIAL FILING
       ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 156 of 168



Director Defendants are also dominated and controlled by other Director Defendants and

cannot act independently of them.         Thus, each Director Defendant is incapable of

independently and disinterestedly considering a demand to commence and vigorously

prosecute this action.

          k.      The Director Defendants have benefitted, and will continue to benefit,

from the wrongdoing alleged herein and have engaged in such conduct to preserve their

positions of control and the perquisites derived thereof, and they have refused to institute

reforms that would allow shareholders a voice in the management of the Company equal

to their ownership.        The Director Defendants are thus incapable of exercising

independent judgment in deciding whether to commence and vigorously prosecute this

action.

          l.      Universal has been, and will continue to be, exposed to significant losses

due to the wrongdoing complained of herein, yet the current Board has not filed any

lawsuits against itself or others who were responsible for that wrongful conduct to

attempt to recover for Universal any part of the damages Universal suffered and will

suffer thereby.

          m.      Defendants Alan Miller and Filton are already defending claims in the

Securities Class Action. The participation of Alan Miller in the alleged securities fraud

disqualifies the Director Defendants from independently considering demand, as all

Director Defendants are beholden to Defendant Alan Miller.

          n.      In order to bring this action for breaching their fiduciary duties, the

Director Defendants would have been required to sue themselves and/or their fellow

directors and executives in the top ranks of the Company, who are their personal friends



                                        - 152 -
                     THIS DOCUMENT IS A CONFIDENTIAL FILING
          ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 157 of 168



        or family members and with whom they have entangling financial alliances, interests, and

        dependencies, which they would not do.

                                 COUNT I
           VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT AND
                  RULE 10B-5 PROMULGATED THEREUNDER
                  (AGAINST ALL INDIVIDUAL DEFENDANTS)

        306.   Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

        307.   Throughout the Relevant Period, the Individual Defendants individually, and in

concert, engaged and participated in a continuous course of conduct designed to cause Universal

to falsify its financial reporting, causing its stock to trade at artificially inflated prices.

Meanwhile, the Individual Defendants caused Universal to repurchase its own shares on the open

market at artificially inflated prices, rendering Universal a victim of the fraud of its faithless

fiduciaries.

        308.   The Individual Defendants employed devices, schemes, and artifices to defraud

while in possession of material, adverse non-public information and engaged in acts, practices,

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about Universal not misleading.

        309.   The Individual Defendants, as top executive officers and directors of the

Company, are liable as direct participants in the wrongs complained of herein. Through their

positions of control and authority as officers and directors of the Company, each of the

Individual Defendants was able to, and did, control the conduct complained of herein and the

content of the public statements disseminated by Universal.

        310.   The Individual Defendants acted with scienter throughout the Relevant Period, in

that they either had actual knowledge of the misrepresentations and/or omissions of material


                                               - 153 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
          Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 158 of 168



facts set forth herein, or acted with reckless disregard for the truth, in that they failed to ascertain

and to disclose the true facts, even though such facts were available to them. The Individual

Defendants were among the senior management and directors of the Company and therefore

directly responsible for the false and misleading statements and/or omissions disseminated to the

public through press releases, news reports, and filings with the SEC. The Individual Defendants

also each sold millions of dollars of their personally held Universal common stock while in

possession of material non-public information as alleged herein.

          311.   Each of the Individual Defendants participated in a scheme to defraud with the

purpose and effect of defrauding Universal by causing it to purchase shares at artificially inflated

prices.

          312.   By virtue of the foregoing, the Individual Defendants have violated §10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

                                    COUNT II
                 VIOLATIONS OF SECTION 20(A) OF THE EXCHANGE ACT
                      (AGAINST ALL INDIVIDUAL DEFENDANTS)

          313.   Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

          314.   The Individual Defendants, by virtue of their stock ownership and positions with

Universal and their specific acts, were, at the time of the wrongs alleged herein, controlling

persons of Universal within the meaning of §20(a) of the Exchange Act. They had the power

and influence and exercised the same to cause Universal to engage in the illegal conduct and

practices complained of herein.

                                       COUNT III
                              BREACH OF FIDUCIARY DUTY
                         (AGAINST ALL INDIVIDUAL DEFENDANTS)

          315.   Plaintiffs repeat and reallege the allegations above as if fully set forth herein.



                                                 - 154 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 159 of 168



       316.    Each of the Individual Defendants owed, and owe, Universal and its shareholders

the highest fiduciary obligations of loyalty in managing the Company’s affairs.

       317.    As detailed above, the Individual Defendants breached their fiduciary duty of

loyalty, including acting without good faith, by knowingly failing to supervise Universal and

causing the Company to violate the FCA and the federal securities laws.               The Individual

Defendants have also engaged in unlawful self-dealing and have acted to put their personal

interests ahead of the interests of Universal and its shareholders. Specifically, the Individual

Defendants breached their fiduciary duties by willfully and/or recklessly engaging in a scheme to

cause the Company to defraud the U.S. and individual state health care systems due to their illicit

over-admitting of patients and billing such government entities for their purported services. The

Individual Defendants were repeatedly informed through litigation updates, investigation

updates, and letters from concerned shareholders and an employee union that the Company’s

practices violated positive law and lacked sufficient internal controls to properly enforce

compliance with the law.

       318.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary duties, Universal has suffered damages, not only monetarily, but also to its corporate

image and goodwill.

                                     COUNT IV
                               CONSTRUCTIVE FRAUD
                       (AGAINST ALL INDIVIDUAL DEFENDANTS)

       319.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

       320.    As corporate fiduciaries, the Individual Defendants owed to Universal and its

shareholders a duty of candor and full and accurate disclosure regarding the true state of

Universal’s business, assets, and their conduct with regard thereto.



                                               - 155 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 160 of 168



       321.    As a result of the conduct complained of herein, the Individual Defendants caused

Universal to violate the FCA and to make numerous misrepresentations to and/or conceal

material facts from Universal’s shareholders, despite the Individual Defendants’ duties to ensure

the Company disclosed the true facts regarding the Company’s business and their control of the

Company. The Individual Defendants have thus committed constructive fraud and violated their

duty of candor.

       322.    As a direct and proximate result of the Individual Defendants’ constructive fraud,

Universal has suffered damages, not only monetarily, but also to its corporate image and

goodwill.

                                     COUNT V
                                CORPORATE WASTE
                       (AGAINST ALL INDIVIDUAL DEFENDANTS)

       323.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

       324.    By rewarding themselves through the payment of outsized incentive

compensation while causing Universal to violate the FCA, and by facilitating the insider sales by

the Insider Trading Defendants, the Individual Defendants have caused Universal to waste

valuable corporate assets.

       325.    As a direct and proximate result of the Individual Defendants’ corporate waste,

Universal has suffered damages, not only monetarily, but also to its corporate image and

goodwill.

                                     COUNT VI
                               UNJUST ENRICHMENT
                       (AGAINST ALL INDIVIDUAL DEFENDANTS)

       326.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

       327.    As a result of the conduct described herein, the Individual Defendants will be, and

have been, unjustly enriched at the expense of the Company and its shareholders.

                                               - 156 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 161 of 168



       328.    The Individual Defendants granted, authorized, approved, and/or received tens of

millions of dollars in outsized executive compensation that was paid to them only as a result of

their having caused Universal to defraud the U.S. and individual state healthcare systems by

illicitly over-admitting patients and then billing the U.S. government for their so-called services.

The Insider Trading Defendants also sold Universal stock for a profit during the Relevant Period,

misusing confidential, non-public corporate information. The Individual Defendants should be

required to disgorge the ill-gotten gains they have obtained, and/or will otherwise unjustly

obtain, at the expense of Universal and its shareholders. A constructive trust for the benefit of

the Company should be imposed thereon.

       329.    All incentive compensation payments and stock sale proceeds granted, authorized,

approved, and/or received by the Individual Defendants were at the expense of Universal. The

Company was inadequately compensated for these payments and stock sale proceeds.

       330.    As a direct and proximate result of the Individual Defendants’ unjust enrichment,

Universal has suffered damages, not only monetarily, but also to its corporate image and

goodwill.

                                  COUNT VII
              BREACH OF FIDUCIARY DUTY FOR INSIDER TRADING AND
                     MISAPPROPRIATION OF INFORMATION
                  (AGAINST THE INSIDER TRADING DEFENDANTS)

       331.    Plaintiffs repeat and reallege the allegations above as if fully set forth herein.

       332.    At the time of the stock sales set forth herein, the Insider Trading Defendants

knew the material non-public information described above and sold Universal common stock on

the basis of such information.

       333.    The information described above was proprietary non-public information

concerning the Company’s operation, financial condition, and future business prospects. It was a


                                               - 157 -
                          THIS DOCUMENT IS A CONFIDENTIAL FILING
               ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 162 of 168



proprietary asset belonging to the Company, which the Insider Trading Defendants used for their

own benefit when they sold Universal common stock.

       334.     At the time of their stock sales, the Insider Trading Defendants knew of and/or

were engaging in a scheme to cause the Company to defraud the U.S. and individual state health

care systems due to their illicit over-admission of patients and billing such government entities

for their purported services. The Insider Trading Defendants’ sales of Universal common stock

while in possession and control of this material, adverse non-public information was a breach of

their fiduciary duties of loyalty and good faith, and the material non-public information caused

the Insider Trading Defendants to knowingly sell their shares at inflated prices.

       335.     As a direct and proximate result of the Individual Defendants’ insider sales and

breach of fiduciary duties, Universal has suffered damages, not only monetarily, but also to its

corporate image and goodwill.        Because the Individual Defendants used the Company’s

proprietary information for their own gain, the Company is entitled to the imposition of a

constructive trust on any profits the Insider Trading Defendants obtained thereby.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request the following relief and judgment:

       A.       Declaring that Plaintiffs may maintain this derivative action on behalf of

Universal and that Plaintiffs are proper and adequate representatives of the Company;

       B.       Declaring that the Individual Defendants breached their fiduciary duty of loyalty

to Universal;

       C.       Determining and awarding to Universal the damages sustained by it as a result of

the breaches of fiduciary duty and other claims set forth above from each of the Individual

Defendants, jointly and severally;



                                              - 158 -
                           THIS DOCUMENT IS A CONFIDENTIAL FILING
                ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
       Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 163 of 168



        D.       Awarding to Universal restitution from the Individual Defendants and ordering

disgorgement of all profits, benefits, and other compensation obtained by them, including all

profits, special benefits, and unjust enrichment they have obtained as a result of their unlawful

conduct, payment of incentive compensation (whether in the form of cash bonuses, stock awards,

or stock option grants), and common stock sale proceeds, and imposing a constructive trust

thereon;

        E.       Directing Universal to take all necessary actions to reform and improve its

corporate governance and internal procedures to enable the Company to comply with the

Company’s existing governance obligations and all applicable laws, and to protect the Company

and its stockholders from a recurrence of the damaging events described herein, including, but

not limited to, the following specific relief:

              (i)       requiring the Company to put forward for shareholder vote resolutions for

        amendments to the Company’s By-Laws or Articles of Incorporation, allowing for

        shareholder proxy access, eliminating the Company’s staggered Board structure, and

        increasing the number of Board members and allowing for voting power to represent

        actual ownership in the Company according to one vote per share;

             (ii)       prohibiting the Company from repurchasing common stock on the open

        market or from senior executives pursuant to 10b5-1 trading plans within three months of

        the sale of Universal common stock by the Company’s senior executives;

             (iii)      requiring the Company to implement additional audit, compliance, and

        internal control procedures, including, but not limited to, a Board-level Compliance

        Committee made up of a majority of truly independent directors and excluding either

        Defendant Alan Miller or Marc Miller;



                                                 - 159 -
                            THIS DOCUMENT IS A CONFIDENTIAL FILING
                 ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 164 of 168
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 165 of 168



                               Judith S. Scolnick
                               Donald A. Broggi (P.A. I.D. 85514)
                               Thomas L. Laughlin
                               Jonathan M. Zimmerman (P.A. I.D. 322668)
                               SCOTT+SCOTT ATTORNEYS AT LAW LLP
                               The Helmsley Building
                               230 Park Avenue, 17th Floor
                               New York, NY 10169
                               Telephone: (212) 223-6444
                               Facsimile: (212) 223-6334
                               jscolnick@scott-scott.com
                               tlaughlin@scott-scott.com
                               dbroggi@scott-scott.com
                               jzimmerman@scott-scott.com

                               Lead Counsel for Plaintiffs

                               Michael J. Barry (PA I.D. 69122)
                               Viola Vetter (PA I.D. 206277)
                               GRANT & EISENHOFER P.A.
                               123 Justison Street
                               Wilmington, DE 19801
                               Telephone: (302) 622-7000
                               Facsimile: (302) 622-7100
                               mbarry@gelaw.com
                               vvetter@gelaw.com

                               Counsel for Plaintiff the Charter Township of
                               Clinton Police & Fire Pension Fund and
                               [Proposed] Co-Lead Counsel for Plaintiffs

                               Mark Lebovitch
                               David Wales
                               David MacIsaac
                               BERNSTEIN LITOWITZ BERGER &
                               GROSSMANN LLP
                               1251 Avenue of the Americas, 44th Floor
                               New York, NY 10020
                               Telephone: (212) 554-1400
                               Facsimile: (212) 554-1444
                               markl@blbglaw.com
                               DWales@blbglaw.com
                               david.macisaac@blbglaw.com

                               Counsel for Plaintiff the City of Cambridge
                               Retirement System and [Proposed] Co-Lead
                               Counsel for Plaintiffs

                               - 161 -
                 THIS DOCUMENT IS A CONFIDENTIAL FILING
      ACCESS IS PROHIBITED EXCEPT AS AUTHORIZED BY COURT ORDER.
        Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 166 of 168




     VERIFICATION OF ROBERT ZEIDMAN ON BEHALF OF AMALGAMATED
               BANK AS TRUSTEE OF THE LONGVIEW FUNDS

       I, Robert Zeidman, Senior Vice President, Investment Management Division for

Amalgamated Bank ("Amalgamated"), Trustee of the Longview Broad Market 3000 Index Fund,

Longview LargeCap 500 Index Fund, Longview LargeCap 500 Index VEBA Fund, Longview

Quant LargeCap Equity VEBA Fund, and Longview Quantitative LargeCap Fund (the "Longview

Funds"), state:

       I have read the foregoing Verified Shareholder Derivative Consolidated Amended

Complaint and know the contents thereof I certify that its filing has been authorized by the Trust

Committee of Amalgamated and that the foregoing is true to the best of my knowledge,

information, and belief

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Date: October l&_, 2018




Sworn to and subscribed before me this ~day of October, 2018.



                                             N       YPUBL C
                                                     KAREN S. MACALUSO
                                                 Notary Public, State of l~ew York
My cmmnission expires:                                  No. 01 MA6099172
                                                   Qualified in Queens County
                                                  Commission Expires 09/22/20\q
    Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 167 of 168




                      TN THE UNITED STATES DISTRICT COURT
                   FOR TFIE EASTERN DISTRICT OF PENNSYI^VANIA

IN RE UNIVERSAL HEALTH SERVICES,                      CIVIL ACTION
INC., DERIVATIVE LITIGATION                           NO. 17-02187

This Document Relates To:




       I, Charles Champagne, Chairman, acting on behalf of and with the consent of the Board

of Trustees of the Charter Township of Clinton Fire and Police Retirement System, hereby verify

that I am familiar with the allegations in the Verified Shareholder Derivative Consolidated

Amended Complaint for Violation of the Federal Securities Laws and State Law Claims for

Breaches of Fiduciary Duty, Constructive Fraud, Corporate Waste, and Unjust Emdchment and

that the allegations contained therein are true and correct to the best of my knowledge,

infoimatioii and belief

       I declare under penalty of perjury that the foregoing is tine and coirect.



DATED: October 29, 2018


                                              Charles Champagne, Chainnan
Case 2:17-cv-02187-JHS Document 55 Filed 11/16/18 Page 168 of 168
